Exhibit 10.1
EXECUTION COPY
 
AMENDED AND RESTATED
OPERATING AGREEMENT
OF
CLEARWIRE COMMUNICATIONS LLC
Dated as of November 28, 2008
 
THE LIMITED LIABILITY COMPANY UNITS OF CLEARWIRE COMMUNICATIONS LLC HAVE NOT
BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), THE SECURITIES LAWS OF ANY STATE OR ANY OTHER APPLICABLE
SECURITIES LAWS AND ARE BEING ISSUED IN RELIANCE ON EXEMPTIONS FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND THOSE LAWS. THE UNITS MAY BE
ACQUIRED FOR INVESTMENT ONLY AND MAY NOT BE OFFERED FOR SALE, PLEDGED,
HYPOTHECATED, SOLD, ASSIGNED OR TRANSFERRED AT ANY TIME EXCEPT IN COMPLIANCE
WITH (I) THE SECURITIES ACT, ANY APPLICABLE STATE SECURITIES LAWS, AND ANY OTHER
APPLICABLE SECURITIES LAWS; AND (II) THE TERMS AND CONDITIONS OF THIS AMENDED
AND RESTATED OPERATING AGREEMENT. THE UNITS MAY NOT BE TRANSFERRED OF RECORD
EXCEPT IN COMPLIANCE WITH THOSE LAWS AND THIS AMENDED AND RESTATED OPERATING
AGREEMENT. THEREFORE, PURCHASERS OF THE UNITS WILL BE REQUIRED TO BEAR THE RISK
OF THEIR INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    3  
 
       
ARTICLE II FORMATION, TERM, PURPOSE AND POWERS
    3  
 
       
ARTICLE II FORMATION, TERM, PURPOSE AND POWERS
    3  
2.1. Formation
    3  
2.2. Name
    3  
2.3. Term
    3  
2.4. Offices
    3  
2.5. Agent for Service of Process
    3  
2.6. Business Purpose
    3  
2.7. Activities of the Company
    4  
2.8. Powers of the LLC
    4  
2.9. Members; Admission of New Members
    4  
2.10. Withdrawal
    4  
 
       
ARTICLE III MANAGEMENT
    4  
 
       
ARTICLE III MANAGEMENT
    4  
3.1. Managing Member
    4  
3.2. Compensation
    5  
3.3. Expenses; Reimbursement
    6  
3.4. Officers
    6  
3.5. Authority of Members
    6  
3.6. Action by Written Consent
    6  
 
       
ARTICLE IV DISTRIBUTIONS AND LOANS
    7  
 
       
ARTICLE IV DISTRIBUTIONS AND LOANS
    7  
4.1. Distributions
    7  
4.2. Liquidation Distributions
    7  
4.3. Limitations on Distributions
    7  
4.4. Distributions for Taxes of the Company; Tax Loan to Sprint
    7  
 
       
ARTICLE V CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS; TAX ALLOCATIONS; TAX MATTERS
    9  
 
       
ARTICLE V CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS; TAX ALLOCATIONS; TAX MATTERS
    9  
5.1. Initial Capital Contributions
    9  
5.2. No Additional Capital Contributions; Additional Funds
    10  
5.3. Capital Accounts
    12  
5.4. Allocations of Profits and Losses
    13  
5.5. Special Allocations
    13  
5.6. Curative Allocations
    14  
5.7. Other Allocation Rules
    15  
5.8. Code Section 704(c); Tax Allocations
    16  

i



--------------------------------------------------------------------------------



 



              Page  
5.9. Tax Withholding
    17  
5.10. Successors in Interest
    17  
5.11. Other Tax Matters
    17  
5.12. Tax Classification
    20  
5.13. Tax Elections
    20  
 
       
ARTICLE VI BOOKS AND RECORDS; REPORTS
    20  
 
       
ARTICLE VI BOOKS AND RECORDS; REPORTS
    20  
 
       
ARTICLE VII COMPANY UNITS
    21  
 
       
ARTICLE VII COMPANY UNITS
    21  
7.1. Units
    21  
7.2. Register
    21  
7.3. Splits, Distributions and Reclassifications
    21  
7.4. Cancellation or Redemption of Equity Securities and Units
    21  
7.5. Incentive Plans
    22  
7.6. Exercisable Rights
    24  
7.7. Issuances of Equity Securities
    24  
7.8. Registered Members
    26  
7.9. Exchange of Units
    26  
7.10. Preemptive Rights
    28  
7.11. Permitted Designee
    31  
 
       
ARTICLE VIII TRANSFER RESTRICTIONS
    31  
 
       
ARTICLE VIII TRANSFER RESTRICTIONS
    31  
8.1. Member Transfers
    31  
8.2. Permitted Transferees
    34  
8.3. Further Restrictions
    35  
8.4. Rights of Assignees
    36  
8.5. Admissions, Withdrawals and Removals
    36  
8.6. Void Transfers
    36  
8.7. Withdrawal of Certain Members
    36  
8.8. Right of First Offer
    36  
8.9. Tag-Along Rights
    39  
8.10. Transfers to a Restricted Entity
    41  
8.11. Limitations Prior to the Adjustment Date
    42  
8.12. Holding Company Transfers
    43  
8.13. Transfers, Assignments of Interest Subject to Required Governmental
Notices and/or Consents
    43  
 
       
ARTICLE IX DISSOLUTION, LIQUIDATION AND TERMINATION
    43  
 
       
ARTICLE IX DISSOLUTION, LIQUIDATION AND TERMINATION
    43  
9.1. No Dissolution
    43  
9.2. Events Causing Dissolution
    44  
9.3. Distribution on Dissolution Events
    44  
9.4. Time for Liquidation
    45  
9.5. Termination
    45  

ii



--------------------------------------------------------------------------------



 



              Page  
9.6. Claims of the Members
    45  
9.7. Survival of Certain Provisions
    45  
 
       
ARTICLE X LIABILITY OF MEMBERS
    45  
 
       
ARTICLE X LIABILITY AND INDEMNIFICATION
    45  
10.1. Liability of Members
    45  
 
       
ARTICLE XI MISCELLANEOUS
    47  
 
       
ARTICLE XI MISCELLANEOUS
    47  
11.1. Parent Guaranty
    47  
11.2. Amendments and Waivers
    47  
11.3. Groups and Thresholds
    48  
11.4. Legend
    48  
11.5. Notices
    48  
11.6. Confidentiality
    52  
11.7. Strategic Investor Representative
    53  
11.8. No Joint and Several Liability of the Members
    54  
11.9. Further Assurances
    54  
11.10. Entire Agreement
    54  
11.11. Delays or Omissions
    54  
11.12. Governing Law; Jurisdiction; Waiver of Jury Trial
    55  
11.13. Severability
    55  
11.14. Enforcement
    55  
11.15. No Recourse
    55  
11.16. No Third Party Beneficiaries
    55  
11.17. Counterparts; Facsimile Signatures
    55  
11.18. Managing Member Authorization
    56  

iii



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
OPERATING AGREEMENT
OF
CLEARWIRE COMMUNICATIONS LLC
          This AMENDED AND RESTATED OPERATING AGREEMENT (this “Agreement”) of
Clearwire Communications LLC, a Delaware limited liability company (the “LLC”),
is made as of the 28th day of November, 2008 (the “Effective Date”), by and
among Clearwire Corporation, a Delaware corporation formerly known as New
Clearwire Corporation (the “Company”), Sprint HoldCo, LLC, a Delaware limited
liability company (“Sprint”), Intel Capital Wireless Investment Corporation
2008A, a Delaware corporation (“Intel 1”), Intel Capital Wireless Investment
Corporation 2008B, a Delaware corporation (“Intel 2”), Intel Capital Wireless
Investment Corporation 2008C, a Delaware corporation (“Intel 3” and, together
with Intel 1 and Intel 2, “Intel”), Comcast Wireless Investment I, Inc., a
Delaware corporation (“Comcast I”), Comcast Wireless Investment II, Inc., a
Delaware corporation (“Comcast II”), Comcast Wireless Investment III, Inc., a
Delaware corporation (“Comcast III”), Comcast Wireless Investment IV, Inc., a
Delaware corporation (“Comcast IV”), Comcast Wireless Investment V, Inc., a
Delaware corporation (“Comcast V” and, together with Comcast I, Comcast II,
Comcast III and Comcast IV, “Comcast”), TWC Wireless Holdings I LLC, a Delaware
limited liability company (“TWC I”), TWC Wireless Holdings II LLC, a Delaware
limited liability company (“TWC II”), TWC Wireless Holdings III LLC, a Delaware
limited liability company (“TWC III” and, together with TWC I and TWC II, “TWC”)
and BHN Spectrum Investments, LLC, a Delaware limited liability company a
(“BHN”; and, together with Comcast and TWC, the “Strategic Investors”), and
solely for purposes of Sections 7.10, 7.11 and 8.8 Eagle River Holdings, LLC, a
Washington limited liability company (“Eagle River”), and supersedes in its
entirety the Operating Agreement of Clearwire Communications LLC (formerly known
as Clearwire Venture LLC) dated as of the 14th day of May, 2008 (the “Original
Operating Agreement”).
RECITALS
     A. The parties desire to (i) foster the development of a nationwide
wireless broadband network (the “Wireless Broadband Network”); (ii) expedite the
commercial availability of wireless broadband services over the Wireless
Broadband Network; (iii) enable the offering of a greater depth and breadth of
wireless broadband services; and (iv) promote wireless broadband development.
     B. In order to satisfy the foregoing objectives, Sprint Nextel Corporation,
a Kansas corporation, Intel Corporation, a Delaware corporation, Comcast
Corporation, a Pennsylvania corporation, Time Warner Cable Inc., a Delaware
corporation, Bright House Networks, LLC, a Delaware limited liability company,
Google Inc., a Delaware corporation (“Google”), and Clearwire Corporation, a
Delaware corporation (“Clearwire”), entered into the Transaction Agreement and
Plan of Merger dated as of May 7, 2008 (as amended from time to time, the
“Transaction Agreement”), under which:
     (i) Clearwire formed the Company;
     (ii) the Company formed the LLC, which was until the Closing treated as a
disregarded entity for U.S. federal income tax purposes;
     (iii) the LLC, in turn, formed a wholly owned Delaware limited liability
company (“Clearwire Sub LLC”), that is and at all times since its formation has
been treated as a disregarded entity for U.S. federal income tax purposes;

1



--------------------------------------------------------------------------------



 



     (iv) the outstanding shares of Class B common stock of Clearwire were
converted into Class A common stock of Clearwire in a transaction intended to
qualify as a reorganization within the meaning of Code Section 368(a)(1)(E) and
governed by Code Section 1036;
     (v) Clearwire merged with and into Clearwire Sub LLC in a transaction
intended to qualify as a reorganization under Code Section 368(a)(1)(F) (the
“Merger”) and, in the Merger, the shareholders of Clearwire exchanged their
Class A common stock of Clearwire for Class A Common Stock of the Company;
     (vi) in connection with the Merger, the Company was issued Voting Units and
Class A Common Units in accordance with the terms of the Original Operating
Agreement;
     (vii) Sprint Parent caused the formation of Sprint, which in turn formed SX
Sub, LLC, a wholly owned Delaware limited liability company (“Sprint LLC”),
which is and at all times since its formation has been treated as a disregarded
entity for U.S. federal income tax purposes;
     (viii) Sprint Parent caused one or more Transfer Entities to hold the
Sprint WiMAX Business and caused all of the Transfer Entities to be limited
liability companies treated as disregarded entities for U.S. federal income tax
purposes immediately prior to and as of the Closing (and the Transfer Entities
continue to be treated as disregarded entities for U.S. federal income tax
purposes following the Closing);
     (ix) Sprint Parent and its Subsidiaries contributed all of the limited
liability company interests in each of the Transfer Entities to Sprint, which in
turn contributed those interests to Sprint LLC, and Sprint LLC assumed the
Sprint Pre-Closing Financing in accordance with the terms of the Transaction
Agreement;
     (x) following the Merger and the contribution of the Transfer Entities to
Sprint LLC, Sprint contributed all of the limited liability company interests of
Sprint LLC to the LLC in exchange for Class B Common Units and purchased an
equal number of shares of Class B Common Stock from the Company for cash;
     (xi) the Company thereafter contributed the cash it received from Sprint as
described in clause (x) above to the LLC in exchange for additional Voting
Units;
     (xii) following the Merger, Intel contributed $1,000,000,000 in cash to the
LLC in exchange for Voting Units and Class B Common Units;
     (xiii) Intel thereafter contributed its Voting Units to the Company in
exchange for an equal number of shares of Class B Common Stock;
     (xiv) following the Merger, Comcast, TWC and BHN contributed
$1,050,000,000, $550,000,000 and $100,000,000, respectively, in cash to the LLC
in exchange for Voting Units and Class B Common Units;
     (xv) each Strategic Investor thereafter contributed its Voting Units to the
Company in exchange for an equal number of shares of Class B Common Stock;
     (xvi) Google contributed $500,000,000 to the Company in exchange for shares
of Class A Common Stock;

2



--------------------------------------------------------------------------------



 



     (xvii) the Company thereafter contributed the cash it received from Google
to the LLC in exchange for Voting Units and Class A Common Units; and
     (xviii) as a result of the contributions to the LLC by Sprint, Intel, and
the Strategic Investors described in clauses (x), (xii) and (xiv) above, the LLC
was converted into a partnership for U.S. federal income tax purposes, to which
partnership the Company, Sprint, Intel, and each Strategic Investor were treated
as contributing assets.
     C. The parties desire to enter into this Agreement to provide for the
management, operation and governance of the LLC.
ARTICLE I
DEFINITIONS
     Capitalized terms used in this Agreement and not otherwise defined in this
Agreement have the meanings set forth on Annex A.
ARTICLE II
FORMATION, TERM, PURPOSE AND POWERS
     2.1. Formation. The LLC was formed as a limited liability company under the
Act and the Laws of the State of Delaware on the Filing Date. If requested by
the Managing Member, the Members will promptly execute all certificates and
other documents consistent with the terms of this Agreement necessary for the
Managing Member to accomplish all filing, recording, publishing and other acts
that may be appropriate to comply with all requirements for the formation and
operation of a limited liability company under the Laws of the State of
Delaware.
     2.2. Name. The name of the LLC will be, and the business of the LLC will be
conducted under the name of, Clearwire Communications LLC or any other name that
the Managing Member reasonably determines.
     2.3. Term. The term of the LLC commenced on the Filing Date, and will
continue until the LLC is dissolved under this Agreement, subject to the
provisions set forth in Article IX and the Law. The existence of the LLC as a
separate legal entity will continue until cancellation of the Certificate in the
manner required by the Act.
     2.4. Offices. The LLC may have offices at locations within or without the
State of Delaware as the Managing Member from time to time may select.
     2.5. Agent for Service of Process. The LLC’s registered agent for service
of process in the State of Delaware is as set forth in the Certificate, as the
Certificate may be amended by the Managing Member from time to time.
     2.6. Business Purpose. The LLC was formed for the object and purpose of,
and the nature of the business to be conducted by the LLC is,
     (a) developing, owning and operating a Wireless Broadband Network utilizing
2.5 GHz Spectrum, and other spectrum that is used in an ancillary manner to such
2.5 GHz Spectrum, primarily within the United States,

3



--------------------------------------------------------------------------------



 



     (b) developing, owning and operating comparable networks using wireless
broadband technology outside the United States as necessary to maintain the
assets and operations of the LLC outside the United States in existence as of
the date hereof,
     (c) marketing, promoting and selling all types and categories of wireless
communications services and associated products (whether now existing or
developed and implemented in the future), including services and products, that
are
     (i) designed as products and services to be offered as the products and
services of the Wireless Broadband Network or
     (ii) bundled with or complementary to the products and services of the
Wireless Broadband Network, and
     (d) conducting activities incidental to the activities described in clauses
(a) through (c) above (collectively, the “Wireless Broadband Business”).
     2.7. Activities of the Company. Except as otherwise expressly permitted
under this Agreement, the Company will conduct all of its operational activities
for its existing and future Wireless Broadband Business and hold all of its
assets related to the Wireless Broadband Business, whether now owned or
hereafter acquired (other than the proceeds of any distributions from the LLC
permitted under this Agreement and any earnings thereon), through the LLC and
the Subsidiaries of the LLC.
     2.8. Powers of the LLC. Subject to the limitations set forth in this
Agreement, the LLC will possess and may exercise all of the powers and
privileges granted to it by the Act, by any other Law and this Agreement,
together with all powers incidental thereto, to the extent those powers are
necessary or convenient to conduct, promote or attain the purpose of the LLC set
forth in Section 2.6.
     2.9. Members; Admission of New Members. The Members of the LLC as of the
date hereof are listed on Exhibit B. The rights and liabilities of the Members
are as provided in the Act, except as is otherwise expressly provided in this
Agreement. A Person may be admitted from time to time as a new Member solely in
accordance with Section 8.5. Each new Member will execute an appropriate
supplement to this Agreement by which the new Member agrees to be bound by the
terms and conditions of this Agreement, as it may be amended from time to time.
     2.10. Withdrawal. No Member may withdraw as a Member of the LLC other than
following the Transfer or exchange (as part of an Exchange Transaction) of all
Units owned by such Member in accordance with Article VIII, except that a new
Managing Member or substitute Managing Member may be admitted to the LLC in
accordance with Section 8.5.
ARTICLE III
MANAGEMENT
     3.1. Managing Member.
     (a) The business, property and affairs of the LLC will be managed under the
sole, absolute and exclusive direction of the Managing Member, which may from
time to time delegate authority to officers or to others to act on behalf of the
LLC.

4



--------------------------------------------------------------------------------



 



     (b) without limiting the foregoing provisions of this Section 3.1, the
Managing Member will have the general power to manage or cause the management of
the LLC, which may be delegated to officers of the LLC, including, without
limitation, the following powers:
     (i) to develop and prepare a business plan each year setting forth the
operating goals and plans for the LLC;
     (ii) to execute and deliver or to authorize the execution and delivery of
contracts, deeds, leases, licenses, instruments of transfer and other documents
on behalf of the LLC;
     (iii) to employ, retain, consult with and dismiss personnel;
     (iv) to establish and enforce limits of authority and internal controls
with respect to all personnel and functions;
     (v) to engage attorneys, consultants, accountants, investment bankers and
other professionals for the LLC;
     (vi) to develop or cause to be developed accounting procedures for the
maintenance of the LLC’s books of account; and
     (vii) to do all such other acts as may be authorized in this Agreement or
by the Members in writing from time to time.
     (c) The Managing Member will be organized under the Laws of the United
States or any political subdivision thereof.
     3.2. Compensation. In consideration for the services provided by the
Company to the LLC in its capacity as Managing Member and the other benefits
afforded to the LLC and its Members by the Company, the LLC will make payments
in cash to the Company (without duplication of any expenses of the LLC paid
directly by the LLC or reimbursed to the Company pursuant to Section 3.3), at
such times and in such amounts as are necessary or appropriate to enable the
Company to timely pay all payables, fees and expenses incurred by the Company
and any of its Subsidiaries (other than the LLC and its Subsidiaries), except to
the extent that the Company reasonably determines in good faith that such
payables, fees, and expenses are attributable to Other Business Activities
(“Excluded Amounts”). For this purpose, the Members acknowledge that it is to
the LLC’s benefit, in terms of stricter internal controls, more thorough
financial reporting, lower cost of capital and other reasons, to maintain the
Company as a corporation registered with the Securities and Exchange Commission
and traded on a national securities exchange. Given the foregoing and for
avoidance of doubt, and by way of illustration, payables, fees and expenses of
the Company include: (i) the Company’s overhead, legal, accounting, investment
banking and other professional fees and expenses (provided that investment
banking fees incurred by Clearwire and/or Clearwire Sub LLC with respect to the
transactions contemplated by the Transaction Agreement in the amounts referenced
in Section 6.19 of the Transaction Agreement shall be paid directly by Clearwire
Sub LLC and shall not be subject to the provisions of this Section 3.2),
including any judgments, settlements, penalties, fines or other costs and
expenses in respect of any claims against, or any litigation or proceedings
involving the Company, the LLC or any of the LLC’s Subsidiaries; (ii) fees and
expenses of the Company related to any securities offering, investment or
acquisition (whether or not successful) authorized by the Company Board and any
costs or expenses associated with being a public company listed on a national
securities exchange; (iii) Taxes other than any Covered Tax Liability; and
(iv) fees and expenses payable by the Company in connection with the
implementation and maintenance of any Incentive Plan and the issuance of Class A
Common Stock or other capital stock under such Incentive Plan (whether by the
exercise of a stock option, the grant of a restricted share award or otherwise),
in each case, to the extent such amounts are not Excluded Amounts. For the
avoidance of doubt, the LLC shall have no obligation to make any payments
pursuant to this Section 3.2 in respect of Excluded Amounts. Payments made by
the LLC to the Company under this Section 3.2 will be treated as guaranteed
payments to a partner under Code Section 707(c).

5



--------------------------------------------------------------------------------



 



     3.3. Expenses; Reimbursement. The LLC will to the maximum extent possible
pay directly all expenses incurred through its own acts or through acts of the
Managing Member on behalf of the LLC in its capacity as the Managing Member. To
the extent the Managing Member pays any such expenses as agent on behalf of the
LLC, the LLC shall promptly reimburse the Managing Member upon invoicing of the
same. The Managing Member is authorized to incur expenses jointly on behalf of
the LLC and for its own account and to pay the LLC’s share of such expenses on
the LLC’s behalf, and shall be entitled to reimbursement of the same as provided
in this Section 3.3. Whenever such joint expenses are incurred, the Managing
Member shall notify the vendor of the same, and the Managing Member shall have
no liability for the LLC’s share of the expense other than from funds provided
by the LLC for the payment of those expenses.
     3.4. Officers. Subject to the direction of the Managing Member, the
day-to-day administration of the business of the LLC may be carried out by
employees and agents of the Managing Member who may be designated as officers of
the LLC or any of its Subsidiaries by the Managing Member, with titles including
“chief executive officer,” “president,” “vice president,” “treasurer,”
“assistant treasurer,” “secretary,” “assistant secretary,” “general manager,”
“senior managing director,” “managing director,” “general counsel,” “director”
and “chief financial officer,” as and to the extent authorized by the Managing
Member. The officers of the LLC will have the titles and powers and perform the
duties determined from time to time by the Managing Member and otherwise as
customarily pertain to such offices. Any number of offices may be held by the
same person. All officers will be subject to the supervision and direction of
the Managing Member and may be removed from office by the Managing Member and
the authority, duties or responsibilities of any officer of the LLC may be
modified or suspended by the Managing Member from time to time, in each case in
the sole discretion of the Managing Member.
     3.5. Authority of Members. Except as expressly provided in this Agreement,
the Units do not confer any rights on the Members to participate in the conduct,
control or management of the business of the LLC described in this Agreement,
which conduct, control and management is vested exclusively in the Managing
Member. Except as required by Law, or as expressly provided in (i) this
Agreement, (ii) the Equityholders’ Agreement, or (iii) another separate written
agreement with the LLC, which has been approved by a majority of the Independent
Designees of the Managing Member, and all of the Members, no Member other than
the Managing Member (and acting in that capacity) will take any part in the
management or control of the operation or business of the LLC in its capacity as
a Member, nor will any Member other than the Managing Member (and acting in that
capacity) have any right, authority or power to act for or on behalf of or bind
the LLC in his or its capacity as a Member in any respect.
     3.6. Action by Written Consent. Any action required or permitted to be
taken by the Members under this Agreement will be taken if all Members holding
Voting Units entitled to vote on such action consent thereto in writing.

6



--------------------------------------------------------------------------------



 



ARTICLE IV
DISTRIBUTIONS AND LOANS
     4.1. Distributions. Except as otherwise provided in this Article IV,
distributions will be made by the LLC to the Members from time to time and in
such amounts as are determined by the Managing Member in its discretion, pro
rata in accordance with the Members’ respective Percentage Interests at the
record date for the distribution.
     4.2. Liquidation Distributions. Notwithstanding Section 4.1, distributions
made on the occurrence of a Dissolution Event will be made as provided in
Section 9.3.
     4.3. Limitations on Distributions. Notwithstanding any provision to the
contrary contained in this Agreement, the Managing Member will not cause the LLC
to make a distribution to any Member
     (a) unless a corresponding distribution or dividend has been paid by the
Company or declared by the Company Board, with a record date that is prior to or
the same as the record date of the distribution by the LLC to the Members, with
respect to the Class A Common Stock or other securities of the Company that are
entitled to receive dividends or other distributions in accordance with the
Charter or other relevant organizational documents; provided that the LLC shall
be entitled to pay the following distributions without any requirement that the
Company declare a corresponding dividend or other distribution with respect to
any shares or equity securities:
     (i) any distribution made under Section 4.4(a), Section 7.4(b) or Section
9.3, and
     (ii) any distribution under Section 4.1 used by the Company to pay or to
establish reserves for payment of Excluded Amounts;
     or
     (b) if the distribution would violate the Act or other Law.
     4.4. Distributions for Taxes of the Company; Tax Loan to Sprint.
     (a) Three Business Days prior to
     (i) each date on which the Company is required to
               (A) make a deposit of U.S. federal estimated Taxes,
               (B) make a payment of U.S. federal Taxes in connection with the
filing, or the extension of the date for filing, of a U.S. federal Tax Return
with respect to a Taxable Year (other than a U.S. federal Tax Return filed in
connection with the deposit of U.S. federal estimated Taxes) or
               (C) make a payment with respect to an assessment of U.S. federal
Taxes not described in clause (A) or clause (B) above (each of clauses (A)-(C),
a “Federal Tax Payment”) and

7



--------------------------------------------------------------------------------



 



     (ii) each date on which the Company is required to
               (A) make a deposit of state estimated Taxes,
               (B) make a payment of state Taxes in connection with the filing,
or the extension of the date for filing, of a state Tax Return with respect to a
Taxable Year (other than a state Tax Return filed in connection with the deposit
of state estimated Taxes) or
               (C) make a payment with respect to an assessment of state Taxes
not described in clause (A) or clause (B) above (each of clauses (A)-(C), a
“State Tax Payment”),
the Managing Member will cause the LLC to make distributions to the Members pro
rata in accordance with the Members’ respective Percentage Interests (determined
as of the date set forth in clauses (v), (w), (x), (y) and (z) below) in amounts
so that the aggregate portion distributed to the Company and its Company
Disregarded Subsidiaries in each instance will be the amount required to provide
the Company with the funds necessary to pay all Taxes then reasonably determined
by the Company to be payable (or reasonably expected, within three Business Days
after such distribution, to become payable) by the Company with respect to its
distributive share of the LLC’s taxable income (including any items of income,
gain, loss or deduction allocated to the Company under principles of Code
Section 704(c)), after taking into account all net operating loss deductions and
other Tax benefits reasonably expected to be available to the Company (“Covered
Tax Liability”). For avoidance of doubt, the Covered Tax Liability of the
Company for any taxable period shall be determined by including each Company
Disregarded Subsidiary’s distributive share of the LLC’s taxable income
(including any items of income, gain, loss or deduction allocated to such
Company Disregarded Subsidiary under principles of Code Section 704(c)) for such
taxable period. For purposes of this Section 4.4(a), a Member’s Percentage
Interest shall be determined:
     (v) with respect to distributions in respect of a Federal Tax Payment
described in clause (i)(A) of this Section 4.4(a), as of the date that is the
last day in the immediately preceding period for which estimated federal Tax
deposits are required to be determined by the Company;
     (w) with respect to distributions in respect of a Federal Tax Payment
described in clause (i)(B) of this Section 4.4(a), as of the date that is the
last day of the Taxable Year of the Company to which such Federal Tax Payment
relates;
     (x) with respect to distributions in respect of a State Tax Payment
described in clause (ii)(A) of this Section 4.4(a), as of the date that is the
last day in the immediately preceding period for which state estimated Tax
deposits are required to be determined by the Company
     (y) with respect to distributions in respect of a State Tax Payment
described in clause (ii)(B) of this Section 4.4(a), as of the date that is the
last day of the Taxable Year of the Company to which such State Tax Payment
relates; and
     (z) with respect to any distribution pursuant to this Section 4.4(a) not
described in clauses (v), (w), (x) or (y) above, as of the date on which the
applicable distribution is made.

8



--------------------------------------------------------------------------------



 



The provisions of this Section 4.4(a) shall apply to a Person if that Person
owned Units as of any of the dates specified in clauses (v) through (z) above
with respect to such distribution, even if that Person no longer holds such
Units on the date of the distribution. Notwithstanding anything in this
Section 4.4(a) to the contrary, if a Person was a Unit Holding Company
Stockholder on a date specified in clauses (v) through (z) above with respect to
a distribution under this Section 4.4(a) but is not a Unit Holding Company
Stockholder with respect to that Unit Holding Company on the date of such
distribution by reason of a Holding Company Exchange, the distribution with
respect to that Unit Holding Company shall be made to the Person that was the
Unit Company Stockholder with respect to that Unit Holding Company on the
applicable date specified in clauses (v) through (z). Any Person otherwise
entitled to a distribution under this Section 4.4(a) may, by written notice to
the LLC at any time prior to the payment of such distribution, waive its right
to such distribution, which waiver may be (X) with respect to all of the Units
owned or previously owned by such Person (or with respect to Units owned by a
Unit Holding Company that any Person owns or previously owned) at the times
specified in clauses (v) through (z) above, (Y) with respect to only a portion
of such Units, and (Z) limited to a specified amount of distributions or with
respect to specific dates specified in clauses (v) through (z) above, and any
such waiver shall be irrevocable with respect to the distributions described
therein. The provisions of this Section 4.4(a) shall apply without duplication
with respect to each distribution payable hereunder and if, under the foregoing
provisions, more than one Person would be entitled to receive the same
distribution pursuant to this Section 4.4(a) (each, a “Potential Distributee”),
such distribution shall be paid to the Person identified on a certificate
delivered to the Managing Member and signed by all Potential Distributees with
respect to such distribution.
     (b) If the LLC or any of its Subsidiaries enters into a transaction
resulting in the recognition of any portion of the Built-In Gain with respect to
a Former Sprint Asset other than in connection with (i) a Dissolution Event or
(ii) the transfer of any Former Sprint Asset if such transfer results from an
inability of the LLC to operate its wireless broadband network in certain
territories or any court ordered requirement of divestiture of any such assets,
in each case as a result of the Indemnified Litigation (a “Sprint Gain
Transaction”), the Managing Member will cause the LLC to make available a loan
to Sprint on terms that are consistent with the terms set forth on attached
Exhibit A (a “Sprint Tax Loan”). The LLC will provide Sprint and the tax
representative of Sprint identified pursuant to Section 5.11(b) with written
notice of the transaction within five Business Days after the closing of a
Sprint Gain Transaction and will provide to Sprint all information concerning
the Sprint Gain Transaction as reasonably requested by Sprint. The LLC shall
have no obligation to make a Sprint Tax Loan in respect of a Sprint Gain
Transaction if Sprint has not provided the LLC with written notice of its intent
to obtain a Sprint Tax Loan with respect to such Sprint Gain Transaction within
15 days of the receipt of such notice by Sprint and its tax representative from
the LLC. Any Sprint Tax Loan in respect of a Sprint Gain Transaction shall be
made to Sprint no later than the later of (x) five Business Days prior to the
first date for corporate estimated income Tax deposits following the closing of
the Sprint Gain Transaction and (y) the third Business Day after Sprint shall
have provided the LLC with written notice pursuant to this Section 4.4(b) of its
intent to obtain a Sprint Tax Loan with respect to a Sprint Gain Transaction.
ARTICLE V
CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS;
TAX ALLOCATIONS; TAX MATTERS
     5.1. Initial Capital Contributions. The Members have made or are deemed to
have made, on or before the Effective Date, Capital Contributions, and have
acquired the number of Voting Units and Non-Voting Units specified opposite
their respective names on Exhibit B (the “Register”). The Capital Account
balance of each Member as of the Effective Date (the “Initial Capital Account”)
is set forth opposite that Member’s name on Exhibit C. If an adjustment is made
pursuant to Section 4.3(a) of the Transaction Agreement,

9



--------------------------------------------------------------------------------



 



     (i) the number of Class B Common Units owned by Intel and the Strategic
Investors will be adjusted as provided in Section 4.3(a)(i) or (ii) of the
Transaction Agreement, as the case may be, and
     (ii) the number of Voting Units and Class A Common Units owned by the
Company will be adjusted pursuant to Section 4.3(a)(iii) or (iv) of the
Transaction Agreement, as the case may be,
and, in each case, the Register will be revised accordingly. Upon any such
adjustment, the Initial Capital Account of each of Sprint and the Company will
be retroactively adjusted effective as of the Effective Date (an “Adjusted
Initial Capital Account”) as follows (and Exhibit C shall be revised
accordingly): The Adjusted Initial Capital Account will be:
     (x) in the case of Sprint, the product obtained by multiplying (i) Sprint’s
Initial Capital Account by (ii) the quotient obtained by dividing the NewCo
Volume Weighted Share Price (as defined in the Transaction Agreement) by $20.00
(i.e., if the NewCo Volume Weighted Share Price is $17.00, the adjusted Initial
Capital Account of Sprint will be the product of the Initial Capital Account of
Sprint multiplied by the fraction 17/20; alternatively, if the NewCo Volume
Weighted Share Price is $23.00, the Adjusted Initial Capital Account of Sprint
will be the product of the Initial Capital Account of Sprint multiplied by the
fraction 23/20); and
     (y) in the case of the Company,
     (A) the amount of cash contributed by the Company to the LLC pursuant to
Section 4.2 of the Transaction Agreement, plus
     (B) the product obtained by multiplying (I) the Company’s Initial Capital
Account (except to the extent such Capital Account is attributable to the
contribution of cash by the Company to the LLC pursuant to Section 4.2 of the
Transaction Agreement) by (II) the quotient obtained by dividing the NewCo
Volume Weighted Share Price (as defined in the Transaction Agreement) by $20.00.
The Members intend that the Adjusted Initial Capital Accounts of the Members
(reduced by any Adjusted Initial Capital Account attributable to the Voting
Units) shall be in proportion to their Percentage Interests immediately
following such adjustments, and this Section 5.1 shall be interpreted
consistently with that intent.
     5.2. No Additional Capital Contributions; Additional Funds.
     (a) Except as otherwise provided in this Article V or Article VII, no
Member will be required to make additional Capital Contributions to the LLC
without the consent of that Member or permitted to make additional Capital
Contributions to the LLC without the consent of the Managing Member.
     (b) Subject to Section 5.2(e) and the obligations of the LLC under Article
VII, the Managing Member may, at any time and from time to time, determine in
its sole and absolute discretion that the LLC requires additional funds for the
purposes relating to the LLC’s business (“Additional Funds”). Additional Funds
may be obtained by the LLC, at the direction of the Managing Member, in any
manner provided in, and in accordance with, the terms of this Agreement without
the approval of any other Members.

10



--------------------------------------------------------------------------------



 



     (c) Subject to Section 5.2(e) and the obligations of the LLC under Article
VII, the Managing Member, on behalf of the LLC, may obtain any Additional Funds
by causing the LLC to incur indebtedness to any Person, in each case on the
terms as the Managing Member determines are appropriate, including making the
indebtedness convertible, redeemable or exchangeable for Units or Common Stock,
except that the LLC will not incur that indebtedness if
     (i) a breach, violation or default of the indebtedness would be deemed to
occur by virtue of the Transfer of any LLC interest, or
     (ii) the indebtedness is recourse to any Member (unless the Member
otherwise agrees).
     (d) Subject to Section 5.2(e), the Managing Member, on behalf of the LLC,
may obtain any Additional Funds by causing the LLC to incur indebtedness to the
Company if the indebtedness is, to the extent permitted by Law, on substantially
the same terms and conditions (including interest rate, repayment schedule, and
conversion, redemption, repurchase and exchange rights, but not including
financial covenants) as indebtedness incurred by the Company, the net proceeds
of which are loaned to the LLC to provide the Additional Funds.
     (e) Except for the Secured Note (as defined in the Transaction Agreement),
neither the LLC nor any of its Subsidiaries (other than a Subsidiary that is
treated as a corporation for U.S. federal income tax purposes) will borrow any
funds from any Member (including the Company) or any Member’s Affiliate, incur
any indebtedness that is guaranteed by a Member or a Member’s Affiliate, or
otherwise incur a liability that is not a “nonrecourse liability” within the
meaning of Regulations Section 1.752-1(a)(2) (any such arrangement, a “Specified
Financing”), unless
     (i) the economic terms of such Specified Financing are more favorable, in
the aggregate, than those that could be obtained by the LLC in a borrowing that
is treated as a “nonrecourse liability” within the meaning of Regulations
Section 1.752-1(a)(2), and
     (ii) each Member has been provided with at least 15 days’ prior written
notice of the LLC’s intention to obtain the Specified Financing (including all
material terms of the Specified Financing) and an opportunity during such 15-day
period to make a good faith proposal for an alternative structure for the
Specified Financing that:
     (A) has economic terms that are, in the aggregate, no less favorable to the
LLC than the Specified Financing in all respects (other than insubstantial
differences in economic terms),
     (B) has conditions to closing that are, in the aggregate, not more
burdensome to the LLC than those in the Specified Financing (other than de
minimis administrative burdens), and
     (C) will allow the indebtedness to be treated as a “nonrecourse liability”
within the meaning of Regulations Section 1.752-1(a)(2) (a “Nonrecourse
Alternative Financing”); provided that if the indebtedness cannot be structured
as a Nonrecourse Alternative Financing under circumstances described in clauses
(A) and (B) above, then any Member may propose an alternative structure that
satisfies the requirements described in clauses (A) and (B) above and that will
result in the indebtedness being allocated to the proposing Member under Code
Section 752 in accordance with the Member’s Percentage Interest (or in such
proposing Member’s discretion, in accordance with a percentage that is less than
such Member’s Percentage Interest) (a “Recourse Alternative Financing”).

11



--------------------------------------------------------------------------------



 



     If the Managing Member receives from the Members competing Alternative
Financing proposals, then the Managing Member will choose one such Alternative
Financing proposal; provided, however that (x) Nonrecourse Alternative Financing
proposals will be given precedence over Recourse Alternative Financing proposals
and (y) the Managing Member will be required to implement a proposed Nonrecourse
Alternative Financing if such proposal satisfies the requirements in clauses
(A) and (B) above. The Managing Member will deliver to each Member notice and a
description of the Alternative Financing proposal it has chosen. If that
Alternative Financing proposal is a Recourse Alternative Financing, then each
Member will have ten days from receipt of draft definitive documents with
respect to such Recourse Alternative Financing to notify the Managing Member
that such Member intends to participate in such Recourse Alternative Financing
and the extent of such Member’s intended participation (it being understood that
each Member will be entitled to participate in such Recourse Alternative
Financing in accordance with the Member’s Percentage Interest (or in such
Member’s discretion, in accordance with a percentage that is less than such
Member’s Percentage Interest)). If the Managing Member does not receive notice
from a Member under the preceding sentence within such ten-day period, the
Member will be presumed to have elected not to participate in that Recourse
Alternative Financing. Any Member participating in a Recourse Alternative
Financing proposal will timely execute and deliver any and all documents that
the Managing Member or the applicable lender may reasonably request to
consummate that Recourse Alternative Financing.
     The Managing Member will cause the LLC to use its Reasonable Best Efforts
to consummate the Alternative Financing, and the amount and terms of the
Specified Financing shall be adjusted to take into account the Alternative
Financing that is consummated. For the avoidance of doubt, (X) the LLC may enter
into a Specified Financing that satisfies clause (i) of this Section 5.2(e),
notwithstanding a Member’s proposal for Alternative Financing, if the Managing
Member determines in good faith that such Alternative Financing is not, using
Reasonable Best Efforts, feasible; (Y) no Member shall have any obligation to
propose or participate in any Alternative Financing; and (Z) the LLC shall not
enter into any Alternative Financing if such Alternative Financing would
adversely affect a Member (not taking into account for this purpose an adverse
effect to a Member resulting solely from an Alternative Financing qualifying as
a “recourse liability” or a “nonrecourse liability” within the meaning of
Regulations Section 1.752-1(a)(1) and (2), as the case may be) not participating
in such Alternative Financing.
     5.3. Capital Accounts. There has been established for each Member on the
books of the LLC, a capital account (each being a “Capital Account”). Each
Member’s Capital Account will be maintained in accordance with the provisions of
Regulations Section 1.704-1(b)(2)(iv) and the provisions of this Agreement. The
Capital Account of each Member will be
     (a) credited with Capital Contributions made (or deemed to have been made)
by that Member, all Profits (and any individual items of income or gain)
allocated to that Member under Section 5.4 and any items of income or gain that
are specially allocated to that Member under Sections 5.5 and 5.6; and

12



--------------------------------------------------------------------------------



 



     (b) debited with all Losses (and any individual items of loss or deduction)
allocated to that Member under Section 5.4, any items of loss or deduction of
the LLC specially allocated to that Member under Sections 5.5 and 5.6, and all
cash and the Carrying Value of any property (net of liabilities assumed by that
Member and the liabilities to which the property is subject) distributed by the
LLC to that Member.
The Capital Account of each Member will also be adjusted appropriately to
reflect any other adjustment required under Regulations Section 1.704-1 or
1.704-2. Any references in any section of this Agreement to the Capital Account
of a Member will be deemed to refer to the Capital Account as it may be credited
or debited from time to time as set forth above. In the event of any Transfer of
any interest in the LLC in accordance with the terms of this Agreement, the
Transferee will succeed to the Capital Account of the Transferor to the extent
it relates to the Transferred interest.
     5.4. Allocations of Profits and Losses.
     (a) Except as otherwise provided in this Agreement, Profits, Losses and, to
the extent necessary, individual items of income, gain, loss or deduction will
be allocated in a manner that results in the Partially Adjusted Capital Account
Balance of each Member, immediately after making the allocation, being, as
nearly as possible, equal (proportionately) to the distributions that would be
made to the Member under Article IX if the LLC were dissolved, its affairs wound
up and its assets were sold for cash equal to their Carrying Values, all LLC
liabilities were satisfied (limited with respect to each non-recourse liability
to the Carrying Value of the assets securing the liability), including the LLC’s
share of any liabilities of an entity treated as a partnership for U.S. federal
income tax purposes of which the LLC is a member, and the net assets of the LLC
were distributed in accordance with Article IX to the Members immediately after
making the allocation.
     (b) The Members agree that (i) any amount paid to the LLC by Sprint
pursuant to Article 13 of the Transaction Agreement shall be treated as an
additional Capital Contribution by Sprint of such amount (without the issuance
of any additional Units) and (ii) Section 5.4 shall be applied by specially
allocating to Sprint, to the greatest extent possible, items of deduction and
loss of the LLC attributable to the events giving rise to such payment by
Sprint.
     5.5. Special Allocations. The following special allocations will be made in
the following order:
     (a) Minimum Gain Chargeback. If there is a net decrease in LLC Minimum Gain
during any Taxable Year, each Member will, to the extent required by Regulations
Section 1.704-2(f), be specially allocated items of LLC income and gain for the
Taxable Year (and, to the extent required by Regulations
Section 1.704-2(j)(2)(iii), subsequent Taxable Years) in an amount equal to that
Member’s share of the net decrease in LLC Minimum Gain. Allocations under the
previous sentence will be made in accordance with Regulations Section
1.704-2(f)(6). This Section 5.5(a) is intended to comply with the minimum gain
chargeback requirement in Regulations Section 1.704-2(f) and will be interpreted
consistently with that intent.

13



--------------------------------------------------------------------------------



 



     (b) Member Minimum Gain Chargeback. If there is a net decrease in Member
Nonrecourse Debt Minimum Gain during any Taxable Year, each Member who has a
share of that Member Nonrecourse Debt Minimum Gain as of the beginning of the
Taxable Year will, to the extent required by Regulations Section 1.704-2(i)(4),
be specially allocated items of LLC income and gain for the Taxable Year (and,
if necessary, subsequent Taxable Years) equal to that Member’s share of the net
decrease in Member Nonrecourse Debt Minimum Gain. Allocations under the previous
sentence will be made in accordance with Regulations Section 1.704-2(i)(4). This
Section 5.5(b) is intended to comply with the requirement in Regulations
Section 1.704-2(i)(4) and will be interpreted consistently with that intent.
     (c) Limitations on Loss Allocations. With respect to any Member,
notwithstanding the provisions of Section 5.4, the amount of Loss for any
Taxable Year or other period that would otherwise be allocated to a Member under
Section 5.4 will not cause or increase a deficit Adjusted Capital Account
Balance. Any Loss in excess of the limitation set forth in this Section 5.5(c)
will be allocated among the Members, pro rata, to the extent each, respectively,
has a positive Adjusted Capital Account Balance.
     (d) Qualified Income Offset. If any Member receives an unexpected
adjustment, allocation, or distribution described in Regulations Section
l.704-l(b)(2)(ii)(d)(4-6) in any Taxable Year or other period which would cause
the Member to have a deficit Adjusted Capital Account Balance as of the end of
the Taxable Year or other period, items of Company income and gain (consisting
of a pro rata portion of each item of Company income, including gross income and
gain) will be specifically allocated to the Member in an amount and manner
sufficient to eliminate, to the extent required by the Regulations, the deficit
in the Member’s Adjusted Capital Account Balance as quickly as possible. This
Section 5.5(d) is intended to comply with the qualified income offset provision
in Regulations Section l.704-l(b)(2)(ii)(d) and will be interpreted consistently
therewith.
     (e) Gross Income Allocation. If any Member would otherwise have a deficit
Adjusted Capital Account Balance as of the last day of any Taxable Year or other
period, individual items of income and gain of the Company will be specifically
allocated to the Member (in the manner specified in Section 5.5(d)) so as to
eliminate the deficit as quickly as possible.
     (f) Nonrecourse Deductions. Nonrecourse Deductions for any Taxable Year or
other period will be specially allocated to the Members in proportion to their
Percentage Interests.
     (g) Member Nonrecourse Deductions. Member Nonrecourse Deductions for any
Taxable Year or other period will be specially allocated to the Member who bears
the economic risk of loss with respect to the “partner nonrecourse debt” (as
that term is defined in Regulations Section 1.704-2(b)(4)) to which the Member
Nonrecourse Deductions are attributable, in accordance with Regulations
Section 1.704-2(i)(1).
     5.6. Curative Allocations. The allocations set forth in Section 5.5(a) —
(g) (the “Regulatory Allocations”) are intended to comply with certain
requirements of the Regulations. It is the intent of the Members that, to the
extent possible, all Regulatory Allocations that are made be offset either with
other Regulatory Allocations or with special allocations under this Section 5.6.
Therefore, notwithstanding any other provision of this Article V (other than the
Regulatory Allocations), the Managing Member will make offsetting special
allocations in whatever manner it determines appropriate so that, after the
offsetting allocations are made, each Member’s Capital Account balance is, to
the extent possible, equal to the Capital Account balance the Member would have
had if the Regulatory Allocations were not part of the Agreement and all LLC
items were allocated under Section 5.4. In exercising its discretion under this
Section 5.6, the Managing Member will take into account future Regulatory
Allocations under Sections 5.5(a) and 5.5(b) that, although not yet made, are
likely to offset other Regulatory Allocations previously made under
Sections 5.5(f) and 5.5(g).

14



--------------------------------------------------------------------------------



 



     5.7. Other Allocation Rules.
     (a) (i) Subject to Section 5.7(a)(ii), for purposes of determining the
Profits, Losses, or any other items allocable to any period, Profits, Losses,
and other items will be determined on a daily, monthly, or other basis, as
determined by the Managing Member using any permissible method under Code
Section 706 and the Regulations thereunder; provided that in the case of a
Transfer of Units or other equity interests in the LLC, the Managing Member
shall, upon request of the Transferor or Transferee, promptly notify the
Transferor and Transferee of the method that it will use to allocate Tax items
for the Taxable Year of the Transfer between the Transferor and Transferee, and
unless the next sentence applies shall use such method to effect such
allocation. If the Transferor and Transferee desire to use a method that differs
from such method, and the desired method is permitted by the Code as determined
by the Managing Member in its reasonable discretion, the Managing Member shall
use such other method, but only if (i) the Transferor and Transferee submit a
written request to the Managing Member indicating the method they desire to use
within ten days after the applicable Transfer, (ii) the Transferor and
Transferee agree in a manner reasonably satisfactory to the Managing Member to
reimburse the LLC for the reasonable incremental costs, if any, incurred in
applying such method and (iii) such other method does not adversely affect the
other Members any more than the method initially selected by the Managing
Member.
     (ii) For purposes of determining Profits, Losses, or any other items
allocable to Class B Common Units exchanged pursuant to Section 7.9 (including
pursuant to a Holding Company Exchange), the Managing Member shall, in
accordance with Regulations Section 1.706-1(c)(2), allocate such items using an
interim closing of the LLC’s books as of the date of such exchange.
     (b) Except as otherwise provided in this Agreement, all items of LLC
income, gain, loss, deduction, and any other allocations not otherwise provided
for will be divided among the Members in the same proportions as they share
Profits or Losses, as the case may be, for the Taxable Year.
     (c) For purposes of determining the Members’ shares of “nonrecourse
liabilities” (as that term is defined in Regulations Section 1.752-1(a)(2)), any
“excess nonrecourse liabilities” (as that term is defined in Regulations
Section 1.752-3(a)(3)) will be allocated among the Members in accordance with
their Percentage Interests.
     (d) For U.S. federal income tax purposes, the Clearwire Pre-Closing
Indebtedness and the Sprint Pre-Closing Financing are treated as having been
assumed by the LLC pursuant to the Transaction Agreement. The LLC’s assumption
of liabilities of Clearwire and Sprint in connection with their initial Capital
Contributions described in Section 5.1 will be treated by the LLC as the
assumption of “qualified liabilities” under Regulations Section
1.707-5(a)(6)(i)(D) except as otherwise required by Law in respect of any
indebtedness issued by Clearwire prior to the Closing in accordance with
Sections 10.1(b)(iv)(F) or 10.1(b)(iv)(H) of the Transaction Agreement.

15



--------------------------------------------------------------------------------



 



     5.8. Code Section 704(c); Tax Allocations.
     (a) In accordance with Code Section 704(c) and the Regulations thereunder,
income, gain, loss, and deduction with respect to any property contributed to
the capital of the LLC will, solely for Tax purposes, be allocated among the
Members so as to take account of any variation between the adjusted basis of the
property to the LLC for U.S. federal income tax purposes and its initial
Carrying Value (i) using the “remedial method” under Regulations
Section 1.704-3(d) with respect to (x) the Former Clearwire Assets and (y)
Former Sprint Assets having Built-In Gains equal to 50% of the total Built-In
Gains in the Former Sprint Assets (the assets described clause (y), “Sprint
Remedial Assets”) and (ii) using the “traditional method” under Regulations
Section 1.704-3(b) with respect to Former Sprint Assets having Built-In Gains
equal to 50% of the total Built-In Gains in the Former Sprint Assets (the
“Sprint Traditional Assets”). The Sprint Remedial Assets and Sprint Traditional
Assets shall be designated in a manner such that the annual Tax deductions with
respect to the Sprint Remedial Assets are, to the greatest extent possible,
equal to the annual Tax deductions that would have been allocated with respect
to the Sprint Traditional Assets had the LLC elected the remedial method with
respect to the Sprint Traditional Assets. The Managing Member shall, as promptly
as possible after the date hereof, designate the Former Sprint Assets as Sprint
Remedial Assets and Sprint Traditional Assets, as the case may be, in accordance
with the terms of this Section 5.8(a). Any disagreement concerning the
designations of the Sprint Remedial Assets and the Sprint Traditional Assets
will be resolved as provided in Section 5.11(e).
     (b) If the Carrying Value of any LLC asset is adjusted under clauses (i),
(ii), or (iii) of the definition of Carrying Value, subsequent allocations of
income, gain, loss, and deduction with respect to such asset will take account
of any variation between the Carrying Value thereof immediately before such
adjustment and the Carrying Value thereof immediately after such adjustment
(such difference, a “Reverse 704(c) Layer”) in accordance with the principles of
Section 704(c) and Regulations Section 1.704-3(a)(6) using the “traditional
method” under Regulations Section 1.704-3(b). For this purpose and except to the
extent required by the Regulations, none of the adjusted basis of an asset shall
be allocated to a Reverse 704(c) Layer.
     (c) Except as otherwise provided in this Section 5.8, any elections or
other decisions relating to allocations will be made by the Managing Member
acting reasonably and in good faith. Allocations under this Section 5.8 are
solely for purposes of U.S. federal, state, and local Taxes and will not affect,
or in any way be taken into account in computing, any Member’s Capital Account
or share of Profits, Losses, other items, or distributions under any provision
of this Agreement.
     (d) In accordance with Regulations Section 1.704-3(a)(7), upon the Transfer
of any Units originally issued to Sprint, the Transferee shall be allocated a
share of the built-in gain or loss as of the time of the Transfer, as well as a
share of the built-in gain or loss subject to the remedial method under
Regulations Section 1.704-3(d) and a share of the built-in gain or loss subject
to the traditional method under Regulations Section 1.704-3(b) (in each case
prior to any adjustment under Code Section 743(b) that may apply as a result of
such Transfer), that would otherwise be allocable to the Transferor that is in
the same proportion to the total amounts of such built-in gain or loss otherwise
allocable to the Transferor as the number of Units so Transferred is to the
total number of Units held by the Transferor immediately prior to the Transfer.
     (e) Income, gain, loss, deduction and credit of the LLC for U.S. federal
income tax purposes shall be allocated in the same manner as the corresponding
items were allocated among the Members pursuant to Sections 5.4, 5.5 or 5.6.

16



--------------------------------------------------------------------------------



 



     5.9. Tax Withholding.
     (a) The LLC will withhold and pay over to the Internal Revenue Service or
other applicable Taxing authority all Taxes or withholdings, and all interest,
penalties, additions to Tax, and similar liabilities in connection therewith or
attributable thereto (“Withheld Taxes”) to the extent that the Tax Matters
Member in good faith determines that withholding or payment is required by the
Code or any other Law. The Tax Matters Member in good faith will determine to
which Member the Withheld Taxes are attributable. For example, Withheld Taxes
measured with respect to a Member’s distributive share of the LLC’s income,
gain, or other LLC item would be attributable to that Member. All Withheld Taxes
will be withheld against the amounts otherwise distributable to the Member to
which the Withheld Taxes are attributable, and any amounts so withheld will be
treated as a distribution to that Member. If any Withheld Taxes attributable to
a Member exceed the amount otherwise distributable to the Member, the excess
will be considered a loan (a “Withholding Loan”) by the LLC to the Member.
     (b) The borrowing Member shall have the right to prepay, in whole or in
part, a Withholding Loan at any time and shall be required to repay any such
Withholding Loan within ten days after the Tax Matters Member delivers a written
demand therefor, together with interest from the date the loan was made until
the date of the repayment at a rate per annum equal to the LLC’s cost of debt
capital, as reasonably determined by the Managing Member. Absent prior demand,
the maturity of the Withholding Loan will be the date of dissolution of the LLC.
If a Withholding Loan is not paid when due, distributions from the LLC to the
borrowing Member (including distributions pursuant to Section 4.4(a)) may be
withheld and applied toward repayment of the accrued and unpaid interest and
principal on such Withholding Loan, with any amounts so withheld being treated
as having been distributed to the borrowing Member for purposes of this
Agreement.
     5.10. Successors in Interest. If a Member Transfers all or part of its
Units in accordance with this Agreement, references in this Article V to amounts
previously contributed by the Member or to amounts previously allocated or
distributed to the Member will refer to the Transferee to the extent they
pertain to the Transferred interest.
     5.11. Other Tax Matters.
     (a) The Managing Member will be the initial “tax matters partner” of the
LLC within the meaning of Code Section 6231(a)(7) (the “Tax Matters Member”).
The Tax Matters Member will take reasonable action to cause each other Member to
be treated as a “notice partner” within the meaning of Code Section 6231(a)(8).
All reasonable expenses incurred by a Member while acting in its capacity as Tax
Matters Member will be paid or reimbursed by the LLC and the exculpation and
indemnification provisions of Article X will apply to the Managing Member acting
in its capacity as the Tax Matters Member.
     (b) Each Member shall have the right to designate a tax representative
(which, with respect to the Company, will be a tax attorney or accountant
appointed, from time to time, by the chairperson of the Audit Committee (the
“Company Tax Representative”)), which person will be given at least five
Business Days advance notice from the Tax Matters Member of the time and place
of, and will have the right to participate in (and the LLC and the Tax Matters
Member will take any actions as may be necessary to cause the tax matters
partner of any Partnership Subsidiary to extend to each Member and the Company
Tax Representative the right to participate in):
     (i) any material aspect of any administrative or judicial proceeding
relating to the determination of partnership items at the LLC level (or at the
level of any Partnership Subsidiary); and

17



--------------------------------------------------------------------------------



 



     (ii) any material discussions with the Internal Revenue Service or other
Taxing authority relating to allocations under Article V (or under the operating
agreement of any Partnership Subsidiary).
The Tax Matters Member will not, and the LLC will not permit the tax matters
partner of any Partnership Subsidiary to, initiate any action or proceeding in
any court, extend any statute of limitations, settle any material income or
franchise Tax dispute, or take any other action contemplated by Code
Sections 6222 through 6234 that would legally bind any other Member, the LLC or
any Partnership Subsidiary without approval of the affected Member(s) (which, in
the case of the Company, will require approval of the Company Tax
Representative), which approval may not be unreasonably withheld, conditioned or
delayed, except that for this purpose, it will not be unreasonable for a Member
to withhold the approval if the action proposed to be taken could materially and
adversely affect such Member. A Member may designate a replacement tax
representative by providing written notice of such change to the Managing
Member.
     (c) The Tax Matters Member will timely cause to be prepared all U.S.
federal, state, local and foreign Tax returns and reports (including amended
returns) of the LLC or any Partnership Subsidiary for each year or period that
the returns or reports are required to be filed and, subject to the remainder of
this subsection, will cause the Tax returns to be timely filed. All federal and
material state income and franchise Tax returns of the LLC or any Partnership
Subsidiary will be prepared or reviewed by a national accounting firm selected
by the Company Board or a committee of the Company, and no later than 30 days
before filing of such Tax returns, the Tax Matters Member will provide copies of
all such Tax returns to the tax representative of each Member and to the Company
Tax Representative for review. The Members and the Company Tax Representative
shall be entitled to provide comments on such Tax returns to the Tax Matters
Member no later than 15 days after receiving copies of the Tax returns, and the
Tax Matters Member will incorporate the comments, where reasonable, before
filing the returns. The other Members and the Company Tax Representative will
take such actions as are reasonably requested by the Tax Matters Member in
connection with the preparation of the income and franchise Tax returns of the
LLC and any Partnership Subsidiary so as to ensure that all the returns are
filed on a timely basis and no filing penalties are incurred to the extent
reasonably possible.
     (d) Within 90 days after the end of each Taxable Year, or as soon as
reasonably practical thereafter, the Tax Matters Member will prepare and send,
or cause to be prepared and sent, to each Person who was a Member at any time
during the Taxable Year, copies of the information required for U.S. federal,
state, local and foreign income Tax reporting purposes, including copies of
Form 1065 and Schedule K-1 or any successor form or schedule, for that Person.
At any time after the information has been provided, on at least five Business
Days’ notice from a Member or the Company Tax Representative, the Tax Matters
Member will also provide each Member and the Company Tax Representative with a
reasonable opportunity during ordinary business hours to review and make copies
of all work papers related to the information or to any return prepared under
subsection (c) above. At the request of any Member, as soon as practicable
following the end of each period for which corporate estimated Tax deposits are
required to be made (and in any event not later than ten days after the end of
such period), the Tax Matters Member will also cause to be provided to each
Member an estimate of each Member’s share of all items of income, gain, loss,
deduction and credit of the LLC for the estimated Tax period just completed and
for the Taxable Year to date for U.S. federal income tax purposes. The Managing
Member will provide to the Members and the Company Tax Representative any
material true-ups, corrections or changes to any information previously provided
under this Section 5.11(d) as soon as reasonably practicable after becoming
aware that a material true-up, correction or change is appropriate.

18



--------------------------------------------------------------------------------



 



     (e) At the request of any Member or the Company Tax Representative, the Tax
Matters Member will cause the LLC’s tax attorneys and accountants to confer with
the other Members and the Company Tax Representative and their attorneys and
accountants on any material matters relating to any LLC or Partnership
Subsidiary Tax return, Tax election, Tax dispute, Tax valuation (including the
determination of the initial Carrying Value of any property) or other item
affecting the Taxes of the LLC, its Subsidiaries or the Members the resolution
of which is not otherwise expressly provided for in this Agreement. The Members
(including the Company Tax Representative) will use their good faith efforts to
resolve any such matters in a mutually satisfactory manner. If, after those
efforts have continued for 15 Business Days, no mutually satisfactory solution
has been reached, the matter will be resolved by the unanimous vote of the
Members of the CFO Committee. If the CFO Committee cannot unanimously agree to
the resolution of the matter, the matter will be resolved by the Neutral
Accountants.
     (f) With respect to any Tax information provided by the Tax Matters Member
to a Member or the Company Tax Representative under Sections 5.11(b) — (e), the
same information will be provided to the other Members and the Company Tax
Representative, as applicable, at the same time, unless a Member or the Company
Tax Representative requests that it not be provided that information.
     (g) (i) Unless the LLC has a Bona Fide Non-Tax Business Need, the LLC and
its Subsidiaries will not enter into a taxable sale or other taxable disposition
of Former Clearwire Assets or Former Sprint Assets that are intangible property
and that would cause the recognition for income Tax purposes (disregarding the
possible use of the installment reporting method under Code Section 453) of
Built-In Gains arising from such sales or other dispositions in excess of
$10 million to be allocated to the Company or Sprint under Code Section 704(c)
during any period of 36 months (a “Significant BIG Disposition”); provided that
a Significant BIG Disposition will not include the disposition of any Former
Clearwire Assets or Former Sprint Assets if such disposition results from an
inability of the LLC to operate its wireless broadband network in certain
territories or any court ordered requirement of divestiture of any such assets,
in each case as a result of the Indemnified Litigation.
     (ii) At least ten Business Days prior to entering into a binding contract
for a Significant BIG Disposition, the Managing Member will send a written
notice to all Members and their tax representatives that sets forth all material
terms of the Significant BIG Disposition. Within ten Business Days of receipt of
such notice, the Company Tax Representative or Sprint, as the case may be, will
have the right to request a written certification by the chief financial officer
of the Managing Member that the Significant BIG Disposition is motivated by a
Bona Fide Non-Tax Business Need (a “CFO Certificate”). If a CFO Certificate is
requested with respect to a Significant BIG Disposition, the LLC and its
Subsidiaries will not consummate the Significant BIG Disposition unless the CFO
Certificate is delivered to the Members.

19



--------------------------------------------------------------------------------



 



     (iii) If the Managing Member approves a Significant BIG Disposition that
involves a taxable sale or other taxable disposition of Former Sprint Assets,
Sprint shall have the right, within 15 Business Days of receipt of the CFO
Certificate, to transfer Class B Common Stock and Class B Common Units to one or
more Sprint Unit Holding Companies that will be entitled to complete Holding
Company Exchanges. During such 15-Business Day period, the LLC shall not enter
into a binding contract for the Significant BIG Disposition, and the Managing
Member will reasonably cooperate with Sprint in consummating any such Holding
Company Exchanges within the 15-Business Day period.
     5.12. Tax Classification. The parties will treat the LLC as a partnership
for U.S. federal and all applicable state and local income tax purposes, and no
Member will take any action inconsistent with such treatment for U.S. federal,
state and local income tax purposes unless (i) the Company causes the LLC to be
treated other than as a partnership in accordance with, and subject to the
conditions of, the Equityholders’ Agreement or (ii) there has occurred a change
in law or final determination to the contrary. The Managing Member will take any
reasonable action within its power required under the Code and applicable
Regulations to cause the LLC to be treated as a partnership for U.S. federal
income tax purposes. To the extent the previous sentence does not govern the
state and local classification of the LLC, the Managing Member will take any
reasonable action within its power as may be required under any state or local
Law applicable to the LLC to cause the LLC to be treated as, and in a manner
consistent with, a partnership for state or local income tax purposes. The
parties will treat Clearwire Sub LLC, Sprint LLC and each of the Transfer
Entities as entities disregarded as separate from the LLC in accordance with
Regulations Section 301.7701-2(c)(2). The LLC will not take any action
inconsistent with that treatment for U.S. federal income tax purposes other than
in accordance with the procedures set forth in Section 2.7(a)(vi) of the
Equityholders’ Agreement.
     5.13. Tax Elections. Except as otherwise provided this Agreement, all
elections required or permitted to be made by the LLC under the Code (or Law)
will be made as determined by the Managing Member, acting reasonably and in good
faith, to be in the best interest of the Members as a group. Notwithstanding the
foregoing, (i) the LLC shall make and maintain in effect a valid election under
Code Section 754 and (ii) if the LLC does not otherwise qualify as a partnership
under Code Section 6231(a)(l) which is subject to the TEFRA partnership audit
rules, the Tax Matters Member will cause the LLC to make an election under Code
Section 6231(a)(1)(B)(ii) to subject the LLC to the TEFRA partnership audit
rules.
ARTICLE VI
BOOKS AND RECORDS; REPORTS
     At all times during the continuance of the LLC, the LLC will prepare and
maintain separate books of account for the LLC in accordance with GAAP. The LLC
will keep at its principal office the following:
     (a) a current list of the full name and the last known street address of
each Member;
     (b) a copy of the Original Operating Agreement;
     (c) a copy of the Certificate and this Agreement and all amendments
thereto;
     (d) copies of the LLC’s federal, state and local income Tax returns and
reports, if any, for the three most recent years; and
     (e) copies of any financial statements, if any, of the LLC for the six most
recent Taxable Years.

20



--------------------------------------------------------------------------------



 



ARTICLE VII
COMPANY UNITS
     7.1. Units.
     (a) Interests in the LLC are represented by one or more classes of Units.
The Units initially will be divided into Voting Units and Non-Voting Units, and
the Non-Voting Units will be designated as Class A Common Units or Class B
Common Units. The Register contains the name, Class and number of Units owned by
each Member as of the Effective Date. The Register will be revised from time to
time by the Managing Member to reflect the admission or withdrawal of a Member
or the issuance, Transfer, assignment, redemption, repurchase, acquisition,
conversion, relinquishment to the Company or other cancellation or termination
of Units in accordance with the terms of this Agreement and other modifications
to or changes in the information set forth on the Register.
     (b) Notwithstanding any other provision of this Agreement, Units issued by
the LLC after the Effective Date to Persons who are not members of an
Equityholder Group will be deemed for purposes of Section 8.1(a)(iii) to be
Units proposed to be Transferred by the Managing Member and will, accordingly,
be subject to the provisions of Section 8.1(a)(iii), mutatis mutandis, as if
such issuance by the LLC were a transfer by the Managing Member and treating
holders of Units so issued as members of the Managing Member’s Equityholder
Group.
     7.2. Register. The Register will be the definitive record of ownership of
each Unit and all relevant information with respect to each Member. Unless the
Managing Member determines otherwise, Units will be uncertificated and recorded
in the books and records of the LLC.
     7.3. Splits, Distributions and Reclassifications. The LLC will not in any
manner subdivide (by any Unit split, Unit distribution, reclassification,
recapitalization or otherwise) or combine (by reverse Unit split,
reclassification, recapitalization or otherwise) any class or series of the
outstanding Units unless an identical event is occurring with respect to
     (a) all other classes or series of the outstanding Units, and
     (b) all classes or series of Equity Securities (including Class A Common
Stock and Class B Common Stock),
in which event the Managing Member will cause the classes or series of Units to
be subdivided or combined concurrently with and in the same manner and to the
same extent as the classes or series of Equity Securities of the Company.
     7.4. Cancellation or Redemption of Equity Securities and Units.
     (a) Any time a share of Class B Common Stock is exchanged as set forth in
Section 7.9 for a share of Class A Common Stock, then one Class B Common Unit
will be cancelled without any further consideration other than that specified in
Section 7.9, and one Class A Common Unit and one Voting Unit will be issued to
the Company.

21



--------------------------------------------------------------------------------



 



     (b) Any time any shares of Class A Common Stock or other Equity Securities
are redeemed, repurchased, acquired, cancelled or terminated by the Company
(other than any shares of Class A Common Stock or Equity Securities that were
issued by the Company to fund Other Business Activities), the Managing Member
will cause the same number of Class A Common Units and the same number of Voting
Units (or the same number of comparable securities of the LLC, as applicable) in
the name of the Company to be redeemed, repurchased, acquired, cancelled or
terminated by the LLC for the same consideration, if any, as the consideration
paid by the Company so that the number of Class A Common Units held by the
Company at all times equals the number of shares of Class A Common Stock
outstanding. If the Company redeems shares of Class B Common Stock (other than
any shares of Class B Common Stock that were issued by the Company to fund Other
Business Activities) for cash, the Managing Member will simultaneously cause the
same number of Voting Units in the name of the Company to be redeemed for the
same cash consideration.
     (c) If a Member Transfers a share of Class B Common Stock (as otherwise
permitted by the Equityholders’ Agreement and the Charter) without Transferring
a corresponding Unit in accordance with the terms of this Agreement, the share
of Class B Common Stock will be immediately redeemed by the Company for its Par
Value per share in accordance with the terms of the Equityholders’ Agreement and
the Charter.
     (d) If a Member Transfers a Class B Common Unit (as permitted by this
Agreement) without Transferring a corresponding share of Class B Common Stock,
the corresponding number of shares of Class B Common Stock held by that Member
will be immediately redeemed by the Company for its Par Value per share in
accordance with the terms of the Equityholders’ Agreement and the Charter.
     (e) If, pursuant to Section 2.13(e) or Section 2.13(f) of the
Equityholders’ Agreement, Sprint is reissued shares of Class B Common Stock in
exchange for a payment to the Company of an amount in cash equal to the
aggregate Par Value of the shares of Class B Common Stock to be so reissued,
then the Company will contribute to the LLC the amount of cash so received from
Sprint and the LLC will issue to the Company a number of Voting Units equal to
the number of shares of Class B Common Stock reissued to Sprint.
     7.5. Incentive Plans. At any time the Company issues a share of Class A
Common Stock under an Incentive Plan (whether by the exercise of a stock option
or the grant of a restricted share award or otherwise), the following will
occur:
     (a) the net proceeds (including without limitation the amount of the
exercise price paid by the owner or the promissory note representing any loan
made by the Company to the owner with respect to a stock purchase award, which
promissory note will be deemed to have a fair market value equal to the original
principal balance of that promissory note) received by the Company with respect
to the share of Class A Common Stock, if any, will be paid or transferred by the
Company to the LLC, which amounts will be treated for U.S. federal income tax
purposes as having been paid to the LLC by the person to whom the share of
Class A Common Stock is to be issued;

22



--------------------------------------------------------------------------------



 



     (b) the Company will be deemed to make an additional Capital Contribution
to the LLC of an amount of cash equal to
     (i) the current per share market price of a share of Class A Common Stock
on the date the share is issued (or, if earlier, the date the related option is
exercised), reduced by
     (ii) the amount paid to the LLC as described under subsection (a) above;
     (c) the LLC will be deemed to purchase from the Company a share of Class A
Common Stock for an amount of cash equal to the sum of
     (i) the additional deemed Capital Contribution made by the Company to the
LLC in subsection (b) above and
     (ii) the amount paid to the LLC as described under subsection (a) above,
and to deliver such share of Class A Common Stock to its owner under the
Incentive Plan (the parties acknowledging that the deemed purchase will not
cause the LLC to own the shares for any purpose, including, without limitation,
for the purpose of determining stockholders entitled to receive dividends or
vote);
     (d) in exchange for the payment by the Company to the LLC described in
subsection (a) above and the deemed Capital Contribution by the Company to the
LLC described in subsection (b) above (which aggregate amount will be credited
to the Capital Account of the Company), the LLC will issue to the Company one
Class A Common Unit and one Voting Unit registered in the name of the Company
for each share of Class A Common Stock issued by the Company under the Incentive
Plan;
     (e) the LLC will claim any compensation deductions attributable to the
issuance or vesting, as the case may be, of shares of Class A Common Stock and
any other deductions available by reason of shares issued pursuant to an
Incentive Plan (including, as applicable, as a result of an election under Code
Section 83(b)), which deductions will be allocated among the Members in
accordance with the allocation rules in Article V;
     (f) if the owner of any share of Class A Common Stock issued pursuant to an
Incentive Plan has timely made an election under Code Section 83(b) with respect
to that share of Class A Common Stock and the share of Class A Common Stock is
subsequently forfeited, then each of the actual and deemed steps described in
subsections (a) through (e) above with respect to that share of Class A Common
Stock will be reversed including, without limitation, the reversion of that
share of Class A Common Stock to the Company, the cancellation of the Class A
Common Unit and Voting Unit issued to the Company and the reversal, if and to
the extent required by Regulations Section 1.83-6(c) or other applicable Tax
law, of any compensation deductions previously allocated to the Members; and
     (g) if a share of Class A Common Stock issued under an Incentive Plan is
subject to a substantial risk of forfeiture and is not transferable for purposes
of Code Section 83, and if a valid election under Code Section 83(b) has not
been made with respect to such share of Class A Common Stock, the foregoing
transactions shall be deemed to occur for U.S. federal income tax purposes when
such share of Class A Common Stock is either transferable or no longer subject
to a substantial risk of forfeiture for purposes of Code Section 83. Until such
time, for U.S. federal income tax purposes (including for purposes of
maintaining Capital Accounts and computing Profits, Losses and related items),
such share of Class A Common Stock shall not be deemed to have been issued and
any distributions with respect to such share of Class A Common Stock shall for
such purposes be treated as compensation paid to the holder thereof by the LLC.

23



--------------------------------------------------------------------------------



 



     7.6. Exercisable Rights. Except as provided in Section 7.5 and Section 7.9,
any time the Company issues any shares of capital stock on the exercise of any
rights, options, warrants or any convertible or exchangeable securities having
the right to convert into, exchange for, subscribe for or purchase any shares of
Class A Common Stock or other capital stock of the Company (“Exercisable
Rights”), other than shares of Class A Common Stock or other capital stock
issued on the exercise of Exercisable Rights attributable to the funding by the
Company of any Other Business Activities, the following will occur:
     (a) the net proceeds (including without limitation the amount of the
exercise price paid by the owner) received by the Company with respect to the
share of Class A Common Stock or other capital stock of the Company, if any,
will be concurrently transferred and paid by the Company to the LLC as an
additional Capital Contribution; and
     (b) on the date an Exercisable Right is exercised, the LLC will issue Units
as follows:
     (i) in the case of an issuance of shares of Class A Common Stock on the
exercise of Exercisable Rights, the LLC will issue to the Company an equal
number of Class A Common Units and an equal number of Voting Units registered in
the name of the Company; and
     (ii) in the case of an issuance by the Company of any other capital stock
on the exercise of Exercisable Rights, then the LLC will issue an equal number
of Units of a class or series of Units as the corresponding class or series of
Equity Securities issued by the Company with respect to the exercise of the
Exercisable Rights.
The Members agree to treat the issuance of Units pursuant to this Section 7.6 as
having been issued upon the exercise of rights issued under Section 7.7(a) and
in accordance with Proposed Treasury Regulations Sections 1.704-1(b)(2)(iv)(s)
and 1.704-1(b)(4)(ix) (and any successor provisions thereto).
     7.7. Issuances of Equity Securities.
     (a) Except as provided in Sections 7.5 or 7.6 or Sections 7.7(b) and
(c) below, and except for any Equity Securities issued by the Company to fund
Other Business Activities, which will not be taken into consideration for
purposes of applying this Section 7.7, any time the Company issues any Equity
Securities (other than compensatory options issued pursuant to an Incentive
Plan), the following will occur:
     (i) the Company will contribute to the capital of the LLC an amount of cash
equal to the issue price of the Class A Common Stock or other Equity Securities
(or, in the case of the issuance of Equity Securities in exchange for property,
then the property received in exchange for the issuance of those Equity
Securities) and the Capital Account of the Company will be increased by the
amount of cash and the fair market value of the property contributed;

24



--------------------------------------------------------------------------------



 



     (ii) the LLC will issue Units or other securities as follows:
     (A) in the case of an issuance of shares of Class A Common Stock, the LLC
will issue an equal number of Class A Common Units to the Company and an equal
number of Voting Units registered in the name of the Company; and
     (B) in the case of an issuance of any securities not covered under clause
(A), the LLC will issue an equal number of Units or other securities (including
Voting Units, if applicable) with designations, preferences and other rights,
terms and conditions (other than financial covenants applicable to the Company,
its Subsidiaries or direct or indirect parent entities) that are substantially
the same as the designations, preferences and other rights, terms and conditions
of the other Equity Securities, registered in the name of the Company.
     (b) If a holder of Class B Common Units exercises its preemptive rights
under Section 3.5(c) of the Equityholders’ Agreement to purchase Alternative New
Securities (as described in such Section 3.5(c)) in lieu of New Securities (as
defined in the Equityholders’ Agreement), the holder of Class B Common Units
will be entitled to purchase a number of Alternative Units as provided under
Section 3.5(c) of the Equityholders’ Agreement in connection with that exercise
of preemptive rights. The Alternative Units purchased in accordance with the
preceding sentence will have economic and other rights (other than voting
rights) that are the same as the economic and other rights (other than voting
rights) of the applicable New Securities. The price paid for the Alternative
Units will be that portion of the price for the New Securities set forth in the
Notice of Issuance delivered pursuant to Section 3.5(b) of the Equityholders’
Agreement allocated between the Company and the LLC based on the relative value
of the Alternative Voting Securities and the Alternative Units. The portion of
the purchase price attributable to Alternative Voting Securities will be payable
to the Company and the Company will contribute such amount to the LLC in
exchange for an equal number of Voting Units registered in the name of the
Company. The portion of the purchase price attributable to the Alternative Units
will be payable directly to the LLC as provided in Section 3.5(g) of the
Equityholders’ Agreement and the Capital Account of the holder of Class B Common
Units shall be adjusted accordingly.
     (c) The intent of this Section 7.7 and Sections 7.3, 7.4, 7.5 and 7.6 is to
ensure that
     (i) the number of Voting Units held by the Company and any of its
Subsidiaries will at all times equal the sum of
     (A) the number of shares of Class A Common Stock outstanding, and
     (B) the number of shares of Class B Common Stock outstanding, and
     (C) without duplication, the number of Voting Securities (as defined in the
Equityholders’ Agreement) outstanding, and
     (ii) the number of Class A Common Units held by the Company will at all
times equal the number of shares of Class A Common Stock outstanding; and
     (iii) the number of Class B Common Units outstanding will at all times
equal the number of shares of Class B Common Stock outstanding;

25



--------------------------------------------------------------------------------



 



except that, (x) with respect to subsection (iii) above, if a redemption of
shares of Class B Common Stock has occurred under Sections 7.4(c), 7.4(d),
7.11(b), 8.2(b) or 8.2(c) or Section 2.13(d) of the Equityholders’ Agreement,
then the number of shares of Class B Common Stock that are outstanding will
equal the number of outstanding Class B Common Units less the number of shares
of Class B Common Stock so redeemed, and the provisions of this Section 7.7 and
Sections 7.3, 7.4, 7.5 and 7.6 will be interpreted consistently with that intent
and (y) any Equity Securities issued by the Company to fund Other Business
Activities, will not be taken into consideration for purposes of applying this
Section 7.7.
     7.8. Registered Members. The LLC will be entitled to recognize the
exclusive right of a Person registered on its records as the owner of Units for
all purposes and will not be bound to recognize any equitable or other claim to
or interest in Units on the part of any other Person, whether or not it will
have express or other notice thereof, except as otherwise provided by the Act.
     7.9. Exchange of Units.
     (a) Subject to adjustment as provided in this Section 7.9, and on or after
the date that is 91 days after the Adjustment Date in the case of all holders of
Class B Common Units (the “Lock-up Period”), each holder of a Unit (other than
the Company and its Subsidiaries) will be entitled to exchange, from time to
time, any or all of the holder’s Units, as follows:
     (i) in the case of Class B Common Units, one Class B Common Unit together
with one share of Class B Common Stock will be exchangeable for one share of
Class A Common Stock (the “Common Unit Exchange Rate”), as provided in
Section 5.1 of the Charter, and
     (ii) in the case of Units other than Class B Common Units, the Units will
be exchangeable for the Equity Securities or Units as are provided in the terms
of the exchangeable Units, including the designated exchange rate (the “Unit
Exchange Rate” and, together with the Common Unit Exchange Rate, the “Exchange
Rate”).
If any such exchange is being made to enable the holder to participate in a
tender offer made pursuant to Section 8.1(e), the exchange may, at the option of
such holder, be conditioned upon the closing of such tender offer, in which case
such holder shall not be deemed to have effected such exchange until immediately
prior to the expiration of the relevant tender offer period (any such exchange,
a “Conditional Exchange”).
     (b) Notwithstanding the Lock-Up Period, each Member holding Class B Common
Units may at any time following the Adjustment Date exchange pursuant to
Section 7.9(a) a number of shares of Class B Common Stock together with a
corresponding number of Class B Common Units, not in excess of ten percent (10%)
of the total number of shares of Class B Common Stock and a corresponding number
of Class B Common Units, issued to such Member at the Closing for an equal
number of shares of Class A Common Stock.
     (c) Any exchange right under Section 7.9(a) will be exercised by a written
notice to the Company and the LLC from the holder of the Units (the “Exchange
Notice”)
     (i) stating that the holder desires to exchange a stated number of Units
and capital stock of the Company under Section 5.1 of the Charter and
Section 7.9(a), and

26



--------------------------------------------------------------------------------



 



     (ii) specifying (x) a date that is not less than seven Business Days nor
more than 20 Business Days after delivery of the Exchange Notice on which the
exchange is to be completed or (y) that the exchange is a Conditional Exchange
(the “Exchange Date”).
The Exchange Notice must be accompanied by instruments of transfer to the
Company, in form satisfactory to the Company and to the Company’s transfer agent
(the “Transfer Agent”), duly executed by the holder or the holder’s duly
authorized attorney, and transfer Tax stamps or funds therefor, if required
under Section 7.9(g), in respect of the Units to be exchanged, in each case
delivered during normal business hours at the offices of the Company or at the
office of the Transfer Agent. Once an Exchange Notice has been validly delivered
to the Company and the LLC, such Exchange Notice shall be binding on the
applicable holder of Units delivering such Exchange Notice, and may not be
rescinded or withdrawn or otherwise amended by such holder of Units.
Notwithstanding the foregoing, no holder of a Unit will be entitled to exchange
the Unit if the exchange would be prohibited under Law.
     (d) On the Exchange Date, following the surrender for exchange of Units in
the manner provided in this Section 7.9 and the payment in cash to the Company
of any amount required by Section 7.9(g), the Company will deliver or cause to
be delivered, as the case may be, at the offices of the Company or at the office
of the Transfer Agent, the number of shares of Class A Common Stock or other
Equity Securities issuable on the exchange, issued in the name or names as the
holder may direct. On the Exchange Date, all rights of the holder of the
exchanged Units as a Member of the LLC with respect to the Units will cease, and
the person or persons in whose name or names the shares of Class A Common Stock
or other Equity Securities are to be issued will be treated for all purposes as
having become the record holder or holders of the shares of Class A Common Stock
or other Equity Securities.
     (e) The Exchange Rate will be adjusted accordingly if there is:
     (i) any Recapitalization Event with respect to any class or series of Units
that is not accompanied by an identical Recapitalization Event with respect to
the corresponding class or series of Equity Securities; or
     (ii) any Recapitalization Event with respect to any class or series of
Equity Securities that is not accompanied by an identical Recapitalization Event
with respect to the corresponding class or series of Units. In the event of a
Recapitalization Event as a result of which one class or series of Equity
Securities is converted into another class or series of Equity Securities, then
a holder of the corresponding class or series of Units will be entitled to
receive on exchange the amount of the security that the holder would have
received if the exchange of Units had occurred immediately before the effective
date of the Recapitalization Event. Except as may be required in the immediately
preceding sentence, no adjustments in respect of dividends will be made on the
exchange of any Unit, except that if the Exchange Date with respect to a Unit
occurs after the record date for the payment of a dividend or other distribution
on Units but before the date of the payment, then the registered holder of the
Unit at the close of business on the record date will be entitled to receive the
dividend or other distribution payable on the Unit on the payment date (without
duplication of any distribution to which such holder may be entitled under
Section 4.4(a)) notwithstanding the exchange of the Unit or the default in
payment of the dividend or distribution due on the Exchange Date.

27



--------------------------------------------------------------------------------



 



     (f) The Company will at all times reserve and keep available out of its
authorized but unissued Equity Securities, solely for the purpose of issuance on
exchange of Units (together with any corresponding Equity Securities), the
number of Equity Securities issuable on the exchange of all the outstanding
Units, except that nothing in this Agreement will be construed to preclude the
Company from satisfying its obligations in respect of the exchange of the Units
by delivery of purchased Equity Securities that are held in the treasury of the
Company. The Company covenants that all Equity Securities that are issued on
exchange of Units will, on issue, be validly issued, fully paid and
non-assessable.
     (g) The issuance of Equity Securities on exchange of Units will be made
without charge to the holders of the Units for any stamp or other similar Tax in
respect of the issuance, except that if the shares are to be issued in a name
other than that of the holder of the Units exchanged, then the person or persons
requesting the issuance will pay to the Company the amount of any Tax payable in
respect of any transfer involved in the issuance or will establish to the
satisfaction of the Company that the Tax has been paid or is not payable.
     (h) In addition to the exchange right set forth in Section 7.9(a), at the
option of a Unit Holding Company to be exercised by delivery of a written notice
in a manner similar to an Exchange Notice under Section 7.9(c), any holder of
100% of the equity securities of a Unit Holding Company (a “Unit Holding Company
Stockholder”) may cause a Unit Holding Company to merge with and into a Company
Disregarded Subsidiary in a merger in which the Company Disregarded Subsidiary
is the surviving entity, in exchange for a number of shares of Class A Common
Stock equal to the number of Class B Common Units (and a corresponding number of
shares of Class B Common Stock) held by such Unit Holding Company (a “Holding
Company Exchange”). The Company and its Affiliates will use Reasonable Best
Efforts (x) to effect each Holding Company Exchange in a manner that is tax-free
to the Unit Holding Company and the owner of such Unit Holding Company for U.S.
federal income tax purposes and (y) not to take any action that would reasonably
be expected to cause a Holding Company Exchange not to be treated as a tax-free
transaction for U.S. federal income tax purposes. If a Holding Company Exchange
is effected pursuant to this Section 7.9(h), the Unit Holding Company
Stockholder and its Affiliates will be responsible for, and will indemnify and
hold the Company and each of its Affiliates harmless against, (X) Tax of a Unit
Holding Company incurred in such Holding Company Exchange and (Y) all
liabilities of the Unit Holding Company and its Affiliates (including
liabilities for Taxes not described in clause (X)) to the extent such
liabilities are attributable to periods through and including the effective date
of the Holding Company Exchange, except to the extent attributable to the period
after the closing of the Holding Company Exchange, including any liability of
the Unit Holding Company arising by reason of being a member of an affiliated,
combined, consolidated or other Tax group on or prior to the Holding Company
Exchange, in each case, in a manner that is reasonably satisfactory to the
Company.
     7.10. Preemptive Rights.
     (a) Each Member (other than the Company, but including Eagle River for
purposes of this Section 7.10) will have the right to purchase its Preemptive
Right Pro Rata Share (as defined below) of New Units (as defined in
Section 7.10(d)) that the LLC may from time to time propose to issue. A Member’s
(other than Eagle River’s) “Preemptive Right Pro Rata Share” will be, at any
given time, that proportion, calculated before any proposed issuance of New
Units, that the number of Common Units owned by a Member at that time bears to
the total number of Common Units issued and outstanding at that time. For
purposes of this Section 7.10, Eagle River’s Preemptive Right Pro Rata Share
will equal a number of Units that corresponds to the number of shares of New
Securities that Eagle River would have been entitled to purchase as its
Preemptive Right Pro Rata Share under Section 3.5 of the Equityholders’
Agreement had the New Units been New Securities issued by the Company.

28



--------------------------------------------------------------------------------



 



     (b) If the LLC proposes to issue New Units, it will give the Members a
written notice (the “Notice of Issuance”) of its intention to sell New Units,
setting forth the price, the identity of the proposed purchaser(s) (if known)
and the principal terms on which the LLC proposes to issue the New Units. Each
Member (other than the Company) will have 30 days from the date of receipt of
any Notice of Issuance (“New Units Notice Period”) to elect to purchase a number
of New Units up to its Preemptive Right Pro Rata Share of New Units (in each
case calculated before the issuance and rounded to the nearest whole Unit), for
the price and on the terms specified in the Notice of Issuance, by giving
written notice to the LLC stating the number of New Units to be purchased.
     (c) The LLC will have 180 days after the date of the Notice of Issuance to
consummate the sale of any New Units with respect to which the Members’
preemptive rights were not exercised, at or above the price and on terms not
more favorable, in the aggregate, to the purchasers of the New Units than the
terms specified in the initial Notice of Issuance given in connection with that
sale.
     (d) For purposes of this Agreement, “New Units” means any Units of the LLC
issued (or to be issued) after the Effective Date, whether now or hereafter
authorized, and any rights, options, warrants or other rights to purchase or
acquire Units, and securities of any type whatsoever that are, or may become,
exchangeable or exercisable for or convertible into Units. The term “New Units”
does not include, and the preemptive rights described in this Section 7.10 will
not be exercisable with respect to, any of the following:
     (i) Units issued under Sections 7.4(a), 7.5 and 7.6;
     (ii) Units or other securities issued to officers, employees or directors
of the LLC in connection with a person’s employment or director arrangements
with the LLC under any employee benefit plan of the LLC adopted by the Managing
Member including but not limited to any Incentive Plan;
     (iii) Units or other securities issued in connection with any
Recapitalization Event of the LLC approved by the Managing Member;
     (iv) Units or other securities issued in connection with the acquisition of
another business entity or business segment of another entity by the Company or
any Subsidiary of the Company, or in connection with the acquisition of 2.5 GHz
Spectrum by the Company or any Subsidiary of the Company;
     (v) Units issued in connection with the exercise of any right, option or
warrant to acquire Units, or the conversion of any securities into Units, in any
case that (x) were outstanding prior to the Effective Date or (y) were issued
after the Effective Date and were treated as New Units in respect of which
preemptive rights were offered pursuant to this Section 7.10;
     (vi) Units issued under Section 4.3 of the Transaction Agreement;

29



--------------------------------------------------------------------------------



 



     (vii) Units or other securities issuable or issued to consultants, vendors,
lessors or others with whom the LLC conducts business (other than the Members
and their respective Affiliates), as long as
     (A) the Units or other securities are issued directly in a transaction
approved by the Company Board, and
     (B) the issuance of Units or other securities is not for financing
purposes;
     (viii) Units or other securities issued to financial institutions or
lessors in connection with commercial credit arrangements, equipment financing
or similar transactions, as long as the Units or other securities are issued
directly in a transaction approved by the Company Board;
     (ix) Units or other securities issued (other than to any Member or any of
its Affiliates) in transactions involving technology licensing, research or
development activities, the use or acquisition of strategic assets, properties
or rights, or the distribution, manufacture or marketing of the LLC’s products,
as long as
     (A) the Unit or other securities are issued directly in a transaction
approved by the Company Board and
     (B) the issuance of Units or other securities is not for financing
purposes,
     and
     (x) Units issued under Section 7.7(b) of this Agreement and Section 3.5(c)
of the Equityholders’ Agreement in connection with the exercise of preemptive
rights by certain Equityholders.
     (e) The closing of the purchases of a Member’s Preemptive Right Pro Rata
Share of New Units under this Section 7.10 will take place at the offices of the
Company on a date specified by the exercising Members, which will be within
30 days after the exercise of the Member’s rights under this Section 7.10, or
(if later) within 10 days after the receipt of all required regulatory
approvals. At the closing, the LLC and the Company will deliver, or cause to be
delivered, to the purchasing Member, certificates (if applicable) representing
the New Units to be purchased by the purchasing Member, in the name of the
purchasing Member, against payment of the purchase price therefor, as provided
below; and the purchasing Member will deliver to the LLC and to the Company an
amount in cash by wire transfer in immediately available funds equal to the
product of the applicable price per share determined in the Notice of Issuance
multiplied by the number of New Units to be acquired by the purchasing Member.
     (f) After giving a Notice of Issuance, the LLC may close (prior to the
expiration of the New Units Notice Period) the sale of any portion of the New
Units that is not subject to preemptive rights under this Section 7.10 or as to
which any Member has affirmatively waived its rights under this Section 7.10.

30



--------------------------------------------------------------------------------



 



     (g) The rights under this Section 7.10 will terminate with respect to a
Member if and when such Member and its Permitted Transferees and Permitted
Designees cease to own, in the aggregate, a number of Non-Voting Units equal to
at least 50% of the Original Units of such Member. The rights under this
Section 7.10 with respect to Eagle River will terminate when Eagle River ceases
to have the right to exercise its preemptive rights under Section 3.5 of the
Equityholders’ Agreement.
     (h) The Strategic Investors, acting through the Strategic Investor
Representative, will exercise their rights pursuant to this Section 7.10 as a
group, and the Strategic Investor Group will be deemed to be a single “Member”
for purposes of calculating its Preemptive Right Pro Rata Share under
Section 7.10(a). Unless the Strategic Investors otherwise agree (as notified by
the Strategic Investor Representative to the Managing Member and the remaining
Members) New Units acquired by the Strategic Investor Group will be allocated
among the Strategic Investors based on their relative Percentage Interests
within the Strategic Investor Group.
     7.11. Permitted Designee.
     (a) Any right of a Member under this Agreement to acquire additional Units
may be exercised, at the option of the Member, by a Permitted Designee of such
Member, subject to the remainder of this Section 7.11 and the limit on the
applicable Equityholder Group’s Maximum Number of Holders under Section 8.1(a).
If a Member desires for a Permitted Designee to acquire Units in lieu of the
Member, the Member will notify the Managing Member in writing. As a condition to
such acquisition, the Member will cause the Permitted Designee to execute and
deliver to the Managing Member and each other Member an Assignment and
Assumption Agreement in the form attached as Exhibit D, and upon consummation of
the acquisition of Units, the Permitted Designee will be a Member and will be
subject to all rights and obligations of a Member owning the acquired Units
under this Agreement.
     (b) Except as provided in Section 8.12, before any Permitted Designee
ceases to qualify as a Permitted Designee of the relevant Member, it will
Transfer full legal and beneficial ownership of its Units to the relevant Member
or, subject to this Section 7.11, another Permitted Designee of the relevant
Member. If such Transfer is not made in accordance with the immediately
preceding sentence, then in addition to all other remedies available at law or
in equity, any shares of Class B Common Stock held by such non-qualifying
Permitted Designee will be immediately redeemed by the Company for their Par
Value per share in accordance with the terms of the Equityholders’ Agreement and
the Charter.
ARTICLE VIII
TRANSFER RESTRICTIONS
     8.1. Member Transfers.
     (a) A Member (including the Managing Member) may Transfer all or any
portion of its Units (either with or without the corresponding shares of Common
Stock), and may permit its Transferees to Transfer all or any portion of the
Units Transferred to them (either with or without the corresponding shares of
Common Stock), as long as (and in addition to any other requirements of the
Member under this Agreement with respect to such Transfer):
     (i) at least ten days prior to consummating a Transfer (whether by the
Member or by its Transferee), the Member (or the applicable Transferee) notifies
the Managing Member in writing,

31



--------------------------------------------------------------------------------



 



     (ii) as a condition to consummating the Transfer, any Transferee (other
than (x) a Transferee in an Exchange Transaction, (y) a Permitted Transferee or
a Permitted Designee and (z) as provided in Section 8.8(h), Eagle River) (any
such Transferee, an “Assignee”) executes and delivers to the LLC and the Members
an Assignee Agreement in the form attached as Exhibit E, and
     (iii) the Transfer (whether by the Member or by its Transferee) would not
cause the Initial Units of the applicable Member’s Equityholder Group (as
defined in subsection (b) below) to be held of record by more than that
Equityholder Group’s Maximum Number of Holders (as set forth on Exhibit F) and
would not cause the Initial Units of the applicable Member’s Equityholder Group
to be considered to be held, for purposes of Regulations Section 1.7704-1(h)(1),
taking into account the rules of Regulations Section 1.7704-1(h)(3), by a number
of partners for purposes of Code Section 7704 that is greater than the Maximum
Number of Holders of the applicable Equityholder Group. For purposes of
determining the number of holders of record of an Equityholder Group’s Initial
Units, except as provided in the remainder of this subsection (iii), each Person
will be treated as a separate holder, regardless of whether the Person is an
Affiliate of another holder, a Permitted Transferee of another holder, or
otherwise. Notwithstanding the foregoing, another Person will not be treated as
a separate holder of record (solely for determining the number of holders of
record as a result of the Transfer to that Person) as long as that Person
already held Units immediately prior to the applicable Transfer (“Preexisting
Holder”). Any subsequent Transfers by a Preexisting Holder of the Units
Transferred to it in accordance with the immediately preceding sentence will be
treated as subsequent Transfers by the Equityholder Group whose Initial Units
were Transferred to the Preexisting Holder, and any holders that result from
that subsequent Transfer (other than holders that are also Preexisting Holders)
will be treated as additional holders of the Initial Units of that Equityholder
Group. Accordingly, the Preexisting Holder will comply with any Transfer
limitations imposed on the applicable Equityholder Group by this Section 8.1.
For purposes of this subsection (iii), if a Preexisting Holder holds the Initial
Units of more than one Equityholder Group, Units that were received first by the
Preexisting Holder will be deemed to be Transferred first.
     (b) For purposes of this Section 8.1, an “Equityholder Group” means,
     (i) in the case of Sprint, Sprint HoldCo, LLC;
     (ii) in the case of Eagle River, Eagle River;
     (iii) in the case of Intel, Intel Capital Wireless Investment Corporation
2008A, Intel Capital Wireless Investment Corporation 2008B, and Intel Capital
Wireless Investment Corporation 2008C.
     (iv) in the case of Comcast, Comcast Wireless Investment I, Inc., Comcast
Wireless Investment II, Inc., Comcast Wireless Investment III, Inc., Comcast
Wireless Investment IV, Inc., and Comcast Wireless Investment V, Inc.;
     (v) in the case of TWC, TWC Wireless Holdings I LLC, TWC Wireless Holdings
II LLC, and TWC Wireless Holdings III LLC;
     (vi) in the case of BHN, BHN Spectrum Investments, LLC and

32



--------------------------------------------------------------------------------



 



     (vii) in the case of the Managing Member, the Managing Member.
     (c) If any of its Units are Transferred in a Transfer that is not permitted
under Section 8.1(a) above, such Transfer will be void ab initio.
     (d) For the avoidance of doubt, nothing in this Section 8.1 will limit
     (i) the right of any holder of Class B Common Units (and corresponding
shares of Class B Common Stock) to exchange all or any portion of its Class B
Common Units (together with the corresponding shares of Class B Common Stock)
for shares of Class A Common Stock pursuant to Section 7.9 and Article 5 of the
Charter, or
     (ii) any subsequent Transfer of those shares of Class A Common Stock.
     (e) None of Sprint, the Strategic Investors, Intel or any of their
respective Affiliates will Transfer (other than to a Permitted Transferee
pursuant to Section 8.2), whether directly or indirectly, all or any portion of
its Units (or the Equity Securities that correspond to the Units) to a single
person or group (as those terms are defined below) in a transaction or a series
of related transactions that would result in the Transferee person or group
(other than any of Sprint, the Strategic Investors or Intel or their respective
Permitted Transferees or Permitted Designees), together with its or their
Permitted Transferees or Permitted Designees, having an aggregate Percentage
Interest immediately after the proposed Transfer equal to or greater than the
Specified Percentage, unless the following occurs:
     (i) The provisions of Sections 3.3 and 3.6 of the Equityholders’ Agreement
have been complied with in full.
     (ii) As a condition to consummating the Transfer,
     (A) the Transferee makes (or causes another Person to make) a tender offer
to the holders of Class A Common Stock to purchase all shares of Class A Common
Stock at a price per share equal to or greater than the price per Unit that the
Transferee proposes to pay for the Units (including the corresponding Equity
Securities) proposed to be Transferred, and
     (B) all shares of Class A Common Stock that are properly tendered and not
withdrawn are purchased by the Transferee.
     (iii) If the consideration proposed to be paid for the Units (including the
corresponding Equity Securities) is other than cash, then the same form of
consideration is offered to the holders of Class A Common Stock.
     (iv) The tender offer described in subsection (ii) above is conducted in
compliance with Law, including the rules and regulations under the Exchange Act,
and is not subject to any conditions other than those contained in the agreement
governing the proposed Transfer.
     (v) The agreement governing the proposed Transfer sets forth the obligation
described in this Section 8.1(e) and states that the holders of Class A Common
Stock are intended third party beneficiaries of the provision setting forth such
obligation.

33



--------------------------------------------------------------------------------



 



For purposes of this Section 8.1(e), “person” and “group” have the meanings
given to them for purposes of Sections 13(d) and 14(d) of the Exchange Act or
any successor provisions, and the term “group” includes any group acting for the
purpose of acquiring, holding or disposing of securities within the meaning of
Rule 13d-5(b)(1) under the Exchange Act, or any successor provision.
     (f) Notwithstanding any other provision of this Agreement, without the
prior written consent of Members (other than the Managing Member) collectively
holding a Percentage Interest relative to the Percentage Interests of all such
Members equal to at least 75%, the Managing Member may not transfer all or any
portion of its Units other than a Transfer of Units that is part of a merger,
consolidation, share or unit exchange, recapitalization, business combination or
other similar transaction involving the LLC, in each case, that constitutes a
Change of Control of the Company and the LLC and that has been approved by the
Company Board and the stockholders of the Company as required by the
Equityholders’ Agreement and Law.
     8.2. Permitted Transferees.
     (a) Subject to Section 8.1, a Member may Transfer all or any portion of its
Units to a Permitted Transferee; provided that such Member gives written notice
to the LLC of its intention to make a Transfer to such Transferee, stating the
name and address of the Permitted Transferee, the Member’s relationship to the
Permitted Transferee and the type and amount of Units to be Transferred. The LLC
will give prompt notice of the Transfer to each other Member. As a condition to
such Transfer, the Transferor Member will cause the Permitted Transferee to
execute and deliver to the Managing Member and each other Member an Assignment
and Assumption Agreement in the form of Exhibit D, and upon consummation of the
Transfer, such Permitted Transferee will be a Member and will be subject to all
rights and obligations of the Transferor Member under this Agreement.
     (b) Except as provided in Section 7.9(h) or Section 8.12, before any
Permitted Transferee ceases to qualify as a Permitted Transferee of the relevant
Member, such Permitted Transferee will Transfer full legal and beneficial
ownership of the Units to the relevant Member or, subject to this Article VIII,
another Permitted Transferee of the relevant Member. If such a Transfer is not
made in accordance with the immediately preceding sentence, then in addition to
all other remedies available at law or in equity, any Class B Common Stock held
by such non- qualifying Permitted Transferee will be immediately redeemed by the
Company for its Par Value per share in accordance with the terms of the
Equityholders’ Agreement and the Charter.
     (c) Except as provided in Section 8.12, before any Member (if not a
Parent), or any Subsidiary of a Parent that Controls such Member, ceases to be a
direct or indirect wholly owned Subsidiary of its Parent, or, in the case of
BHN, less than 100% of the economic and voting interests in BHN cease to be
Controlled by BHN’s Parent, such Member will Transfer full legal and beneficial
ownership of its Units to its Parent or, subject to this Article VIII, another
Permitted Transferee of its Parent. In the event of a breach of the immediately
preceding sentence, then, in addition to all other remedies available at law or
in equity, each share of Class B Common Stock held by such Member will be
immediately redeemed by the Company for its Par Value per share in accordance
with the terms of the Equityholders’ Agreement and the Charter.

34



--------------------------------------------------------------------------------



 



     8.3. Further Restrictions.
     (a) Notwithstanding any other provision of this Agreement, in no event may
any Transfer of a Unit be made by any Member, Assignee, Permitted Transferee or
Permitted Designee if:
     (i) the Transfer is made to any Person who lacks the legal right, power or
capacity to own the Unit;
     (ii) the Transfer would require the registration of the Transferred Unit or
of any class or series of Unit under any applicable United States federal or
state securities Laws (including, without limitation, the Securities Act or the
Exchange Act) or other foreign securities Laws or would constitute a non-exempt
distribution under applicable state securities Laws;
     (iii) the Transfer would cause any portion of the assets of the LLC to
constitute assets of any employee benefit plan under the regulations issued by
the U.S. Department of Labor at Section 2510.3-101 of Part 2510 of Chapter XXV,
Title 29 of the Code of Federal Regulations, or any successor regulations;
     (iv) the Transfer would cause any portion of the assets of the LLC to
become “plan assets” of any benefit plan investor within the meaning of
regulations issued by the U.S. Department of Labor at Section 2510.3-101 of
Part 2510 of Chapter XXV, Title 29 of the Code of Federal Regulations, or any
successor regulations, or to be regulated under the Employee Retirement Income
Security Act of 1974, as amended from time to time; or
     (v) to the extent reasonably requested by the Managing Member, the LLC does
not receive the legal and tax opinions and written instruments (including,
without limitation, copies of any instruments of Transfer and the Assignee’s
consent to be bound by this Agreement as an Assignee) that are in a form
reasonably satisfactory to the Managing Member.
     (b) Notwithstanding any other provision of this Agreement, no Member
(including the Managing Member), Assignee, Permitted Transferee or Permitted
Designee will Transfer any or all of its Units, or take (or permit any Affiliate
to take) any other action, if the Transfer or action would cause the LLC to have
more than 100 partners for purposes of Regulations Section 1.7704-1(h)(1),
taking into account the rules of Regulations Section 1.7704-1(h)(3), or
otherwise could (by itself or in conjunction with other actions) reasonably be
expected to result in the LLC being treated as a “publicly traded partnership”
within the meaning of Code Section 7704 and the Regulations promulgated
thereunder. For purposes of the preceding sentence, each Member (including the
Managing Member), Assignee, Permitted Transferee or Permitted Designee shall
both be permitted and required, as the case may be, to assume that the Initial
Units of each other Equityholder Group are held, for purposes of Regulations
Section 1.7704-1(h)(1), taking into account the rules of Regulations Section
1.7704-1(h)(3), by a number of partners equal to the Maximum Number of Holders
of the applicable Equityholder Group, and shall be required to take into account
any additional information as to the number of partners for purposes of Code
Section 7704 (for example, as to Units issued after the Effective Date) provided
to such Member in writing by the Managing Member. Notwithstanding any other
provision of this Agreement, no such Member, Assignee, Permitted Transferee or
Permitted Designee will Transfer its Units, or take (or permit any Affiliate to
take) any other action, to the extent that such Transfer or action would cause
the Initial Units of the applicable Equityholder Group to be held, for purposes
of Regulations Section 1.7704-1(h)(1), taking into account the rules of
Regulations Section 1.7704-1(h)(3), by a number of partners that is greater than
the Maximum Number of Holders of such Equityholder Group. For this purpose,
except to the extent that Code Section 7704 requires otherwise,
Section 8.1(a)(iii) (other than the first and last sentences thereof) shall
apply, mutatis mutandis, in determining the number of partners for purposes of
Code Section 7704 that hold Initial Units of an Equityholder Group. To the
fullest extent permitted by Law, any Transfer or action in violation of this
Section 8.3(b) will be null and void, ab initio.

35



--------------------------------------------------------------------------------



 



     8.4. Rights of Assignees. The Transferee of any permitted Transfer under
this Article VIII (other than (x) a Transfer in an Exchange Transaction, (y) a
Transfer to a Permitted Transferee or a Permitted Designee and (z) as otherwise
provided in Section 8.8(h) with respect to Eagle River) will be an Assignee, and
only will receive, to the extent Transferred, the distributions and allocations
of income, gain, loss, deduction, credit or similar item to which the Member
that Transferred its Units would otherwise be entitled, and, unless otherwise
required by Law, the Assignee will not be entitled or enabled to exercise any
other rights or powers of a Member including any information rights that may be
available to a Member under this Agreement, the Equityholders’ Agreement or
under the Act.
     8.5. Admissions, Withdrawals and Removals. Except for Permitted Transferees
and Permitted Designees and as otherwise provided in Section 8.8(h) with respect
to Eagle River, no Person may be admitted to the LLC as an additional Member or
substitute Member. No Member will be removed or entitled to withdraw from being
a Member of the LLC except in accordance with Section 7.9 or Section 8.7. The
Company may be removed as Managing Member only upon the affirmative vote of 75%
of the outstanding Voting Units. The Managing Member may not Transfer all of its
Units or withdraw from being the Managing Member of the LLC unless a new or
substitute Managing Member has been admitted under this Agreement (and has not
previously withdrawn), which new or substitute Managing Member may be deemed
admitted effective simultaneously with the Transfer, and is hereby authorized
to, and will, continue the LLC without dissolution. Except as otherwise provided
in Article IX, no admission, substitution, withdrawal or removal of a Member
will cause the dissolution of the LLC. To the fullest extent permitted by Law,
any purported admission, withdrawal or removal that is not in accordance with
this Agreement will be null and void.
     8.6. Void Transfers. Any Transfer or attempted Transfer of Units in
violation of any provision of this Agreement will be void, ab initio.
     8.7. Withdrawal of Certain Members. If a Member ceases to hold any Units,
then the Member will cease to be a Member and to have the power to exercise any
rights or powers of a Member under this Agreement.
     8.8. Right of First Offer.
     (a) Subject to Section 8.1, 8.11 and the remaining provisions of this
Section 8.8, if a Member (for purposes of this Section 8.8, a “Selling Member”)
desires to Transfer (other than as part of an Excluded Transfer) all or any
portion of its Units (the Units proposed to be Transferred by the Selling
Member, the “Subject Units”), the Selling Member will notify each of the
remaining Members that then owns (together with the particular Member’s
Permitted Transferees and Permitted Designees) a number of Units equal to at
least 50% of its Original Units (for purposes of this Section 8.8, such
remaining Members and their respective Permitted Transferees and Permitted
Designees, the “Non-Selling Members”) in writing prior to entering into any
agreement with respect to the proposed Transfer of the Subject Units. That
notice (the “Interest Notice”) will set forth the number of Subject Units that
the Selling Member desires to Transfer, and the material terms of a transaction
in which the Selling Member is willing to engage, including a proposed Transfer
price, payable in cash.

36



--------------------------------------------------------------------------------



 



     (b) Within 30 days of its receipt of the Interest Notice, each of the
Non-Selling Members may notify the Selling Member in writing as to whether it
intends to purchase all or any portion of the Subject Units on the terms and
conditions set forth in the Interest Notice (the “Response Notice”). Any
Response Notice from a Non-Selling Member who wishes to exercise its right to
purchase more than the number of Subject Units set forth in subsection (i) below
assuming all Non-Selling Members do not exercise their rights in full under this
Section 8.8 will state the maximum number of Subject Units that it wishes to
purchase. A Response Notice will constitute a binding and irrevocable election
by the Non-Selling Member delivering such Response Notice to purchase the
portion of the Subject Units specified therein.
     (i) If the Response Notices of the Non-Selling Members present an offer,
collectively, for all but not less than all of the Subject Units, the parties
will consummate the sale of the Subject Units at the time and in the manner set
forth in Sections 8.8(b) and 8.8(c). Unless otherwise agreed by the Non-Selling
Members, the right to purchase the Subject Units will be allocated among the
Non-Selling Members pro rata based on their relative Percentage Interests as of
the date of the Interest Notice (or, if fewer than all of the Non-Selling
Members elect to purchase, based on the relative Percentage Interests (as of the
date of the Interest Notice) of the Non-Selling Members that elect to purchase
the Subject Units in accordance with this Section 8.8). If there are two or more
Non-Selling Members that exercise their option to purchase more than their pro
rata share of Subject Units for a total number of excess Subject Units in excess
of the number of available Subject Units, such excess Subject Units shall be
allocated among such Non-Selling Members on a pro rata basis based on their
respective Percentage Interests as of the date of the Interest Notice. All
calculations under this subsection (i) will be made on an as-converted to
Class A Common Stock basis (i.e., each share of Class B Common Stock, plus one
Class B Common Unit, will equal one share of Class A Common Stock in such
calculations).
     (ii) If none of the Non-Selling Members delivers a Response Notice or if
the Response Notices of the Non-Selling Members, collectively, present an offer
for less than all of the Subject Units, the Non-Selling Members will be deemed
to have declined to exercise their rights under this Section 8.8 and, subject to
Section 8.1, Section 8.3, Sections 8.8(c) and 8.8(d), and Section 8.9 (if the
Selling Member is the Principal Member), the Selling Member may proceed with the
proposed Transfer of such Subject Units to the proposed Transferee based on the
terms and conditions set forth in the Interest Notice.
     (c) A Selling Member may Transfer Subject Units pursuant to
Section 8.8(b)(ii) to a proposed Transferee (other than a Non-Selling Member)
only if:
     (i) the proposed Transferee is not an Affiliate of the Selling Member,
     (ii) the Transfer is consummated on arm’s-length terms at a price not
lower, and on other terms and conditions no more favorable, in the aggregate, to
the Transferee than those last offered by the Non-Selling Members, and
     (iii) the Selling Member enters into a definitive agreement to Transfer all
of the Subject Units within 90 days of obtaining the right to do so in
accordance with Section 8.8(b)(i) or (ii), as applicable, and consummates the
Transfer within 180 days after entering into the definitive agreement (which
180-day period will be extended if the Transfer is subject to regulatory
approval until the expiration of five Business Days after all such approvals
have been received, but in no event later than 270 days after entering into the
definitive agreement).

37



--------------------------------------------------------------------------------



 



If the proposed Transfer does not comply with clauses (i) or (ii) above, or if
the Selling Member fails to enter into a definitive agreement within the 90-day
period, or fails to consummate the Transfer within the 180-day period (as may be
extended pursuant to clause (iii) above), the Selling Member’s right to Transfer
the Subject Units under those clauses will terminate, and the Selling Member
will be required to initiate the process set forth in this Section 8.8 before
Transferring all or any portion of its Units (other than in an Excluded
Transfer).
     (d) If a Selling Member Transfers Subject Units to a proposed Transferee
(other than a Non-Selling Member) in accordance with this Section 8.8, the
Transfer by the Selling Member will be subject to the other terms and
restrictions of this Agreement.
     (e) The closing of the purchase of any Subject Units by the Non-Selling
Members will take place at the offices of the Company, or at another location
mutually agreed by the parties to the sale, on a date mutually agreed by the
parties to the sale that is no later than the latest of
     (i) the date specified in the Interest Notice as the intended date of the
proposed Transfer, and
     (ii) 45 days after delivery of the applicable Response Notice or if
approvals of any Governmental Authority are required, then five Business Days
following the expiration of whatever period is required to obtain any necessary
regulatory approvals in connection with the sale, but in no event more than
180 days after delivery of the applicable Response Notice.
     (f) At the closing of the purchase of any Subject Units by the Non-Selling
Members, the Selling Member will deliver
     (i) if the Subject Units are certificated, a certificate or certificates
for the Subject Units to be sold, in each case accompanied by stock powers with
signatures guaranteed and all necessary stock transfer Taxes paid and stamps
affixed, if necessary, or
     (ii) if the Subject Units are uncertificated, proper transfer instructions
from the Selling Member or the Selling Member’s lawfully constituted
attorney-in-fact, accompanied by evidence that all necessary stock transfer
Taxes have been paid and evidence of compliance with appropriate procedures for
transferring Units in uncertificated form, in either case against receipt of the
purchase price therefor by certified or official bank check or by wire transfer
of immediately available funds.
     (g) Notwithstanding the foregoing, the provisions of this Section 8.8 will
not apply to (an “Excluded Transfer”):
     (i) any Transfer of Units that is part of a merger, consolidation, share or
unit exchange, recapitalization, business combination or other similar
transaction involving the LLC, in each case, that constitutes a Change of
Control of the Company and the LLC and that has been approved by the Company
Board and the stockholders of the Company as required by the Equityholders’
Agreement and Law,

38



--------------------------------------------------------------------------------



 



     (ii) a Spin-Off Transaction; provided, however, that following a Spin-Off
Transaction, the Spin-Off Entity will be subject to each of the obligations and
enjoy each of the rights of the Spinning Entity for all purposes under this
Agreement,
     (iii) a Transfer to a Permitted Transferee,
     (iv) any Exchange Transaction, or
     (v) any Transfer by a Tag-Along Member pursuant to Section 8.9.
     (h) For purposes of this Section 8.8, if the Company does not exercise its
right to acquire any Subject Units pursuant to this Section 8.8, then
     (i) Eagle River will be considered a “Non-Selling Member” as long as Eagle
River owns (together with Eagle River’s Permitted Transferees), at the time of
delivery of a particular Interest Notice, at least 50% of the Eagle River
Original Shares (as that term is defined in the Equityholders’ Agreement), and
     (ii) Eagle River’s Percentage Interest will be deemed to be its Percentage
Interest in the Company (as that term is used in the Equityholders’ Agreement).
If Eagle River exercises its rights under this Section 8.8 and acquires Units in
the LLC, then at that time, if not previously admitted as a Member, Eagle River
will be admitted as a Member of the LLC by the Managing Member in accordance
with Section 8.5.
     (i) The Strategic Investors, acting through the Strategic Investor
Representative, will exercise their rights pursuant to this Section 8.8 as a
group, and the Strategic Investor Group will be deemed to be a single
“Non-Selling Member” for purposes of calculating the number of Subject Units
which the Strategic Investor Group is entitled to purchase under
Section 8.8(b)(i). Unless the Strategic Investors otherwise agree (as notified
by the Strategic Investor Representative to the Selling Member and the other
Members), Subject Units to be Transferred by or to the Strategic Investor Group
(whether as a Selling Member or a Non-Selling Member) will be allocated among
the Strategic Investors based on their relative Percentage Interests within the
Strategic Investor Group.
     8.9. Tag-Along Rights.
     (a) Subject to Sections 8.1, 8.8 and 8.11 and the remaining provisions of
this Section 8.9, if the Principal Member proposes to Transfer (other than as
part of an Excluded Transfer described in clauses (ii), (iii), (iv) or (v) of
Section 8.8(g)), in one transaction or a series of related transactions,
directly or indirectly, all or any portion of its Units, and such transaction or
series of related transactions would result in the proposed Transferee and its
Affiliates (collectively referred to as the “Proposed Transferee”) having a
Percentage Interest (assuming the Transferee would be admitted as a Member)
immediately after the proposed Transfer equal to or greater than the Specified
Percentage, then the Principal Member will promptly notify the other Members
(other than the Company, but including Eagle River, if Eagle River has become a
Member in accordance with this Agreement) (for purposes of this Section 8.9, the
“Tag-Along Members”), in writing at least 30 days before the closing of the
proposed Transfer (a “Tag-Along Notice”) setting forth the number of Units
proposed to be Transferred (for purposes of this Section 8.9, the “Sale Units”),
the nature of the proposed Transfer, the aggregate consideration to be paid for
the Sale Units (including the type of consideration to be paid), the name and
address of each Proposed Transferee, the proposed closing date of the Transfer
and any other material information regarding the terms of the proposed Transfer
and the Proposed Transferee.

39



--------------------------------------------------------------------------------



 



     (b) With respect to Sale Units, each of the Tag-Along Members will have the
right, exercisable on delivery of written notice to the Principal Member within
30 days after receipt of the Tag-Along Notice, to irrevocably elect to sell a
portion of its Units, on the same terms and conditions as set forth in the
Tag-Along Notice, in lieu of Sale Units. The number of Units to be substituted
by each electing Tag-Along Member will equal the product of the number of Sale
Units, multiplied by a fraction, the numerator of which is the number of Units
owned by such Tag-Along Member and the denominator of which is the total number
of Units owned by the Members at the time the Tag-Along Notice is delivered.
     (c) If none of the Tag-Along Members makes a timely election to exercise
its tag-along rights under Section 8.9(b), the Principal Member may sell all,
but not less than all, of the Sale Units to the Proposed Transferee provided
that such Transfer is consummated on arm’s-length terms at a price not higher,
and on other terms and conditions no more favorable, in the aggregate, to the
Principal Member than the terms and conditions set forth in the Tag-Along
Notice. In addition,
     (i) any material change in the terms and conditions contained in the
Tag-Along Notice (that is more favorable to the Principal Member) will
constitute a new proposal to Transfer for purposes of this Section 8.9, and
     (ii) definitive documents for the sale by the Principal Member must be
executed on or prior to the 90th day following the expiration of the Tag-Along
Members’ tag-along rights under this Section 8.9 and consummated within 180 days
following the expiration of such tag-along rights (which 180-day period will be
extended if the Transfer is subject to regulatory approval until the expiration
of five Business Days after all such approvals have been received, but in no
event later than 270 days following the expiration of such tag-along rights),
and if the sale is not executed within the 90-day period and consummated within
the 180-day period (as may be extended for the receipt of applicable regulatory
approvals), the Sale Units will again become subject to the rights of the
Tag-Along Members under this Section 8.9.
     (d) If any of the Tag-Along Members elects to exercise its tag-along rights
under Section 8.9(b), the number of Sale Units to be Transferred by the
Principal Member to the Proposed Transferee will be reduced by the applicable
number of Units to be included in the Transfer by the applicable Tag-Along
Members, and the Transfer to the Proposed Transferee will otherwise proceed in
accordance with the terms of this Section 8.9 and the Tag-Along Notice.
     (e) The closing of the sale of any Units elected to be sold by the
Tag-Along Members pursuant to this Section 8.9, will take place at the offices
of the Company, or at another location mutually agreed by the parties to the
sale, and on a date mutually agreed by the parties to the sale that is no later
than the latest of

40



--------------------------------------------------------------------------------



 



     (i) the date specified in the Tag-Along Notice as the intended date of the
proposed Transfer to the Proposed Transferee,
     (ii) 90 days after delivery of the applicable Tag-Along Notice, and
     (iii) five Business Days following the expiration of whatever period is
required to obtain any necessary regulatory approvals in connection with the
sale.
     (f) The following will apply to any Transfer of Sale Units (whether by the
Principal Member or by the Tag-Along Members):
     (i) the Transfer by the Principal Member (and any Tag-Along Members, if
applicable) will be subject to the other terms and restrictions of this
Agreement, and
     (ii) any future proposed Transfer of Units other than the Sale Units by the
Principal Member (and any Tag-Along Members, if applicable) will remain subject
to the terms and conditions of this Agreement, including this Article VIII.
   (g) The Strategic Investors, acting through the Strategic Investor
Representative, will exercise their rights pursuant to this Section 8.9 as a
group, and the Strategic Investor Group will be deemed to be a single “Tag-Along
Member” for purposes of calculating the number of Units which the Strategic
Investor Group is entitled to sell as a Tag-Along Member. Unless the Strategic
Investors otherwise agree (as notified by the Strategic Investor Representative
to the Principal Member and the other Members), Sale Units to be Transferred by
the Strategic Investor Group (whether as a Principal Member or as a Tag-Along
Member) will be allocated among the Strategic Investors based on their relative
Percentage Interests within the Strategic Investor Group.
     8.10. Transfers to a Restricted Entity. For purposes of this Section 8.10,
“Consenting Member” means, at any time, each of Sprint, Intel and the Strategic
Investor Group if, at the applicable time, such Member together with its
Permitted Transferees or Permitted Designees (or the Strategic Investor Group,
as the case may be):
     (x) owns a number of Units equal, in the aggregate, to at least 50% of its
Original Units, and
     (y) holds an aggregate Percentage Interest of at least 5%.
The Principal Member and its Permitted Transferees and Permitted Designees will
not Transfer any of their Units to:
     (a) any Strategic Investor Restricted Entity without the prior written
consent of the Strategic Investor Representative (acting on behalf of the
Strategic Investors), if the Strategic Investor Group is then a Consenting
Member,
     (b) any Intel Restricted Entity without Intel’s prior written consent, if
Intel is then a Consenting Member, or
     (c) any Sprint Restricted Entity without Sprint’ prior written consent, if
Sprint is then a Consenting Member,

41



--------------------------------------------------------------------------------



 



     in each case, if:
     (x) such Transfer would constitute a Change of Control of the Company or
any of its Subsidiaries, or
     (y) after giving effect to such Transfer, the applicable Restricted Entity
would have a Percentage Interest (assuming the applicable Restricted Entity
would be admitted as a Member) in excess of the Specified Percentage, or would
have the contractual right to acquire Units that would give the Restricted
Entity, in the aggregate, a Percentage Interest (assuming the applicable
Restricted Entity would be admitted as a Member) in excess of the Specified
Percentage immediately after the acquisition of those Units, as applicable.
     8.11. Limitations Prior to the Adjustment Date. Notwithstanding anything in
this Article VIII to the contrary, prior to the Adjustment Date:
     (a) the Members and their Permitted Transferees and Permitted Designees
will not, and will cause their Controlled Affiliates not to, in any manner,
directly or indirectly (through an agent, representative or otherwise), Transfer
(other than to a Permitted Transferee) any Units or exchange any Class B Common
Units (together with shares of Class B Common Stock) for shares of Class A
Common Stock;
     (b) none of the Members will, or will permit any of its Affiliates to, in
any manner, directly or indirectly (whether through an agent, representative or
otherwise), acquire, offer to acquire, publicly announce an intention to
acquire, or agree to acquire, by purchase, gift or otherwise, any Units or any
direct or indirect interest in any Units (including any arrangement to provide
the economic performance of all or any portion of such Units (including by means
of any option, swap, forward or other contract or arrangement the value of which
is linked in whole or in part to the value of such Units));
     (c) the LLC shall not take, authorize, commit or agree to take, any of the
following actions (or publicly announce any intention to do so):
     (i) issue, deliver, grant or sell, or authorize or propose the issuance,
delivery, grant or sale of, any Units other than any issuance of securities
described in clause (ii), (iii) or (v) of Section 7.10(d);
     (ii) repurchase, redeem or otherwise acquire any Units, except for any
repurchase or redemption deemed to occur upon any “cashless exercise” in
connection with the issuance of any securities described in clause (ii) or
(v) of Section 7.10(d); or
     (iii) declare, set aside for payment or pay any dividends on or make other
distributions (whether in cash, stock or property) in respect of any Units.

42



--------------------------------------------------------------------------------



 



     8.12. Holding Company Transfers.
     (a) Notwithstanding anything to the contrary in this Agreement:
     (i) Any Transfer that is permitted under this Article VIII (other than a
Holding Company Exchange under Section 7.9(h)) may, at the option of a Member
that is a Unit Holding Company, be effected as a transfer by the Unit Holding
Company Stockholder of all of its securities in such Unit Holding Company (a
“Holding Company Transfer”).
     (ii) For the avoidance of doubt, (i) prior to effecting any Holding Company
Transfer, the transferor must comply, mutatis mutandis, with the provisions of
(x) Section 8.8 by offering to the Non-Selling Members the opportunity to
purchase directly the Units held by the Unit Holding Company that is the subject
of the proposed Holding Company Transfer (as opposed to the equity securities of
the Unit Holding Company) and (y) Section 8.9, and (ii) any Tag-Along Member may
propose that a Transfer of its Units pursuant to Section 8.9 be effected as a
Holding Company Transfer of the Unit Holding Company holding such Tag-Along
Member’s Units, but such proposal will not be binding upon the transferee, in
which case such Tag-Along Member may Transfer its Units in the Tag-Along Sale.
Notwithstanding Section 8.8(c)(ii), the price paid for securities of the Unit
Holding Company in a transfer to a transferee (other than a Non-Selling Member)
will be not lower than the product of (x) the transfer price proposed to the
Non-Selling Members in the Interest Notice (assuming that 100% of the Unit
Holding Company is being transferred) and (y) the number of Subject Units held
by the Unit Holding Company. The purchase price to be received by any Tag-Along
Member pursuant to Section 8.9 in a Holding Company Transfer will equal the
quotient of (x) the aggregate consideration received for the equity securities
of the Unit Holding Company being transferred (assuming that 100% of the Unit
Holding Company is being Transferred) divided by (y) the number of Units held by
the Unit Holding Company.
     (iii) If a Holding Company Transfer is effected pursuant to this
Section 8.12 in connection with a Transfer described in Section 8.8(b)(i) or
Section 8.9, the Unit Holding Company Stockholder and its Affiliates will be
responsible for, and will indemnify and hold the Transferee and each of its
Affiliates harmless against, (x) Tax of a Unit Holding Company incurred in such
Holding Company Transfer and (y) all liabilities of the Unit Holding Company and
its Affiliates (including liabilities for Taxes not described in clause (x)) to
the extent such liabilities are attributable to periods through and including
the date of the Holding Company Transfer (except to the extent attributable to
the period after the closing of the Holding Company Transfer), including any
liability of the Unit Holding Company arising by reason of being a member of an
affiliated, combined, consolidated or other Tax group on or prior to the Holding
Company Transfer.
     8.13. Transfers, Assignments of Interest Subject to Required Governmental
Notices and/or Consents. Notwithstanding anything to the contrary herein, any
transfer, assignment or other disposition of interests in the LLC shall be
subject to the prior receipt of any required consents from, or the submission of
any required notices to, any Governmental Authorities.
ARTICLE IX
DISSOLUTION, LIQUIDATION AND TERMINATION
     9.1. No Dissolution. The LLC will not be dissolved by the admission of
additional Members in accordance with the terms of this Agreement. The LLC may
be dissolved, liquidated and terminated only under the provisions of this
Article IX, and the Members irrevocably waive to the fullest extent permitted by
Law any and all other rights they may have to cause a dissolution of the LLC or
a sale or partition of any or all of the LLC assets.

43



--------------------------------------------------------------------------------



 



     9.2. Events Causing Dissolution. Subject to Sections 2.6 and 2.7 of the
Equityholders’ Agreement, the LLC will be dissolved and its affairs will be
wound up on the occurrence of any of the following events (each, a “Dissolution
Event”):
     (a) any voluntary or involuntary liquidation, dissolution or winding up of
the Company, other than any dissolution, liquidation or winding up in connection
with any reincorporation of the Company in another jurisdiction;
     (b) the entry of a decree of judicial dissolution under Section 17-802 of
the Act;
     (c) at any time there are no Members of the LLC, unless the LLC is
continued in accordance with the Act;
     (d) the Incapacity of the Managing Member or the occurrence of a Disabling
Event with respect to the Managing Member, except that the LLC will not be
dissolved or required to be wound up and no Dissolution Event will occur in
connection with any of the events specified in this Section 9.2(d) if:
     (i) when the event occurs there is at least one other Managing Member of
the LLC who is authorized to, and elects to, carry on the business of the LLC;
     (ii) all remaining Members consent to or ratify the continuation of the
business of the LLC and the appointment of another Managing Member of the LLC
within 90 days following the effective date of the Incapacity (to be effective
as of the date of Incapacity), which consent will be deemed (and if requested
each Member will provide a written consent for ratification) to have been given
for all Members if the holders of more than two-thirds of the Units then
outstanding held by Members other than the Managing Member agree in writing to
continue the business of the LLC; or
     (e) the sale or other disposition of all or substantially all of the assets
owned directly or indirectly by the LLC.
     9.3. Distribution on Dissolution Events. If a Dissolution Event occurs, the
LLC will not be terminated and will continue until the winding up of the affairs
of the LLC is complete. On the winding up of the LLC, the Managing Member, or
any other Person designated by the Managing Member (the “Liquidation Agent”),
will take full account of the assets and liabilities of the LLC and will, unless
the Managing Member determines otherwise, liquidate the assets of the LLC as
promptly as is consistent with obtaining the fair value of the assets. The
proceeds of any Dissolution Event will be applied and distributed in the
following order:
     (a) first, to satisfy debts and liabilities of the LLC (including any
amounts payable or reimbursable to the Company pursuant to Sections 3.2 and 3.3
and all other indebtedness to Members and their Affiliates to the extent
otherwise permitted by Law) including the expenses of liquidation (whether by
payment or making reasonable provision for payment);

44



--------------------------------------------------------------------------------



 



     (b) second, to the Company in redemption and complete liquidation of its
Voting Units that were issued in connection with the issuance of its outstanding
shares of Class A Common Stock and Class B Common Stock, an amount equal to the
aggregate Par Value of all outstanding shares of Class A Common Stock and
Class B Common Stock (excluding for this purpose any shares of Class A Common
Stock issued by the Company to fund Other Business Activities); and
     (c) the balance, if any, to the holders of Common Units in redemption and
complete liquidation of their Common Units, to be distributed among those
holders pro rata in proportion to their respective Common Units.
To the extent feasible, any indebtedness owed to the LLC by a Member will be
distributed to that Member and will be deemed to have a fair market value equal
to its principal amount plus accrued but unpaid interest. It is intended that
the allocation provisions of Article V will produce final Capital Account
balances of the Members that would permit liquidating distributions, if those
distributions were made in accordance with final Capital Account balances
(instead of being made in the order of priorities set forth in this Section 9.3)
to be made in a manner identical to the order of priorities set forth in this
Section 9.3. To the extent that the allocation provisions of Article V would
fail to produce the intended final Capital Account balances, Profits and Losses
(including items of gross income or deductions if required to fulfill the intent
of this Section 9.3) will be reallocated among the Members for the Taxable Year
of the liquidation (and, if necessary and to the extent that the reallocation of
corresponding Tax items is permissible under the Code, prior and subsequent
Taxable Years) so as to cause the balances in the Capital Accounts to be in the
intended amounts.
     9.4. Time for Liquidation. A reasonable amount of time will be allowed for
the orderly liquidation of the assets of the LLC and the discharge of
liabilities to creditors so as to enable the Liquidation Agent to minimize the
losses attendant on the liquidation.
     9.5. Termination. The LLC will terminate when all of the assets of the LLC,
after payment of or due provision for all debts, liabilities and obligations of
the LLC, have been distributed to the holders of Units in the manner provided
for in this Article IX, and the Certificate has been cancelled in the manner
required by the Act.
     9.6. Claims of the Members. The Members will look solely to the LLC’s
assets for the return of their Capital Contributions, and if the assets of the
LLC remaining after payment of or due provision for all debts, liabilities and
obligations of the LLC are insufficient to return the Capital Contributions, the
Members will have no recourse against the LLC or any other Member (including the
Managing Member) or any other Person. No Member with a negative balance in the
Member’s Capital Account will have any obligation to the LLC or to the other
Members or to any creditor or other Person to restore the negative balance
during the existence of the LLC, on dissolution or termination of the LLC, or
otherwise.
     9.7. Survival of Certain Provisions. Notwithstanding anything to the
contrary in this Agreement, the provisions of Sections 8.6, 11.4, 11.6, 11.7,
11.8, 11.12, 11.14, 11.15, 11.16 and 11.17 will survive the termination of the
LLC.
ARTICLE X
LIABILITY OF MEMBERS
     10.1. Liability of Members.
     (a) Except as otherwise specifically provided by the Act, no Member will be
liable for any debt obligation or liability of the LLC or of any other Member or
have any obligation to restore any deficit balance in its Capital Account solely
by reason of being a Member of the LLC.

45



--------------------------------------------------------------------------------



 



     (b) Notwithstanding any other provision of this Agreement or any duty
otherwise existing at Law or in equity, each Member (including the Managing
Member), will, to the maximum extent permitted by Law, including
Section 18-1101(d) of the Act, owe no fiduciary duties to the LLC, the other
Members or any other Person bound by this Agreement as long as the Members
(including the Managing Member) act in accordance with the implied contractual
covenant of good faith and fair dealing. Except as expressly provided in this
Agreement, whenever in this Agreement a Member is permitted or required to take
any action or to make a decision, the Member may take the action or make the
decision in its sole discretion, and the Member may consider, and make its
determination based on, the interests and factors as it desires. No Member will
have any liability to the LLC or the other Members except as provided in this
Agreement.
     (c) The Members (including without limitation, the Managing Member) acting
under this Agreement will not be liable to the LLC or to any other Member for
breach of fiduciary duty for their good faith reliance on the provisions of this
Agreement. The provisions of this Agreement, to the extent that they expand or
restrict or eliminate the duties and liabilities of any Member (including
without limitation, the Managing Member) otherwise existing at Law or in equity,
are agreed by the Members to modify to that extent the other duties and
liabilities of the Members (including without limitation, the Managing Member).
     (d) The Managing Member may consult with legal counsel, accountants and
financial or other advisors and any act or omission suffered or taken by the
Managing Member on behalf of the LLC or in furtherance of the interests of the
LLC in good faith in reliance on and in accordance with the advice of the
counsel, accountants or financial or other advisors will be full justification
for that act or omission, and the Managing Member will be fully protected in
acting or omitting to act so long as the counsel or accountants or financial or
other advisors were selected with reasonable care.
     (e) Except as specifically and expressly set forth in
     (i) this Agreement,
     (ii) any other written agreement with the LLC, the Company or any of its
Subsidiaries to which a Member or its Affiliate is a party, or
     (iii) the organizational documents of the Company (including the Charter),
(x) the Members and their respective Affiliates may engage in the same or
similar business activities or lines of business as the LLC, compete against the
LLC, do business with any potential or actual competitor, customer or supplier
of the LLC and employ or otherwise engage any officer or employee of the
Company, in each case only to the extent that a Founding Stockholder of the
Company is permitted to do so under Section 11.1 of the Charter and (y) if a
Member acquires knowledge of a potential transaction or matter that may be a
corporate opportunity or otherwise of interest to the Member and the LLC, the
Member will have a duty to communicate or present the corporate opportunity to
the LLC, only to the extent that a Founding Stockholder of the Company would
have an obligation to present the corporate opportunity to the Company in
accordance with Section 11.1 of the Charter.

46



--------------------------------------------------------------------------------



 



ARTICLE XI
MISCELLANEOUS
     11.1. Parent Guaranty. On the Effective Date, the parties hereto
acknowledge that pursuant to the Equityholders’ Agreement, each Parent has
executed and delivered a Guaranty to the LLC and the other Members.
     11.2. Amendments and Waivers.
     (a) This Agreement (including the Exhibits) may be amended, supplemented,
waived or modified by the written consent of the Managing Member, the
Independent Designees on the Company Board and certain Equityholders in
accordance with Sections 2.6 and 2.7 of the Equityholders’ Agreement, and
Members (other than the Managing Member) collectively holding a Percentage
Interest equal to at least 66 2/3%, except that no amendment, supplement, waiver
or modification will materially and adversely affect a Member’s Units without
the written consent of the affected Member. The Managing Member may, without the
written consent of any Member or any other Person, amend, supplement, waive or
modify any provision of this Agreement and execute, swear to, acknowledge,
deliver, file and record whatever documents may be required in connection with
the amendment, supplement or waiver, to reflect:
     (i) any amendment, supplement, waiver or modification that the Managing
Member determines to be required to create, authorize or issue any class or
series of equity interest in the LLC as permitted by, and in accordance with the
terms of, this Agreement and the Equityholders’ Agreement, except that no
amendment, supplement, waiver or modification will alter or change the powers,
preferences or special rights of Units so as to affect them adversely without
the written consent of the affected Member;
     (ii) the admission, substitution or withdrawal of Members in accordance
with this Agreement;
     (iii) a change in the name of the LLC, the location of the principal place
of business of the LLC, the registered agent of the LLC or the registered office
of the LLC;
     (iv) any amendment, supplement, waiver or modification that the Managing
Member determines to be required to comply with Law; or
     (v) a change in the Taxable Year of the LLC.
     (b) Notwithstanding the provisions of subsection (a), the Register will be
revised from time to time by the Managing Member to reflect the admission of a
new Member, the withdrawal or resignation of a Member, and the adjustment of the
Units resulting from any Transfer or other disposition of a Unit, in each case
that is made in accordance with the provisions hereof.
     (c) No failure or delay by any party in exercising any right, power or
privilege hereunder (other than a failure or delay beyond a period of time
specified in this Agreement) will operate as a waiver of that right, power or
privilege, nor will any single or partial exercise of any right, power or
privilege preclude any other or further exercise of the right, power or
privilege, or the exercise of any other right, power or privilege. The rights
and remedies provided in this Agreement will be cumulative and not exclusive of
any rights or remedies provided by Law.

47



--------------------------------------------------------------------------------



 



     (d) Except as may be otherwise required by Law in connection with the
winding-up, liquidation, or dissolution of the LLC, each Member irrevocably
waives any and all rights that it may have to maintain an action for judicial
accounting or for partition of any of the LLC’s property.
     11.3. Groups and Thresholds. Whether or not so stated in the relevant
provisions of this Agreement, (i) references to Sprint, Eagle River, Intel or
any Strategic Investor shall be deemed to include their respective Permitted
Transferees and Permitted Designees and (ii) all amounts, thresholds or similar
metrics applicable to Sprint, Eagle River, Intel, any Strategic Investor or the
Strategic Investor Group shall be determined or measured (x) without
duplication, by reference to the relevant Person and its Permitted Transferees
(excluding, in the case of a Strategic Investor, any Permitted Transferees of
the kind described in clause (ii) of the definition thereof) and Permitted
Designees as a group and (y) taking into account the effect of any
Recapitalization Events.
     11.4. Legend.
     (a) All certificates (if any) representing the Units held by each Member
will bear a legend substantially in the following form:
The securities represented by this certificate are subject to (i) the Amended
and Restated Operating Agreement of Clearwire Communications LLC, dated
[                    ], 2008, and (ii) an Equityholders’ Agreement dated as of
[                    ], 2008 (a copy of which is on file with the Secretary of
Clearwire Communications LLC). No transfer, sale, assignment, pledge,
hypothecation or other disposition of the securities represented by this
certificate may be made except in accordance with the provisions of the Amended
and Restated Operating Agreement and the Equityholders’ Agreement and (a) under
a registration statement effective under the Securities Act of 1933, as amended,
or (b) under an exemption from registration thereunder. The holder of the
securities represented by this certificate, by acceptance of the securities,
agrees to be bound by all of the provisions of the Amended and Restated
Operating Agreement and the Equityholders’ Agreement.
     (b) (i) On the sale of any Units to a person other than a Permitted
Transferee under an effective registration statement under the Securities Act or
under Rule 144 under the Securities Act or (ii) on and after the termination of
this Agreement, the certificates or book entries representing those Units will
be replaced, at the expense of the LLC, with certificates or book entries not
bearing the applicable legends required by this Section 11.4, except that the
LLC may condition the replacement of certificates or book entries under clause
(i) on the receipt of an opinion of securities counsel reasonably satisfactory
to the LLC.
     11.5. Notices.
     (a) All notices and other communications required or permitted under this
Agreement will be in writing and will be deemed effectively given:
     (i) when personally delivered to the party to be notified;

48



--------------------------------------------------------------------------------



 



     (ii) when sent by confirmed facsimile if sent during normal business hours
of the recipient or, if not, then on the next Business Day, as long as a copy of
the notice is also sent via nationally recognized overnight courier, specifying
next day delivery, with written verification of receipt;
     (iii) five days after having been sent by registered or certified mail,
return receipt requested, postage prepaid; or
     (iv) one Business Day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt.
     (b) Any notice or other communication that is to be sent by or delivered to
the Strategic Investor Group under this Agreement will be sent by or delivered
to the Strategic Investor Representative. In addition, in order to facilitate
the administration of this Agreement, if any of Eagle River, Sprint or Intel
Transfers any of its Units to a Permitted Transferee, or causes any Units to be
issued to a Permitted Designee, such Member will, by notice to the Company and
the other Members, designate a single entity (which must be one of its
Controlled Affiliates) to send and receive all notices and other communications
under this Agreement that are to be sent to or delivered by such Member, and to
exercise all of such Member’s rights hereunder.
     (c) All communications will be sent to the party’s address as set forth
below or at another address that the party has furnished to each other party in
writing in accordance with this provision:
If to the LLC or the Managing Member, to:
Clearwire Corporation
4400 Carillon Point
Kirkland, Washington 98033
Attention: Vice President Corporate Development
Facsimile No.: (425) 216-7776
with copies (which will not constitute notice) to:
Clearwire Corporation
4400 Carillon Point
Kirkland, Washington 98033
Attention: General Counsel
Facsimile No.: (425) 216-7776
Kirkland & Ellis LLP
Citigroup Center
153 East 53rd Street
New York, New York 10022
Attention: Joshua N. Korff
Facsimile No.: (212) 446-6460
Davis Wright Tremaine LLP
1201 Third Avenue, Suite 2200
Seattle, Washington 98101
Attention: Sarah English Tune
Facsimile No.: (206) 757-7161

49



--------------------------------------------------------------------------------



 



Davis Wright Tremaine LLP
1201 Third Avenue, Suite 2200
Seattle, Washington 98101
Attention: James Wreggelsworth
Facsimile No.: (206) 757-7174
If to Eagle River, to:
Eagle River
2300 Carillon Point
Kirkland, Washington 98033
Attention: Chief Executive Officer
Facsimile No.: (425) 828-8061
If to Sprint, to:
Sprint Nextel Corporation
2001 Edmund Halley Drive
Reston, Virginia 20191
Attention: President of Strategic Planning and Corporate Initiatives
Facsimile No.: (703) 433-4034
with copies (which will not constitute notice) to:
Sprint Nextel Corporation
6200 Sprint Parkway
Overland Park, Kansas 66251
Attention: Vice President — Law, Corporate Transactions and Business Law
Facsimile No.: (913) 523-9803
King & Spalding LLP
1180 Peachtree Street, N.E.
Atlanta, Georgia 30309
Attention: Michael J. Egan
Facsimile No.: (404) 572-5100
If to the Strategic Investors, to:
Comcast Corporation
One Comcast Center
1701 John F. Kennedy Boulevard
Philadelphia, Pennsylvania 19103
Attention: Chief Financial Officer
Facsimile No.: (215) 286-1240

50



--------------------------------------------------------------------------------



 



with copies (which will not constitute notice) to:
Comcast Corporation
One Comcast Center
1701 John F. Kennedy Boulevard
Philadelphia, Pennsylvania 19103
Attention: General Counsel
Facsimile No.: (215) 286-7794
Davis Polk & Wardwell
450 Lexington Avenue
New York, New York 10017
Attention: David L. Caplan
Facsimile No.: (212) 450-3800
If to Intel, to:
Intel Corporation
2200 Mission College Blvd., MS RN6-65
Santa Clara, California 95054-1549
Attention: President, Intel Capital
Facsimile No.: (408) 765-8871
Intel Corporation
2200 Mission College Blvd., MS RN6-59
Santa Clara, California 95054-1549
Attention: Intel Capital Portfolio Manager
Facsimile No.: (408) 653-6796
Intel Corporation
2200 Mission College Blvd., MS RN4-151
Santa Clara, California 95054-1549
Attention: Intel Capital Group General Counsel
Facsimile No.: (408) 653-9098
Intel Corporation
2200 Mission College Blvd., MS RN5-125
Santa Clara, California 95054-1549
Attention: Director, U.S. Tax and Trade
Facsimile No.: (408) 765-1733
with copies (which will not constitute notice) to:
Gibson, Dunn & Crutcher LLP
1881 Page Mill Road
Palo Alto, California 94304
Attention: Gregory T. Davidson
Facsimile No.: (650) 849-5050
Gibson, Dunn & Crutcher LLP
333 South Grand Avenue
Los Angeles, California 90071-3197
Attention: Paul S. Issler
Facsimile No.: (213) 229-6763

51



--------------------------------------------------------------------------------



 



     11.6. Confidentiality.
     (a) Each Member agrees that Confidential Information has been and may in
the future be made available in connection with such Member’s investment in the
LLC. Each Member acknowledges and agrees that it shall not disclose any
Confidential Information to any Person or use any Confidential Information,
except that Confidential Information (x) may be used solely in connection with
the Member’s investment in the Company and the LLC and not in connection with
any of its other business operations and (y) may be disclosed:
     (i) to such Member’s Representatives in the normal course of the
performance of their duties,
     (ii) to the extent required by Law, rule or regulation (including complying
with any oral or written questions, interrogatories, requests for information or
documents, subpoena, civil investigative demand or similar process to which a
Member is subject, provided that such Member agrees to give the LLC prompt
notice of such request(s), to the extent practicable, so that the LLC may seek
an appropriate protective order or similar relief (and the Member shall
cooperate with such efforts by the LLC, and shall in any event make only the
minimum disclosure required by such Law, rule or regulation)),
     (iii) to any Person with whom such Member is contemplating a financing
transaction or to whom such Member is contemplating a Transfer of its Units,
provided that such Transfer would not be in violation of the provisions of this
Agreement and such potential transferee is advised of the confidential nature of
such information and agrees to be bound by a confidentiality agreement
consistent with the provisions hereof,
     (iv) to any regulatory authority or rating agency to which such Member or
any of its Affiliates is subject or with which it has regular dealings, as long
as such authority or agency is advised of the confidential nature of such
information,
     (v) to the extent related to the tax treatment and tax structure of the
transactions contemplated by this Agreement (including all materials of any
kind, such as opinions or other tax analyses that the LLC, its Affiliates or its
Representatives have provided to such Member relating to such tax treatment and
tax structure), provided that the foregoing does not constitute an authorization
to disclose the identity of any existing or future party to the transactions
contemplated by this Agreement or their Affiliates or Representatives, or,
except to the extent relating to such tax structure or tax treatment, any
specific pricing terms or commercial or financial information,
     (vi) in the case of the Strategic Investor Representative or any member of
the Strategic Investor Group, to any other member of the Strategic Investor
Group, or
     (vii) if the prior written consent of the Company Board shall have been
obtained.
Nothing contained herein shall prevent the use (subject, to the extent possible,
to a protective order) of Confidential Information in connection with the
assertion or defense of any claim by or against the Company, the LLC or any of
their respective Subsidiaries or any Member.

52



--------------------------------------------------------------------------------



 



     (b) “Confidential Information” means any information concerning the LLC or
any Persons that are or become its Subsidiaries or the financial condition,
business, operations or prospects of the LLC or any such Persons in the
possession of or furnished to any Member under this Agreement, provided that the
term “Confidential Information” does not include information that (i) is or
becomes generally available to the public other than as a result of a disclosure
by a Member or its affiliates, directors, officers, employees, stockholders,
members, partners, agents, counsel, auditors, investment advisers or other
representatives (all such persons being collectively referred to as
“Representatives”) in violation of this Agreement, (ii) was available to such
Member on a non-confidential basis prior to its disclosure to such Member or its
Representatives by the LLC, (iii) becomes available to such Member on a
non-confidential basis from a source other than the LLC after the disclosure of
such information to such Member or its Representatives by the LLC, which source
is (at the time of receipt of the relevant information) not, to the best of such
Member’s knowledge, bound by a confidentiality agreement with (or other
confidentiality obligation to) the LLC or another Person, (iv) is independently
developed by such Member without violating any confidentiality agreement with,
or other obligation of secrecy to, the LLC or (v) is received by a Member under
or in connection with other commercial contracts, agreements or arrangements
with the Company (which information shall be governed by the terms of those
contracts, agreements or arrangements).
     11.7. Strategic Investor Representative.
     (a) Each Strategic Investor hereby acknowledges that the Strategic Investor
Representative is authorized to take all actions that are designated herein to
be performed by the Strategic Investor Group, as a group, and to do or refrain
from doing all further acts and things, and to execute all documents, as the
Strategic Investor Representative deems necessary or appropriate in furtherance
of any of the foregoing, including:
     (i) to receive and deliver all notices, communications and deliveries on
behalf of the Strategic Investor Group under this Agreement;
     (ii) to provide consent on behalf of the Strategic Investor Group for any
matter that requires the consent of the Strategic Investor Group under this
Agreement; and
     (iii) to exercise any right or election on behalf of the Strategic Investor
Group under this Agreement.
     (b) The Company, the LLC and each Member (other than the Strategic
Investors) may conclusively and absolutely rely, without inquiry, on any actions
of the Strategic Investor Representative authorized under this Agreement as the
acts of the Strategic Investor Group in all matters referred to in this
Agreement.
     (c) Each of the Strategic Investors hereby expressly acknowledges and
agrees that the Strategic Investor Representative is authorized to act on behalf
of the Strategic Investor Group notwithstanding any dispute or disagreement
among the Strategic Investors, and that the Company, the LLC and any Member
(other than the Strategic Investors) is entitled to rely on any and all action
by the Strategic Investor Representative specifically authorized under this
Agreement without liability to, or obligation to inquire of, any of the
Strategic Investors. The Strategic Investor Representative may, at any time upon
notice to the Managing Member and the other Members (upon which notice the
Managing Member and the other Members will be entitled to rely), appoint a
substitute or replacement Strategic Investor Representative.

53



--------------------------------------------------------------------------------



 



     (d) Without in any way limiting the rights of the Company, the LLC and the
Members (other than the Strategic Investors), under this Section 11.7 or
otherwise, to rely on any and all action by the Strategic Investor
Representative pursuant to this Agreement, each Strategic Investor expressly
acknowledges and agrees that the appointment of the Strategic Investor
Representative pursuant to Section 11.7(a) above, and all of the rights,
obligations, power and authority of the Strategic Investor under this Agreement,
are subject in all respects to the Strategic Investor Agreement.
     11.8. No Joint and Several Liability of the Members. The LLC, the Company
and each other Member acknowledge and agree that under no circumstances will any
Member be held jointly or severally liable for the breach of any provision of
this Agreement by any other Member or the Strategic Investor Representative (it
being understood that this Section 11.8 will not otherwise limit the liability
of any Member for its own breaches of this Agreement); provided that, in the
event of any breach of this Agreement by the Strategic Investor Representative
(acting in its capacity as such), each Strategic Investor shall be severally
liable for a portion of any liability, loss, cost, damage or expense (including
attorneys’ fees) arising from or in connection with such breach that is equal to
such Strategic Investor’s Percentage Interest divided by the aggregate
Percentage Interest of the Strategic Investor Group.
     11.9. Further Assurances. At any time or from time to time after the
Effective Date, the parties will cooperate with each other as may be reasonably
requested, and at the request of any other party, will execute and deliver any
further instruments or documents and, to the fullest extent permitted by Law,
will take all further action as the other party may reasonably request in order
to evidence or effectuate the consummation of the transactions contemplated by
this Agreement and to otherwise carry out the agreements and the intent of the
parties under this Agreement.
     11.10. Entire Agreement. Except as otherwise expressly set forth in this
Agreement, this Agreement, together with the other Transaction Documents (and,
as among the Strategic Investors only, the Strategic Investor Agreement),
embodies the complete agreement and understanding among the parties to this
Agreement with respect to the subject matter of this Agreement and supersedes
and preempts any prior understandings, agreements or representations by or among
the parties, written or oral, that may have related to the subject matter of
this Agreement in any way.
     11.11. Delays or Omissions. No delay or omission to exercise any right,
power or remedy accruing to any party, upon any breach, default or noncompliance
by another party under this Agreement, will impair any right, power or remedy of
any non-breaching and non-defaulting party, nor will it be construed to be a
waiver of any breach, default or noncompliance, or any acquiescence in it, or of
or in any similar breach, default or noncompliance later occurring. Any waiver,
permit, consent or approval of any kind or character on the part of any party to
this Agreement of any breach, default or noncompliance under this Agreement or
any waiver on that party’s part of any provisions or conditions of this
Agreement, must be in writing and will be effective only to the extent
specifically set forth in that writing and to the extent permitted under this
Agreement. No waiver of any default with respect to any provision, condition or
requirement of this Agreement will be deemed to be a continuing waiver in the
future or a waiver of any other provision, condition or requirement hereof. All
remedies, either under this Agreement, by Law, or otherwise afforded to any
party, will be cumulative and not alternative.

54



--------------------------------------------------------------------------------



 



     11.12. Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement
will be governed in all respects by the laws of the State of Delaware. No suit,
action or proceeding with respect to this Agreement may be brought in any court
or before any similar authority other than in a court of competent jurisdiction
in the State of Delaware, and the parties to this Agreement submit to the
exclusive jurisdiction of those courts for the purpose of a suit, proceeding or
judgment. Each party to this Agreement irrevocably waives any right it may have
had to bring an action in any other court, domestic or foreign, or before any
similar domestic or foreign authority. Each of the parties to this Agreement
irrevocably and unconditionally waives trial by jury in any legal action or
proceeding (including any counterclaim) in relation to this Agreement.
     11.13. Severability. When possible, each provision of this Agreement will
be interpreted so as to be effective and valid under Law, but if any provision
of this Agreement is held to be invalid, illegal or unenforceable in any respect
under any Law in any jurisdiction, that invalidity, illegality or
unenforceability will not affect any other provision or any other jurisdiction,
but this Agreement will be reformed, construed and enforced in that jurisdiction
as if the invalid, illegal or unenforceable provision had never been contained
in this Agreement and the parties to this Agreement will use their Reasonable
Best Efforts to find and employ an alternative means to achieve the same or
substantially the same result as that contemplated by that provision.
     11.14. Enforcement. Each party to this Agreement acknowledges that money
damages would not be an adequate remedy if any of the covenants or agreements in
this Agreement are not performed in accordance with its terms. If a party seeks
an injunction, temporary restraining order or other equitable relief in any
court of competent jurisdiction to enjoin an alleged breach and enforce
specifically the terms and provisions of this Agreement, the other parties will
not raise the defense of an adequate remedy at law.
     11.15. No Recourse. Except as provided in any Guaranty, neither the LLC nor
any Member will, whether by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any Law, seek to hold liable under this
Agreement or any documents or instruments delivered in connection with this
Agreement, any current or future stockholder, director, officer, employee,
general or limited partner or member of any Member or of any Affiliate or
assignee thereof. No current or future officer, agent or employee of any Member
or any current or future member of any Member or any current or future
stockholder, director, officer, employee, partner or member of any Member or of
any Affiliate or assignee thereof, will have any personal liability whatsoever
for any obligation of any Member under this Agreement or any documents or
instruments delivered in connection with this Agreement for any claim based on,
in respect of or by reason of those obligations or their creation.
     11.16. No Third Party Beneficiaries. This Agreement is entered into solely
for the benefit of the LLC and the Members, their respective Permitted
Transferees, Permitted Designees and successors and permitted assigns, and no
other Person may exercise any right or enforce any obligation under this
Agreement. Without limiting the foregoing, any obligation of the Members to make
Capital Contributions to the LLC under this Agreement is an agreement only among
the Members and no other person or entity, including the LLC, will have any
rights to enforce those obligations.
     11.17. Counterparts; Facsimile Signatures. This Agreement may be executed
in any number of counterparts, each of which will be an original, but all of
which together will constitute one instrument. This Agreement may be executed by
facsimile or pdf signature(s).

55



--------------------------------------------------------------------------------



 



     11.18. Managing Member Authorization. Each Member, by its execution of this
Agreement, authorizes the Managing Member to make, execute, sign, acknowledge,
swear to, record and file, in each case, on behalf of the LLC:
     (a) the Certificate and all amendments thereto required or permitted by Law
or the provisions of this Agreement;
     (b) all certificates and other instruments deemed advisable by the Managing
Member to carry out the provisions of this Agreement and Law or to permit the
LLC to continue as a limited liability company or other entity where the Members
have limited liability in each jurisdiction where the LLC may be doing business;
     (c) all instruments that the Managing Member deems appropriate to reflect a
change or modification of this Agreement or the LLC in accordance with this
Agreement, including, without limitation, the admission of additional Members or
substituted Members under the provisions of this Agreement;
     (d) all conveyances and other instruments or papers deemed advisable by the
Managing Member to effect the liquidation and termination of the LLC in
accordance with this Agreement; and
     (e) all fictitious or assumed name certificates required or permitted (in
light of the LLC’s activities) to be filed on behalf of the LLC.
[Rest of page intentionally left blank]

56



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have entered into this Agreement or
have caused this Agreement to be duly executed by their respective authorized
officers, in each case as of the date first above stated.

            Managing Member:


CLEARWIRE CORPORATION
      By:   /s/ Hope Cochran       Name:   Hope Cochran        Title:   Vice
President, Finance and Treasurer     

[Signature Page to the Amended and Restated Operating Agreement of Clearwire
Communications LLC by and among Clearwire Corporation, Sprint HoldCo, LLC, Eagle
River Holdings, LLC, Intel Capital Wireless Investment Corporation 2008A, Intel
Capital Wireless Investment Corporation 2008B, Intel Capital Wireless Investment
Corporation 2008C, Comcast Wireless Investment I, Inc., Comcast Wireless
Investment II, Inc., Comcast Wireless Investment III, Inc., Comcast Wireless
Investment IV, Inc., Comcast Wireless Investment V, Inc., TWC Wireless Holdings
I LLC, TWC Wireless Holdings II LLC, TWC Wireless Holdings III LLC, and BHN
Spectrum Investments, LLC]

 



--------------------------------------------------------------------------------



 



Members:

            SPRINT HOLDCO, LLC
      By:   /s/ Keith O. Cowan       Name:   Keith O. Cowan         Title:  
Vice President     

[Signature Page to the Amended and Restated Operating Agreement of Clearwire
Communications LLC by and among Clearwire Corporation, Sprint HoldCo, LLC, Eagle
River Holdings, LLC, Intel Capital Wireless Investment Corporation 2008A, Intel
Capital Wireless Investment Corporation 2008B, Intel Capital Wireless Investment
Corporation 2008C, Comcast Wireless Investment I, Inc., Comcast Wireless
Investment II, Inc., Comcast Wireless Investment III, Inc., Comcast Wireless
Investment IV, Inc., Comcast Wireless Investment V, Inc., TWC Wireless Holdings
I LLC, TWC Wireless Holdings II LLC, TWC Wireless Holdings III LLC, and BHN
Spectrum Investments, LLC]

 



--------------------------------------------------------------------------------



 



            INTEL CAPITAL WIRELESS INVESTMENT CORPORATION 2008A
      By:   /s/ Arvind Sodhani       Name:   Arvind Sodhani         Title:  
President        INTEL CAPITAL WIRELESS INVESTMENT CORPORATION 2008B
      By:   /s/ Arvind Sodhani       Name:   Arvind Sodhani        Title:  
President        INTEL CAPITAL WIRELESS INVESTMENT CORPORATION 2008C
      By:   /s/ Arvind Sodhani       Name:   Arvind Sodhani        Title:  
President        CLEARWIRE CORPORATION
      By:   /s/ Hope Cochran       Name:   Hope Cochran        Title:   Vice
President, Finance and Treasurer     

[Signature Page to the Amended and Restated Operating Agreement of Clearwire
Communications LLC by and among Clearwire Corporation, Sprint HoldCo, LLC, Eagle
River Holdings, LLC, Intel Capital Wireless Investment Corporation 2008A, Intel
Capital Wireless Investment Corporation 2008B, Intel Capital Wireless Investment
Corporation 2008C, Comcast Wireless Investment I, Inc., Comcast Wireless
Investment II, Inc., Comcast Wireless Investment III, Inc., Comcast Wireless
Investment IV, Inc., Comcast Wireless Investment V, Inc., TWC Wireless Holdings
I LLC, TWC Wireless Holdings II LLC, TWC Wireless Holdings III LLC, and BHN
Spectrum Investments, LLC]

 



--------------------------------------------------------------------------------



 



            COMCAST WIRELESS INVESTMENT I, INC.
      By:   /s/ Robert S. Pick       Name:   Robert S. Pick        Title:  
Senior Vice President        COMCAST WIRELESS INVESTMENT II, INC.
      By:   /s/ Robert S. Pick       Name:   Robert S. Pick        Title:  
Senior Vice President        COMCAST WIRELESS INVESTMENT III, INC.
      By:   /s/ Robert S. Pick       Name:   Robert S. Pick        Title:  
Senior Vice President        COMCAST WIRELESS INVESTMENT IV, INC.
      By:   /s/ Robert S. Pick       Name:   Robert S. Pick        Title:  
Senior Vice President        COMCAST WIRELESS INVESTMENT V, INC.
      By:   /s/ Robert S. Pick       Name:   Robert S. Pick        Title:  
Senior Vice President     

[Signature Page to the Amended and Restated Operating Agreement of Clearwire
Communications LLC by and among Clearwire Corporation, Sprint HoldCo, LLC, Eagle
River Holdings, LLC, Intel Capital Wireless Investment Corporation 2008A, Intel
Capital Wireless Investment Corporation 2008B, Intel Capital Wireless Investment
Corporation 2008C, Comcast Wireless Investment I, Inc., Comcast Wireless
Investment II, Inc., Comcast Wireless Investment III, Inc., Comcast Wireless
Investment IV, Inc., Comcast Wireless Investment V, Inc., TWC Wireless Holdings
I LLC, TWC Wireless Holdings II LLC, TWC Wireless Holdings III LLC, and BHN
Spectrum Investments, LLC]

 



--------------------------------------------------------------------------------



 



            TWC WIRELESS HOLDINGS I LLC
      By:   /s/ Satish Adige       Name:   Satish Adige        Title:   Senior
Vice President, Investments        TWC WIRELESS HOLDINGS II LLC
      By:   /s/ Satish Adige       Name:   Satish Adige        Title:   Senior
Vice President, Investments        TWC WIRELESS HOLDINGS III LLC
      By:   /s/ Satish Adige       Name:   Satish Adige        Title:   Senior
Vice President, Investments     

[Signature Page to the Amended and Restated Operating Agreement of Clearwire
Communications LLC by and among Clearwire Corporation, Sprint HoldCo, LLC, Eagle
River Holdings, LLC, Intel Capital Wireless Investment Corporation 2008A, Intel
Capital Wireless Investment Corporation 2008B, Intel Capital Wireless Investment
Corporation 2008C, Comcast Wireless Investment I, Inc., Comcast Wireless
Investment II, Inc., Comcast Wireless Investment III, Inc., Comcast Wireless
Investment IV, Inc., Comcast Wireless Investment V, Inc., TWC Wireless Holdings
I LLC, TWC Wireless Holdings II LLC, TWC Wireless Holdings III LLC, and BHN
Spectrum Investments, LLC]

 



--------------------------------------------------------------------------------



 



            BHN SPECTRUM INVESTMENTS, LLC
      By:   /s/ Leo Cloutier       Name:   Leo Cloutier         Title:   Senior
Vice President, Strategy & Development     

[Signature Page to the Amended and Restated Operating Agreement of Clearwire
Communications LLC by and among Clearwire Corporation, Sprint HoldCo, LLC, Eagle
River Holdings, LLC, Intel Capital Wireless Investment Corporation 2008A, Intel
Capital Wireless Investment Corporation 2008B, Intel Capital Wireless Investment
Corporation 2008C, Comcast Wireless Investment I, Inc., Comcast Wireless
Investment II, Inc., Comcast Wireless Investment III, Inc., Comcast Wireless
Investment IV, Inc., Comcast Wireless Investment V, Inc., TWC Wireless Holdings
I LLC, TWC Wireless Holdings II LLC, TWC Wireless Holdings III LLC, and BHN
Spectrum Investments, LLC]

 



--------------------------------------------------------------------------------



 



            EAGLE RIVER HOLDINGS, LLC, solely with respect
to Sections 7.10, 7.11 and 8.8
      By:   /s/ Amit Mehta       Name:   Amit Mehta        Title:   Vice
President     

[Signature Page to the Amended and Restated Operating Agreement of Clearwire
Communications LLC by and among Clearwire Corporation, Sprint HoldCo, LLC, Eagle
River Holdings, LLC, Intel Capital Wireless Investment Corporation 2008A, Intel
Capital Wireless Investment Corporation 2008B, Intel Capital Wireless Investment
Corporation 2008C, Comcast Wireless Investment I, Inc., Comcast Wireless
Investment II, Inc., Comcast Wireless Investment III, Inc., Comcast Wireless
Investment IV, Inc., Comcast Wireless Investment V, Inc., TWC Wireless Holdings
I LLC, TWC Wireless Holdings II LLC, TWC Wireless Holdings III LLC, and BHN
Spectrum Investments, LLC]

 



--------------------------------------------------------------------------------



 



            Strategic Investor Representative:


COMCAST CORPORATION,
as the Strategic Investor Representative
      By:   /s/ Robert S. Pick       Name:   Robert S. Pick        Title:  
Senior Vice President     

[Signature Page to the Amended and Restated Operating Agreement of Clearwire
Communications LLC by and among Clearwire Corporation, Sprint HoldCo, LLC, Eagle
River Holdings, LLC, Intel Capital Wireless Investment Corporation 2008A, Intel
Capital Wireless Investment Corporation 2008B, Intel Capital Wireless Investment
Corporation 2008C, Comcast Wireless Investment I, Inc., Comcast Wireless
Investment II, Inc., Comcast Wireless Investment III, Inc., Comcast Wireless
Investment IV, Inc., Comcast Wireless Investment V, Inc., TWC Wireless Holdings
I LLC, TWC Wireless Holdings II LLC, TWC Wireless Holdings III LLC, and BHN
Spectrum Investments, LLC]

 



--------------------------------------------------------------------------------



 



ANNEX A
Definitions
     Any capitalized terms used in this Agreement and not otherwise defined in
this Annex A will have the meanings assigned to those terms in the
Equityholders’ Agreement.
     “2.5 GHz Spectrum” means any spectrum in the 2495-2690 MHz band authorized
by the FCC under licenses for BRS or EBS.
     “Act” means the Delaware Limited Liability Company Act, as amended from
time to time (and any corresponding provisions of succeeding Law).
     “Additional Funds” is defined in Section 5.2(b).
     “Adjusted Capital Account Balance” means, with respect to any Member, the
balance in the Member’s Capital Account after giving effect to the following
adjustments: (a) debits to the Capital Account of the items described in
Regulations Section l.704-1(b)(2)(ii)(d)(4-6), and (b)  credits to the Capital
Account of the Member’s share of LLC Minimum Gain or Member Nonrecourse Debt
Minimum Gain or of any amount which the Member would be required to restore
under this Agreement or otherwise. The foregoing definition of Adjusted Capital
Account Balance is intended to comply with the provisions of Regulations Section
l.704-1(b)(2)(ii)(d) and will be interpreted consistently therewith.
     “Adjusted Initial Capital Account” is defined in Section 5.1.
     “Adjustment Date” has the meaning set forth in the Transaction Agreement.
     “Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling or Controlled by or under direct or indirect common
Control with that Person; provided that neither the Company nor any of its
Subsidiaries shall be deemed to be an Affiliate of any Member other than the
Company.
     “Alternative Financing” means a Nonrecourse Alternative Financing or a
Recourse Alternative Financing.
     “Agreement” is defined in the preamble.
     “Ancillary Agreements” has the meaning set forth in the Transaction
Agreement.
     “Assignee” is defined in Section 8.1(a).
     “Audit Committee” means the Audit Committee of the Company.
     “beneficial owner” or “beneficially own” has the meaning given in Rule
13d-3 under the Exchange Act and a Person’s beneficial ownership of securities
of any Person will be calculated in accordance with the provisions of that Rule,
except that for purposes of determining beneficial ownership, no Person will be
deemed to beneficially own any security solely as a result of that Person’s
execution of this Agreement or the Equityholders’ Agreement.
     “BHN” is defined in the preamble.

A-1



--------------------------------------------------------------------------------



 



     “Bona Fide Non-Tax Business Need” means, with respect to a Significant BIG
Disposition, that (i) the taxable sale or other taxable disposition of Former
Clearwire Assets or Former Sprint Assets involved with the Significant BIG
Disposition will serve a bona fide business need of the LLC’s Wireless Broadband
Business and (ii) neither the taxable sale or other taxable disposition nor the
reinvestment or other use of the proceeds is significantly motivated by the
desire to obtain increased income Tax benefits for the Members or to impose
income Tax costs on Sprint or the Company.
     “BRS” means Broadband Radio Service, a radio service licensed by the FCC
under Part 27 of Title 47 of the Code of Federal Regulations, as amended and
interpreted by the FCC, which can be used to provide fixed and mobile wireless
services.
     “Built-In Gain” means, with respect to a Former Clearwire Asset or a Former
Sprint Asset, the excess of the Carrying Value of the property over its adjusted
basis to the LLC for U.S. federal income tax purposes immediately after the
actual or deemed contribution for U.S. federal income tax purposes of such
property to the LLC (disregarding any entities that held such property at the
time of such contribution if such entities were then treated as disregarded
entities for U.S. federal income tax purposes).
     “Business Day” means any day that is not a Saturday, a Sunday or other day
that banks are required or authorized by Law to be closed in New York City.
     “Capital Account” means the separate capital account maintained for each
Member in accordance with Section 5.3.
     “Capital Contribution” means, with respect to any Member, the aggregate
amount of cash and cash equivalents and the Carrying Value of any property
(other than cash and cash equivalents) contributed to the LLC under Article V,
net of any liabilities assumed by the LLC in connection with the contribution or
to which the contributed property is subject.
     “Carrying Value” means, with respect to any asset of the LLC, the asset’s
adjusted basis for U.S. federal income tax purposes, except as provided below.
     (a) The Carrying Value of any asset contributed (or deemed contributed
under Regulations Section 1.704-1(b)(1)(iv)) by a Member to the LLC will be the
fair market value of the asset at the date of its contribution as determined in
good faith by the Managing Member, subject to the review procedures set forth in
Section 5.11(e). Notwithstanding the foregoing, the aggregate initial Carrying
Value of the Former Sprint Assets and the Former Clearwire Assets shall equal
the Initial Capital Account of Sprint and the Company, respectively (or, if
their Adjusted Initial Capital Accounts differs from their Initial Capital
Accounts, then such Carrying Value shall be adjusted in a manner consistent with
their Adjusted Initial Capital Accounts), increased by liabilities deemed to
have been assumed by the LLC or taken subject to by the LLC (as determined for
federal income tax purposes) in connection with such contributions and deemed
contributions.

A-2



--------------------------------------------------------------------------------



 



     (b) The Carrying Values of all assets of the LLC will be adjusted to equal
their respective fair market values as reasonably determined by the Managing
Member, in accordance with the rules set forth in Regulations
Section 1.704-1(b)(2)(iv)(f), except as otherwise provided in this Agreement, as
of:
     (i) the date of the acquisition of any additional Units by any new or
existing Member in exchange for more than a de minimis Capital Contribution;
     (ii) the date of the distribution of more than a de minimis amount of
assets of the LLC to a Member in redemption of Units; and
     (iii) any other date (A) permitted or (B) required by Regulations;
except that adjustments under clauses (i), (ii), and (iii)(A) above will be made
only if the Managing Member reasonably determines that the adjustments are
necessary or appropriate to reflect the relative economic interests of the
Members. The Carrying Value of any asset of the LLC distributed to any Member
will be adjusted immediately before distribution to equal its fair market value.
If there is an adjustment to the Carrying Value of any asset,
     (A) the amount of the adjustment will be included as gain or loss in
computing book income or loss for purposes of maintaining Capital Accounts under
this Agreement, and
     (B) Carrying Value will thereafter be adjusted by the depreciation,
amortization or cost recovery subsequently taken into account with respect to
the asset for purposes of computing Profits and Losses.
     “Certificate” means the certificate of formation of the LLC.
     “CFO Certificate” is defined in Section 5.11(g).
     “CFO Committee” means a committee composed of the chief financial officers
of the Company and of the Parent of Sprint, and a senior financial officer of a
member of the Strategic Investor Group who is designated by the Strategic
Investor Representative.
     “Change of Control” means, with respect to any Person, any of the following
events:
     (i) the sale of more than a majority (or in the case of the Company or the
LLC, the Specified Percentage) of the consolidated assets of that Person and its
Subsidiaries;
     (ii) any merger, consolidation, share exchange, recapitalization, sale,
issuance, disposition, transfer of capital stock or other transaction, in each
case in which any Person or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) (other than, in the case of the Company or the
LLC, Sprint, Intel, the Strategic Investors and their respective Permitted
Transferees and Permitted Designees, singly or in a group) acquires beneficial
ownership of more than a majority (or, in the case of the Company or the LLC,
the Specified Percentage) of either
     (A) the then-outstanding shares of that Person’s common stock or equivalent
securities (determined on an as-converted basis), or
     (B) the combined voting power of the then-outstanding voting securities of
that Person entitled to vote generally in the election of directors; or

A-3



--------------------------------------------------------------------------------



 



     (iii) during any period of 24 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of such Person
cease to be composed of individuals (A) who were members of that board or
equivalent governing body on the first day of such period, (B) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (A) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (C) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (A) and
(B) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; provided, however, that, in
the case of the Company, a member of the Company Board who differs from the
individual who was a member of the Company Board on the first day of the
applicable period will be deemed to have been a member on the first day of the
applicable period if such member was nominated or otherwise designated by the
same Equityholder as appointed the original member in accordance with
Section 2.1 of the Equityholders’ Agreement.
     “Charter” means the Restated Certificate of Incorporation of the Company,
as in effect on the Effective Date and as it may be amended, supplemented or
otherwise modified from time to time in accordance with its terms and the terms
of the Equityholders’ Agreement.
     “Class A Common Stock” means Class A common stock, par value $0.0001 per
share, of the Company, which is entitled to voting and other rights described in
the Charter.
     “Class A Common Unit” means a Non-Voting Unit issued under Section 5.1,
7.1, 7.3, 7.4, 7.5, 7.6 or 7.7, designated a Class A Common Unit, with the
rights, powers and duties set forth in this Agreement.
     “Class B Common Stock” means Class B common stock, par value $0.0001 per
share, of the Company, which is entitled to voting and other rights described in
the Charter.
     “Class B Common Unit” means a Non-Voting Unit issued under Section 5.1,
7.1, 7.3, 7.6, or 7.7, designated a Class B Common Unit, with the rights, powers
and duties set forth in this Agreement.
     “Clearwire” is defined in the recitals.
     “Clearwire Sub LLC” is defined in the recitals.
     “Clearwire Pre-Closing Indebtedness” means the indebtedness owed by
Clearwire immediately prior to the Merger.
     “Closing” has the meaning set forth in the Transaction Agreement.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Comcast” is defined in the preamble.
     “Common Stock” means any and all classes of the Company’s common stock as
authorized pursuant to the Charter, including the Class A Common Stock and the
Class B Common Stock.
     “Common Unit” means a Class A Common Unit or a Class B Common Unit.
     “Common Unit Exchange Rate” is defined in Section 7.9(a).

A-4



--------------------------------------------------------------------------------



 



     “Company” is defined in the preamble.
     “Company Board” means the board of directors of the Company.
     “Company Disregarded Subsidiary” means a Subsidiary of the Company that is
disregarded as separate and apart from the Company for U.S. federal income tax
purposes.
     “Company Tax Representative” is defined in Section 5.11(b).
     “Conditional Exchange” is defined in Section 7.9(a).
     “Confidential Information” is defined in Section 11.6(b).
     “Consenting Member” is defined in Section 8.10.
     “Control” (including the correlative terms “Controlling”, “Controlled by”
and “under common Control with”) means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
a Person, whether through the ownership of voting securities, by contract or
otherwise.
     “Controlled Affiliate” of a Member means
     (i) each direct or indirect Subsidiary of that Member and of that Member’s
Parent,
     (ii) any Affiliate of the Member that the Member (or its Parent) can
directly or indirectly unilaterally cause to take or refrain from taking any of
the actions required, prohibited or otherwise restricted by this Agreement; and
     (iii) such Member’s Parent.
     provided that neither the Company nor any of it Subsidiaries will be deemed
to be a Controlled Affiliate of any Member.
     “Covered Tax Liability” is defined in Section 4.4(a).
     “Disabling Event” means the Managing Member ceasing to be the Managing
Member of the LLC under Section 18-402 of the Act.
     “Dissolution Event” is defined in Section 9.2.
     “Eagle River” is defined in the preamble.
     “EBS” means Educational Broadband Service, a fixed or mobile service, the
licensees of which are educational institutions or non-profit educational
organizations, and intended primarily for video, data, or voice transmissions of
instructional, cultural, and other types of educational material licensed by the
FCC under Part 27 of Title 47 of the Code of Federal Regulations, as amended and
interpreted by the FCC.
     “Effective Date” is defined in the preamble.
     “Equity Securities” means any and all shares of common stock of the Company
and any securities issued in respect thereof, including

A-5



--------------------------------------------------------------------------------



 



     (i) Common Stock,
     (ii) securities of the Company convertible into, or exchangeable for,
shares of Common Stock, and options, warrants or other rights to acquire shares
of Common Stock; and
     (iii) any securities issued in substitution for the securities described in
clauses (i) and (ii) above in connection with any Recapitalization Event.
     “Equityholder” is defined in the recitals to the Equityholders’ Agreement.
     “Equityholder Group” is defined in Section 8.1(b).
     “Equityholders’ Agreement” means the Equityholders’ Agreement entered into
by and among the Company, Sprint, Eagle River, Intel, Google and the Strategic
Investors, dated of even date herewith, as amended from time to time.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
     “Exchange Date” is defined in Section 7.9(c).
     “Exchange Notice” is defined in Section 7.9(c).
     “Exchange Rate” is defined in Section 7.9(a).
     “Exchange Transaction” means a transaction described in Section 7.9(a) or
Section 7.9(h).
     “Excluded Amounts” is defined in Section 3.2.
     “Excluded Transfer” is defined in Section 8.8(g).
     “Exercisable Rights” is defined in Section 7.6.
     “FCC” means the Federal Communications Commission.
     “Federal Tax Payment” is defined in Section 4.4(a).
     “Filing Date” means the date on which the Certificate was filed with the
Delaware Secretary of State.
     “Former Clearwire Asset” means any asset acquired by Clearwire Sub LLC in
the Merger that, on execution of this Agreement, was deemed contributed to the
LLC by the Company under the Transaction Agreement, and will also include any
substituted basis property acquired in exchange for such asset in a
nonrecognition transaction covered by Regulations Section 1.704-3(a)(8)(i).
     “Former Sprint Asset” means any asset acquired by the LLC from Sprint
(through the Contribution by Sprint to the Company of all of the membership
interests in Sprint LLC) under the Transaction Agreement, and will also include
any substituted basis property acquired in exchange for such asset in a
nonrecognition transaction covered by Regulations Section 1.704-3(a)(8)(i).

A-6



--------------------------------------------------------------------------------



 



     “GAAP” means generally accepted accounting principles, as in effect in the
United States of America from time to time.
     “Google” is defined in the recitals.
     “Governmental Authority” means any (i) nation, state, county, city, town,
village, district or other jurisdiction of any nature; (ii) federal, state,
local, municipal, or other government; (iii) governmental or quasi-governmental
authority of any nature; or (iv) body exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory or Taxing
power or authority of any nature.
     “Guaranty” means the Parent Agreement attached to the Equityholders’
Agreement as Exhibit E.
     “Hedging Transactions” means engaging in short sales, zero cost collars,
equity swaps, prepaid variable forward contracts, or the purchase and sale of
puts and calls or other derivative securities, so long as (i) the applicable
Equityholder retains beneficial ownership of the Equity Securities underlying
such Hedging Transactions within the meaning of Rule 13d-3 of the Exchange Act
and (ii) such Hedging Transactions are not permitted to be settled in
securities, and are settled solely in cash.
     “Holding Company Exchange” is defined in Section 7.9(h).
     “Holding Company Transfer” is defined in Section 8.12(a).
     “Incapacity” means, with respect to a Managing Member, the dissolution and
liquidation of that Person.
     “Incentive Plan” means any equity incentive or similar plan or agreement
under which the Company may issue shares of Class A Common Stock or other Equity
Securities to existing and former directors, officers, employees and other
Persons providing services to the Company and its Subsidiaries from time to
time, except to the extent any such arrangement is attributable to Other
Business Activities.
     “Indemnified Litigation” is defined in Section 13.1(e) of the Transaction
Agreement.
     “Independent Designee” is defined in Section 2.1(a) of the Equityholders’
Agreement.
     “Initial Capital Account” is defined in Section 5.1.
     “Initial Units” means, with respect to an Equityholder Group, the Units
acquired by that Equityholder Group on the Effective Date in connection with the
transactions contemplated by the Transaction Agreement, subject to adjustment
(i) as set forth in Section 4.3 of the Transaction Agreement and (ii) for
Recapitalization Events.
     “Interest Notice” is defined in Section 8.8(a).

A-7



--------------------------------------------------------------------------------



 



     “Investor Unit Holding Company” means any entity (other than the Company or
any of its Subsidiaries) that (i) is taxable as a corporation for U.S. federal
income tax purposes, (ii) holds no material assets other than an equal number of
Class B Common Units and shares of Class B Common Stock, (iii) at all times
since its existence has held no material assets other than assets transferred to
or from the LLC (and earnings thereon) and an equal number of (A) Class B Common
Units and (B) either (1) shares of Class B Common Stock or (2) Voting Units, and
(iv) has conducted no business or other activities other than those related to
its ownership of such Class B Common Units and Class B Common Stock.
     “Intel” is defined in the preamble.
     “Intel Original Units” means the number of Units acquired by Intel on the
Effective Date in connection with the transactions contemplated by the
Transaction Agreement, subject to adjustment (i) as set forth in Section 4.3 of
the Transaction Agreement and (ii) for Recapitalization Events.
     “Intel Restricted Entity” means any of the following (including any
Controlled Affiliate of the following and any successor to any of the following
or any of their respective Controlled Affiliates): Vodafone Group, NTT DoCoMo,
Inc., AT&T Inc., Verizon Communications Inc. and Verizon Wireless.
     “Law” means any applicable foreign or domestic, federal, state or local,
statute, ordinance, rule, regulation, code, license, permit, authorization,
approval, consent, order, judgment, decree, injunction or requirement of any
Governmental Authority or any arbitration tribunal.
     “Liquidation Agent” is defined in Section 9.3.
     “LLC” is defined in the preamble.
     “LLC Minimum Gain” has the meaning given to the term “partnership minimum
gain” in Regulations Sections 1.704-2(b)(2) and 1.704-2(d).
     “Lock-up Period” is defined in Section 7.9(a).
     “Managing Member” means the Company or any successor Managing Member
admitted to the LLC in accordance with the terms of this Agreement, in its
capacity as Managing Member of the LLC.
     “Member” means, at any time, each person listed as a Member (including the
Managing Member) on the books and records of the LLC, in each case for so long
as he, she or it remains a Member as provided under this Agreement; provided
that each Assignee shall be deemed to be a “Member” for all purposes of the
Designated Provisions (defined below), including to the extent that the defined
term “Member” is used in another defined term (e.g., “Percentage Interest”) that
appears in any of the Designated Provisions. As used in this definition,
“Designated Provisions” means the following provisions of this Agreement:
Article IV; Article V (other than Section 5.2(e)(ii), the last two paragraphs of
Section 5.2(e) and except to the extent required by Law, Section 5.11);
Section 7.5(e); Section 7.5(f) and Section 9.3.
     “Member Nonrecourse Debt Minimum Gain” means “partner nonrecourse debt
minimum gain” as defined in Regulations Section 1.704-2(i)(2).

A-8



--------------------------------------------------------------------------------



 



     “Member Nonrecourse Deductions” has the meaning ascribed to the term
“partner nonrecourse deductions” in Regulations Section 1.704-2(i)(2).
     “Merger” is defined in the recitals.
     “NASDAQ” means The NASDAQ Stock Market, LLC or other stock exchange or
securities market on which the Common Stock is at any time listed or quoted.
     “Neutral Accountants” means the accounting firm designated by unanimous
agreement of the Company, Sprint and the Strategic Investor Representative.
     “New Units” is defined in Section 7.10(d).
     “New Units Notice Period” is defined in Section 7.10(b).
     “Nonrecourse Alternative Financing” is defined in Section 5.2(e).
     “Nonrecourse Deductions” is defined in Regulations Section 1.704-2(b). The
amount of Nonrecourse Deductions of the LLC for a Taxable Year equals the net
increase, if any, in the amount of LLC Minimum Gain of the LLC during that
Taxable Year, determined according to the provisions of Regulations
Section 1.704-2(c).
     “Non-Selling Member” is defined in Section 8.8(a).
     “Non-Voting Units” are Units that have no right to vote on any matter
reserved for the Members’ approval, consent or consideration.
     “Notice of Issuance” is defined in Section 7.10(b).
     “Original Operating Agreement” is defined in the preamble.
     “Original Units” means, as applicable, any or all of the Sprint Original
Units, the Strategic Investor Original Units or the Intel Original Units.
     “Other Business Activities” means business activities of the Company that
are (a) approved by the Company Board in accordance with Section 2.6(b)(iii) of
the Equityholders’ Agreement and (b) not conducted by or through the LLC or its
Subsidiaries.
     “Par Value” means, with respect to shares of Class A Common Stock and
Class B Common Stock, $0.0001 per share, as adjusted for Recapitalization
Events.
     “Parent” means, with respect to Sprint, Sprint Nextel Corporation; with
respect to Intel, Intel Corporation; with respect to Comcast, Comcast
Corporation; with respect to TWC, Time Warner Cable Inc.; and with respect to
BHN, Advance/Newhouse Partnership and, except for purposes of Section 11.1,
Bright House Networks, LLC; and, in each case, any successor thereto; provided
that if any Equityholder effects a Spin-Off Transaction, following such Spin-Off
Transaction the Parent of the Person owning the Equity Securities and Units that
have been spun off will be deemed to be the Spin-Off Entity.
     “Partially Adjusted Capital Account Balance” means, with respect to any
Member, the balance in the Member’s Capital Account after crediting the Capital
Account of such Member with its share of LLC Minimum Gain, Member Nonrecourse
Debt Minimum Gain and any amount which the Member would be required to restore
under this Agreement or otherwise.

A-9



--------------------------------------------------------------------------------



 



     “Partnership Subsidiary” means any entity taxable as a partnership for U.S.
federal income tax purposes
     (i) in which the LLC holds an ownership interest and
     (ii) that is considered an Affiliate of the LLC.
     “Percentage Interest” means, with respect to any Member at a specified
time, the quotient obtained by dividing the number of Non-Voting Units owned by
that Member at such time by the number of Non-Voting Units owned by all Members
at such time.
     “Permitted Designee” means, with respect to any Member a direct or indirect
wholly owned Subsidiary of the Parent of such Member.
     “Permitted Transferee” means, (i) with respect to any Member, the Parent of
such Member or a direct or indirect wholly owned Subsidiary of the Parent of
such Member, (ii) in the case of any Member that is a member of the Strategic
Investor Group, another member of the Strategic Investor Group and (iii) in the
case of Eagle River, any of the members of Eagle River. Notwithstanding the
foregoing, a Permitted Transferee of the Spinning Entity or any of its direct or
indirect wholly owned Subsidiaries will not cease to qualify as a Permitted
Transferee as a result of a Spin-Off Transaction for so long as it remains a
direct or indirect wholly-owned Subsidiary of the Spin-Off Entity.
   “Person” means any individual, corporation, limited liability company,
limited or general partnership, joint venture, association, joint-stock company,
trust, estate, unincorporated organization, government or any agency or
political subdivisions thereof.
     “Potential Distributee” is defined in Section 4.4(a).
     “Preemptive Right Pro Rata Share” is defined in Section 7.10(a).
     “Preexisting Holder” is defined in Section 8.1(a).
     “Principal Member” means, at any given time, whichever of Sprint, the
Strategic Investor Group or Intel holds, together with its Permitted Transferees
and Permitted Designees, the largest Percentage Interest; provided that in no
event shall any Member be deemed the Principal Member if it (together with its
Permitted Transferees and Permitted Designees) holds a Percentage Interest of
less than 26%.
     “Profits” and “Losses” means, for each Taxable Year or other period, an
amount equal to the LLC’s taxable income or loss for that year or period,
determined in accordance with Code Section 703(a) and for this purpose, all
items of income, gain, loss or deduction required to be stated separately under
Code Section 703(a)(1) will be included in taxable income or loss, with the
following adjustments:
     (iv) any income of the LLC that is exempt from U.S. federal income taxation
and not otherwise taken into account in computing Profits and Losses under this
definition will be added;

A-10



--------------------------------------------------------------------------------



 



     (v) any items of expenditure of the LLC described in Code Section
705(a)(2)(B) or items of expenditure treated as Code Section 705(a)(2)(B)
expenditures under Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise
taken into account in computing Profits or Losses under this definition, will be
subtracted;
     (vi) if the Carrying Value of any property is adjusted under clause (b)(i),
(b)(ii), or (b)(iii) of that definition, the amount of the adjustment will be
taken into account as gain or loss from the disposition of the property for
purposes of computing Profits or Losses;
     (vii) gain or loss resulting from any disposition of property with respect
to which gain or loss is recognized for U.S. federal income tax purposes will be
computed by reference to the Carrying Value of the property disposed of,
notwithstanding that the adjusted Tax basis of the property differs from its
Carrying Value;
     (viii) to the extent an adjustment to the adjusted Tax basis of any LLC
asset under Code Section 734(b) or Code Section 743(b) is required under
Regulations Section 1.704-1(b)(2)(iv)(m)(4) to be taken into account in
determining Capital Accounts as a result of a distribution other than in
liquidation of a Member’s interest in the LLC, the amount of the adjustment will
be treated as an item of gain (if the adjustment increases the basis of the
asset) or loss (if the adjustment decreases the basis of the asset) from the
disposition of the asset and will be taken into account for purposes of
computing Profits or Losses; and
     (ix) if the Carrying Value of any asset differs from its adjusted Tax basis
for U.S. federal income tax purposes, the amount of depreciation, amortization
or cost recovery deductions with respect to that asset for purposes of
determining Profits and Losses will be an amount that bears the same ratio to
the Carrying Value as the U.S. federal income Tax depreciation, amortization or
other cost recovery deductions bears to the adjusted Tax basis (except that if
the U.S. federal income Tax depreciation, amortization or other cost recovery
deduction is zero, the Managing Member may use any reasonable method for
purposes of determining depreciation, amortization or other cost recovery
deductions in calculating Profits and Losses).
     Notwithstanding any other provision of this definition, any items that are
specially allocated under Sections 5.4(b), 5.5 and 5.6 will not be taken into
account in computing Profits or Losses.
     “Proposed Transferee” is defined in Section 8.9(a).
     “Reasonable Best Efforts” means the efforts that a prudent Person desirous
of achieving a result would use in similar circumstances to achieve that result
as expeditiously and as reasonably as possible.
     “Recapitalization Event” means a split, reverse split, combination,
reclassification, recapitalization, dividend, in each case of stock or Units, or
similar transaction.
     “Recourse Alternative Financing” is defined in Section 5.2(e).
     “Register” is defined in Section 5.1.

A-11



--------------------------------------------------------------------------------



 



     “Regulations” means the Income Tax Regulations, including Temporary
Regulations, promulgated under the Code, as the Regulations may be amended
(including corresponding provisions of succeeding regulations).
     “Regulatory Allocations” is defined in Section 5.6.
     “Representatives” is defined in Section 11.6(b).
     “Response Notice” is defined in Section 8.8(b).
     “Restricted Entity” means, collectively, the Intel Restricted Entities, the
Strategic Investor Restricted Entities and the Sprint Restricted Entities.
     “Reverse 704(c) Layer” is defined in Section 5.8(b).
     “Sale Units” is defined in Section 8.9(a).
     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
     “Selling Member” is defined in Section 8.8(a).
     “Significant BIG Disposition” is defined in Section 5.11(g).
     “Specified Financing” is defined in Section 5.2(e).
     “Specified Percentage” means a percentage equal to 50% of the Percentage
Interest of Sprint as of the Adjustment Date.
     “Spinning Entity” is defined in the definition of “Spin-Off Transaction.”
     “Spin-Off Entity” is defined in the definition of “Spin-Off Transaction.”
     “Spin-Off Transaction” means any pro rata transfer by a Parent (such
Parent, a “Spinning Entity”) to its stockholders in a spin-off or similar
transaction of all of the capital stock of a Permitted Transferee of such
Spinning Entity owning directly or indirectly all of the Equity Securities and
Units beneficially owned by such Spinning Entity and its Affiliates (the
“Spin-Off Entity”) that qualifies as a tax-free spin-off under Section 355(c) of
the Code; provided that in order to be treated as a Spin-Off Transaction the
Spin-Off Entity must,
     (a) if the Parent of Sprint is the Spinning Entity, also own directly or
indirectly all or substantially all of the wireless, voice and data services
business conducted by Sprint and its Controlled Affiliates using CDMA technology
over 1.9 GHz PCS spectrum (or successor or operational or functional
equivalent),
     (b) if the Parent of Comcast, TWC or BHN is the Spinning Entity, also own
directly or indirectly all or substantially all of its and its Controlled
Affiliates’ cable division or business (or successor or operational or
functional equivalent), or
     (c) if the Parent of Intel is the Spinning Entity, also own directly or
indirectly all or substantially all of the business comprising the mobility
group of Intel and its Controlled Affiliates as of the date of the Transaction
Agreement (or successor or operational or functional equivalent).

A-12



--------------------------------------------------------------------------------



 



     “Sprint” is defined in the preamble.
     “Sprint Gain Transaction” is defined in Section 4.4(b).
     “Sprint LLC” is defined in the recitals.
     “Sprint Original Units” means the number of Units acquired by Sprint on the
Effective Date in connection with the transactions contemplated by the
Transaction Agreement, subject to adjustment for Recapitalization Events.
     “Sprint Pre-Closing Financing” is defined in Section 1.2 of the Transaction
Agreement.
     “Sprint Remedial Assets” is defined in Section 5.8(a).
     “Sprint Restricted Entity” means any of the following (including any
Controlled Affiliate of the following and any successor to any of the following
or any of their Controlled Affiliates): AT&T Inc., Verizon Communications Inc.,
and Verizon Wireless.
     “Sprint Tax Loan” is defined in Section 4.4(b).
     “Sprint Traditional Assets” is defined in Section 5.8(a).
     “Sprint Unit Holding Company” means any entity (other than the Company or
any of its Subsidiaries) that (i) is taxable as a corporation for U.S. federal
income tax purposes, (ii) holds no material assets other than an equal number of
Class B Common Units and shares of Class B Common Stock, (iii) at all times
since its existence has held no material assets other than interests in Sprint,
assets transferred to or from the LLC (and earnings thereon), and an equal
number of Class B Common Units and shares of Class B Common Stock and (iv) has
conducted no business or other activities other than those related to its
ownership of such Class B Common Units and shares of Class B Common Stock and
interests in Sprint.
     “State Tax Payment” is defined in Section 4.4(a).
     “Strategic Investor Agreement” means that certain Strategic Investor
Agreement entered into among the Strategic Investors and Google as of the date
hereof, as amended from time to time.
     “Strategic Investor Group” means, collectively, (i) each Strategic Investor
and (ii) each Permitted Transferee and Permitted Designee of a Strategic
Investor.
     “Strategic Investor Original Units” means the number of Units acquired by
the Strategic Investor Group on the Effective Date in connection with the
transactions contemplated by the Transaction Agreement, subject to adjustment
(i) as set forth in Section 4.3 of the Transaction Agreement and (ii) for
Recapitalization Events.
     “Strategic Investor Representative” means the representative of the
Strategic Investor Group that is appointed in accordance with the terms of the
Strategic Investor Agreement to take all actions designated herein to be
performed by the Strategic Investor Group, as a group, in accordance with the
terms set forth in the Strategic Investor Agreement. The initial Strategic
Investor Representative shall be Comcast Corporation unless and until Comcast
Corporation is removed or resigns in accordance with the terms of the Strategic
Investor Agreement.

A-13



--------------------------------------------------------------------------------



 



     “Strategic Investor Restricted Entity” means any of the following
(including any Controlled Affiliate of the following and any successor to any of
the following or any of their Controlled Affiliates): AT&T Inc., Verizon
Communications Inc., Verizon Wireless, DirectTV, Inc., Echostar Communications
Corporation and Microsoft Corporation.
     “Strategic Investors” is defined in the preamble.
     “Subsidiary” means, with respect to any entity,
     (i) any corporation of which a majority of the securities entitled to vote
generally in the election of directors thereof, at the time as of which any
determination is being made, are owned by such entity, either directly or
indirectly, and
     (ii) any joint venture, general or limited partnership, limited liability
company or other legal entity in which such entity is the record or beneficial
owner, directly or indirectly, of a majority of the voting interests or the
general partner or managing member.
     “Subject Units” is defined in Section 8.8(a).
     “Tag-Along Members” is defined in Section 8.9(a).
     “Tag-Along Notice” is defined in Section 8.9(a).
     “Tax Matters Member” is defined in Section 5.11(a).
     “Tax” or “Taxes” means any federal, state, local, or foreign taxes,
assessment, duties, fees, levies, imposts, deductions, or withholdings,
including income, gross receipts, ad valorem, value added, excise, real or
personal property, asset, sales, use, license, payroll, transaction, capital,
net worth, franchise taxes, estimated, withholding, employment, social security,
workers compensation, environmental, utility, severance, production,
unemployment compensation, occupation, premium, windfall profits, transfer,
gains, or other tax or governmental charge of any nature whatsoever, imposed by
any taxing authority of any country, and any liabilities with respect thereto,
including any penalties, additions to tax, fines or interest thereon and
includes any liability for Taxes of another person by contract, as a transferee
or successor, under Regulations Section 1.1502-6 or analogous state, local or
foreign Law provision or otherwise.
     “Taxable Year” means the calendar year, or such other year as may be
required under Code Section 706(d).
     “Transaction Agreement” is defined in the recitals.
     “Transaction Documents” means this Agreement, the Transaction Agreement,
the Equityholders’ Agreement, the Registration Rights Agreement, the Guaranty
and the Ancillary Agreements.

A-14



--------------------------------------------------------------------------------



 



     “Transfer” (including the terms “Transferring” and “Transferred”) means,
directly or indirectly, in one transaction or a series of related transactions,
to sell, transfer, assign, or similarly dispose of, either voluntarily or
involuntarily, or to enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, assignment, or similar
disposition of, any Units beneficially owned by a Person or any interest in any
Units beneficially owned by a Person (including any arrangement to provide
another Person the economic performance of all or any portion of such Units
(including by means of any option, swap, forward or other contract or
arrangement the value of which is linked in whole or in part to the value of
such Units)); provided that a Transfer will not include (i) any Hedging
Transaction or (ii) any pledge, encumbrance or hypothecation of any Units
incurred or effected in connection with a financing transaction unless and until
such Units are Transferred as a result of a foreclosure or similar action, so
long as the following conditions are satisfied: (x) in connection with any such
pledge, encumbrance or hypothecation, the applicable Member will cause the
pledgee or other lienor with respect to such Units to hold such Units subject to
this Agreement (including, without limitation, Section 8.8 and 8.9) and
(y) without limiting the generality of the foregoing, in the event of a
foreclosure or similar action the pledgee or other lienor will be required to
comply, and will comply, in all respects with this Agreement (including, without
limitation, by giving the notices and taking the other actions required of a
“Selling Member” under Section 8.8 and 8.9 prior to any Transfer of such Units.
For the avoidance of doubt, each party hereto agrees that a Change of Control of
a Parent, or sale or transfer of other securities of a Parent, will not be
deemed a Transfer of Units hereunder.
     “Transfer Agent” is defined in Section 7.9(c).
     “Transferee” means any Person to whom any Units are Transferred.
     “Transfer Entities” is defined in Exhibit A to the Transaction Agreement.
     “Transferor” means any Person that Transfers Units.
     “TWC” is defined in the preamble.
     “Unit Holding Company” means any Investor Unit Holding Company or a Sprint
Unit Holding Company.
     “Unit Holding Company Stockholder” is defined in Section 7.9(h).
     “Units” means units authorized in accordance with this Agreement, which
constitute interests in the LLC as provided in this Agreement and under the Act,
entitling the holders thereof to the relative rights, title and interests in the
profits, losses, deductions and credits of the LLC at any particular time as set
forth in this Agreement, and any and all other benefits to which a holder
thereof may be entitled as a Member under this Agreement, together with the
obligations of the Member to comply with all terms and provisions of this
Agreement.
     “Unit Exchange Rate” is defined in Section 7.9(a).
     “Voting Units” means the Units that entitle the holder to cast one vote for
each Unit on all matters reserved for the Members’ approval, consent or
consideration under this Agreement or the Act.
     “WiMAX” means the IEEE 802.16e-2005 Wave 2 conforming technology standard,
including future evolution thereof (as defined by the WiMAX Forum).

A-15



--------------------------------------------------------------------------------



 



     “WiMAX Forum” means the industry-led, non-profit corporation formed to
promote and certify compatibility and interoperability of broadband wireless
products using industry standard IEEE 802.16e.
     “Wireless Broadband Business” is defined in Section 2.6(d).
     “Wireless Broadband Network” is defined in the recitals.
     “Withheld Taxes” is defined in Section 5.9(a).
     “Withholding Loan” is defined in Section 5.9(a).

A-16



--------------------------------------------------------------------------------



 



EXHIBIT A
TERMS FOR SPRINT TAX LOANS
Principal Amount: Previously unrecognized Built-In Gain recognized and allocated
to Sprint under Code Section 704(c) with respect to a sale or other disposition
of Former Sprint Assets by the LLC and its Subsidiaries during the Taxable Year,
reduced by any Losses allocable to Sprint for such Taxable Year, multiplied by
the then-highest marginal federal and state income Tax rate applicable to a
corporate resident of the state in which Sprint’s principal corporate offices
are located (taking into account the deductibility of state Taxes for U.S.
federal income tax purposes).
Interest Rate: A floating rate equal to the higher of (x) the interest rate for
the LLC’s unsecured floating rate indebtedness and (y) the interest rate for
Sprint Parent’s unsecured floating rate indebtedness plus 200 basis points.
Interest Payments: Accrued interest shall be payable by Sprint semiannually.
Principal Payments: Principal shall be payable in equal annual installments from
the loan date to the later of (a) the 15th anniversary of the Effective Date or
(b) the first anniversary of the loan date.
Prepayments; Offset: Sprint may prepay principal and accrued interest at any
time. Upon Sprint’s sale or other disposition of Class B Common Units (other
than to a Permitted Transferee), a percentage of the outstanding principal and
accrued and unpaid interest equal to the number of Class B Common Units sold or
otherwise disposed of by Sprint divided by the total number of Class B Common
Units held by Sprint on the date of such sale or other disposition, will be
mandatorily prepayable. All distributions to Sprint or any Sprint Permitted
Transferee from the LLC shall be applied to reduce the outstanding interest due
with respect to, and then-principal amount of, such Sprint Tax Loan.
Condition to LLC’s Obligation to Make Sprint Tax Loan: No Bankruptcy (as defined
in the Transaction Agreement) of Sprint or Sprint Parent shall exist as of the
loan date, unless the loan is approved by the applicable bankruptcy court under
Section 364(c) and Section 364(d) of the Bankruptcy Code on a super-priority,
administrative claim, and first priority primary lien, basis.
Security: Sprint Parent will be required to provide a guarantee of such Sprint
Tax Loan in form and substance reasonably satisfactory to the LLC.

A-17



--------------------------------------------------------------------------------



 



EXHIBIT B
MEMBERS; UNITS1; PERCENTAGE INTERESTS2

                                  Initial Number of         Initial   Non-Voting
Units   Initial     Number of   (Identified by   Percentage Member   Voting
Units   Class of Unit)   Interest
Managing Member
                   
 
                   
Clearwire Corporation
    694,404,459     189,404,459
(Class A)     27.28 %
 
                   
Members
                   
 
                   
Sprint HoldCo, LLC
          370,000,000
(Class B)     53.28 %
 
                   
Intel Capital Wireless Investment Corporation 2008A
          16,666,666
(Class B)     2.40 %
 
                   
Intel Capital Wireless Investment Corporation 2008B
          16,666,667
(Class B)     2.40 %
 
                   
Intel Capital Wireless Investment Corporation 2008C
          16,666,667
(Class B)     2.40 %
 
                   
Comcast Wireless Investment I, Inc.
          10,500,000
(Class B)     1.51 %
 
                   
Comcast Wireless Investment II, Inc.
          10,500,000
(Class B)     1.51 %
 
                   
Comcast Wireless Investment III, Inc.
          10,500,000
(Class B)     1.51 %
 
                   
Comcast Wireless Investment IV, Inc.
          10,500,000
(Class B)     1.51 %
 
                   
Comcast Wireless Investment V, Inc.
          10,500,000
(Class B)     1.51 %
 
                   
TWC Wireless Holdings I LLC
          9,166,667
(Class B)     1.32 %
 
                   
TWC Wireless Holdings II LLC
          9,166,667
(Class B)     1.32 %
 
                   
TWC Wireless Holdings III LLC
          9,166,667
(Class B)     1.32 %
 
                   
BHN Spectrum Investments, LLC
          5,000,000
(Class B)     0.72 %

 

1   The calculations on this Exhibit reflect the ownership of the outstanding
Voting Units and Common Units of Clearwire Communications LLC immediately
following the consummation of all of the transactions contemplated in Articles
2, 3 and 4 of the Transaction Agreement, other than the Post-Closing Adjustment
pursuant to Section 4.3 of the Transaction Agreement. Pursuant to Section 4.1(b)
of the Transaction Agreement, Intel 1, Intel 2, Intel 3, Comcast I, Comcast II,
Comcast III, Comcast IV, Comcast V, TWC I, TWC II, TWC III and BHN each were
issued a number of Voting Units in the LLC equal to the number of Class B Common
Units set forth opposite such Member’s name on this Exhibit B. Pursuant to
Section 4.1(c) of the Transaction Agreement, each of those Members has
contributed to the Company such Member’s Voting Units in consideration for the
Company’s issuance to such Member of an equal number of shares of Class B Common
Stock.   2   The calculations on this Exhibit are based on the number of
outstanding shares of Clearwire Corporation on Oct. 31, 2008. The Exhibit will
need to be updated to reflect the actual number of shares of Clearwire Common
Stock outstanding on the business day immediately prior to Closing and the
corresponding adjustments to the Voting and Class A Common Units held by
Clearwire Corporation and to each Member’s Percentage Interest in Clearwire
Communications.

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
INITIAL CAPITAL ACCOUNT BALANCES12

          Member(s)   Capital Account Balance
Clearwire Corporation
  $ 3,788,139,680  
 
       
Sprint HoldCo, LLC
  $ 7,399,963,000  
 
       
Intel Capital Wireless Investment Corporation 2008A
  $ 333,331,653  
 
       
Intel Capital Wireless Investment Corporation 2008B
  $ 333,331,673  
 
       
Intel Capital Wireless Investment Corporation 2008C
  $ 333,331,673  
 
       
Comcast Wireless Investment I, Inc.
  $ 209,998,950  
 
       
Comcast Wireless Investment II, Inc.
  $ 209,998,950  
 
       
Comcast Wireless Investment III, Inc.
  $ 209,998,950  
 
       
Comcast Wireless Investment IV, Inc.
  $ 209,998,950  
 
       
Comcast Wireless Investment V, Inc.
  $ 209,998,950  
 
       
TWC Wireless Holdings I LLC
  $ 183,332,403  
 
       
TWC Wireless Holdings II LLC
  $ 183,332,423  
 
       
TWC Wireless Holdings III LLC
  $ 183,332,423  
 
       
BHN Spectrum Investments, LLC
  $ 99,999,500  

 

1   The calculations on this Exhibit reflect the initial Capital Account
balances of the Members immediately following the consummation of all the
transactions contemplated in Articles 2, 3 and 4 of the Transaction Agreement,
other than the Post-Closing Adjustment pursuant to Section 4.3 of the
Transaction Agreement and the corresponding adjustments to Capital Account
balances of Clearwire Corporation and Sprint HoldCo, LLC pursuant to Section 5.1
of this Agreement. Pursuant to Section 4.1(b) of the Transaction Agreement,
Intel 1, Intel 2, Intel 3, Comcast I, Comcast II, Comcast III, Comcast IV,
Comcast V, TWC I, TWC II, TWC III and BHN each were issued a number of Voting
Units in the LLC equal to the number of Class B Common Units set forth opposite
such Member’s name on this Exhibit B. Pursuant to Section 4.1(c) of the
Transaction Agreement, each of those Members has contributed to the Company such
Member’s Voting Units in consideration for the Company’s issuance to such Member
of an equal number of shares of Class B Common Stock. The difference between the
amount of capital contributed by each such Member to the LLC pursuant to
Section 4.1(a) of the Transaction Agreement and the Capital Account balance set
forth opposite such Member’s name on this Exhibit C represents the portion of
the Member’s initial Capital Account balance in the LLC that was attributable to
the transferred Voting Units.   2   The calculations on this Exhibit are based
on the number of outstanding shares of Clearwire Corporation on Oct. 31, 2008.
The Exhibit will need to be updated to reflect the actual number of shares of
Clearwire Common Stock outstanding on the business day immediately prior to
Closing and the corresponding change in the initial Capital Account balance of
Clearwire Corporation.

C-1



--------------------------------------------------------------------------------



 



EXHIBIT D
Assignment and Assumption Agreement
(Permitted Transferees and Permitted Designees)
     This Assignment and Assumption Agreement (this “Assignment and Assumption
Agreement”) is made as of the date written below by the undersigned (the
“[Transferee/Designee]”) in accordance with the Amended and Restated Operating
Agreement of Clearwire Communications LLC dated as of                     , 2008
(as amended from time to time, the “Operating Agreement”) among
                    . Capitalized terms used but not defined herein shall have
the meaning ascribed to such terms in the Operating Agreement.
     The [Transferee/Designee] hereby acknowledges, agrees and confirms that, by
its execution of this Assignment and Assumption Agreement, and upon consummation
of the acquisition or Transfer, as applicable, of Units, the
[Transferee/Designee] will be a Member and will be subject to all rights and
obligations of a Member owning the acquired Units or the Transferor Member, as
applicable, under the Operating Agreement. The [Transferee/Designee] hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions contained in the Operating Agreement.
     IN WITNESS WHEREOF, the undersigned has executed this Assignment and
Assumption Agreement as of the date written below.
Date:                      ___, ______

            [TRANSFEREE/DESIGNEE]
      By:           Name:           Title:        

Address for Notices:

D-1



--------------------------------------------------------------------------------



 



EXHIBIT E
Form of Assignee Agreement
     Under the Amended and Restated Operating Agreement of Clearwire
Communications LLC, dated as of                     , 2008 (the “Operating
Agreement”), by and between                     , the undersigned agrees that,
having acquired Units from                      (the “Transferor”) as permitted
by the terms of the Operating Agreement, the undersigned will comply with, and
assumes the obligations of the Transferor under, Sections 7.4(c), 7.4(d), 8.1
and 8.3 of the Operating Agreement with respect to the Transferred Units. The
undersigned represents that at least one of the following statements is true and
will continue to be true throughout the period during which the undersigned
holds Units:
     (a) The undersigned is not a partnership, grantor trust or S corporation
(as determined for U.S. federal income tax purposes) (any such entity being
referred to herein as a “Flow-Through Entity”);
     (b) The undersigned is a Flow-Through Entity and, with regard to each
Beneficial Owner (as defined below) of the undersigned, a principal purpose for
the establishment of the undersigned or use of the undersigned to own the Units
does not include avoidance of the 100-partner limitation set forth in Treasury
Regulation Section 1.7704-1(h)(1)(ii). For purposes of this Agreement, the term
“Beneficial Owner” shall mean, with respect to the undersigned, any person that
holds an equity interest in the undersigned, either directly or indirectly
through a nominee, agent and/or through one or more entities that are
Flow-Through Entities; or
     (c) The undersigned is a Flow-Through Entity and, with regard to each
Beneficial Owner, not more than 50 percent of the value of such Beneficial
Owner’s interest in any Flow-Through Entity is attributable to such Flow-Through
Entity’s direct or indirect interest in the LLC.
     Capitalized terms used but not defined in this Agreement have the meanings
assigned to them in the Operating Agreement.
Listed below is information regarding the Units:
Number and Class of Units

E-1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Assignee Agreement as
of                      ___, 20___.

         
 
  [NAME OF ASSIGNEE]    
 
       
 
       
 
 
 
Name:    
 
  Title:    

     Acknowledged by:

E-2



--------------------------------------------------------------------------------



 



EXHIBIT F
Equityholder Groups’ Maximum Number of Holders

              Equityholder Group’s Maximum Equityholder Group   Number of
Holders
Sprint
    36  
Intel
    15  
Comcast
    15  
TWC
    10  
BHN
    2  
Eagle River
    3  
Managing Member
    9  

F-1